Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
April 30, 2018, is among LINN ENERGY HOLDCO II LLC, a Delaware limited liability
company (the “Borrower”); LINN ENERGY HOLDCO LLC, a Delaware limited liability
company (the “Parent”); LINN ENERGY, INC., a Delaware corporation (“Holdings”);
each of the undersigned guarantors (the “Guarantors”, and together with the
Borrower, the Parent and Holdings, the “Obligors”); ROYAL BANK OF CANADA, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) and as the Issuing Bank; and the Lenders signatory hereto.

R E C I T A L S

A. The Borrower, the Parent, Holdings, the Administrative Agent and the Lenders
are parties to that certain Credit Agreement dated as of August 4, 2017 (as
amended by the First Amendment, the “Existing Credit Agreement”), pursuant to
which the Lenders have made certain credit available to and on behalf of the
Borrower.

B. The Borrower and the other Obligors are parties to that certain Guarantee and
Collateral Agreement dated as of August 4, 2017 made by each of the Grantors (as
defined therein) in favor of the Administrative Agent.

C. The Borrower, the Parent, Holdings, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Existing Credit Agreement as more
fully set forth herein.

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Existing
Credit Agreement, but which is not defined in this Amendment, shall have the
meaning ascribed to such term in the Existing Credit Agreement. Unless otherwise
indicated, all section, exhibit and schedule references in this Amendment refer
to sections, exhibits or schedules of the Existing Credit Agreement.

Section 2. Amendments to Existing Credit Agreement as of the Second Amendment
Effective Date. Effective as of the Second Amendment Effective Date (as defined
in Section 4 of this Amendment), the Existing Credit Agreement is hereby amended
as follows:

2.1 Amendments to Section 1.02.

(a) Each of the following definitions is hereby amended and restated in its
entirety to read as follows:

“Agreement” means this Credit Agreement, as amended by the First Amendment and
the Second Amendment, as the same may from time to time be further amended,
restated, amended and restated, supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than thirty-five
percent (35%) of the then outstanding voting Equity Interests of Holdings,
(b) Holdings shall cease to own and control 100% of the voting equity interests
of the Parent, (c) (i) Holdings shall cease to directly own and control at least
90% of the economic Equity Interests of the Parent or (ii) in the event that all
of the Equity Interests in the Parent held by the Obligors’ directors, officers
and employees through an aggregator entity are converted into Equity Interests
in Holdings and such aggregator entity is then dissolved, Holdings shall cease
to directly own and control 100% of the economic Equity Interests of the Parent,
(d) the Parent shall cease to directly own and control 100% of the voting and
economic Equity Interests of the Borrower; (e) the Borrower shall cease to own
and control directly or indirectly 100% of the Equity Interests of any
Subsidiary Guarantor, except for any directors’ qualifying shares mandated by
applicable law or pursuant to a transaction permitted by Section 9.10 or
Section 9.11; (f) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings by Persons who were neither
(i) members of the board of directors of Holdings on the Effective Date,
(ii) nominated, appointed nor approved by the board of directors of Holdings nor
(iii) appointed by directors so nominated, appointed or approved or (g) any
“change in control” (or other similar event, howsoever designated) shall occur
under any agreement, document or instrument governing any Material Debt.

“Guarantor” means (a) Holdings; (b) the Parent; and (c) each Restricted
Subsidiary that is a party to the Guarantee and Collateral Agreement as a
“Guarantor” and “Grantor” (as such terms are defined in the Guarantee and
Collateral Agreement) and guarantees the Obligations (including pursuant to
Section 6.01 and Section 8.13(b)). On the Second Amendment Effective Date, the
following Persons are Guarantors: Holdings, the Parent, Linn Operating, LLC, a
Delaware limited liability company, Blue Mountain Midstream LLC, a Delaware
limited liability company, Linn Energy Holdings, LLC, a Delaware limited
liability company, Linn Marketing, LLC, a Delaware limited liability company,
Linn Midwest Energy LLC, a Delaware limited liability company and Ultimate
Holdings.

“Permian-TX Assets” means any Oil and Gas Properties located in the Permian
Basin, primarily in Andrews, Crane, Crockett, Dawson, Ector, Garza, Glasscock,
Hockley, Howard, Irion, Martin, Midland, Mitchell, Pecos, Schleicher,
Shackelford, Stonewall, Val Verde, Upton, Ward, and Winkler County, Texas.

“Permitted Asset Sale Properties” means, individually or collectively as the
context may require, the Scoop/Stack Assets, the Merge Assets, the Chisholm
Midstream Assets, the South Texas Assets, the Permian-TX Assets, the Permian-NM
Assets, the Williston Assets and the Drunkards Wash Assets.

 

Page 2



--------------------------------------------------------------------------------

(b) Clause (b) of the definition of “EBITDA” is hereby amended by adding a new
clause (ix) immediately after the semicolon at the end of clause (viii) thereof
and immediately prior to the word “minus” to read as follows: “(ix) documented
and reasonable non-Affiliate third party fees, costs and expenses paid for
attorneys, accountants, bankers and other advisors incurred in connection with
(A) the Spinoff Part I Transactions and (B) the Restricted Payments of Equity
Interests in Roan Resources, LLC permitted pursuant to Section 9.04(a)(vii);”

(c) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“Drunkards Wash Assets” means all Oil and Gas Properties located in Carbon and
Emory Counties, Utah.

“MidCo” means a newly formed Delaware limited liability company, which on the
Spinoff Part I Effective Date, shall own 100% of the voting Equity Interests of
the Parent pursuant the Spinoff Part I Transactions and shall be joined as a
Guarantor pursuant to Section 8.13 (and which, for the avoidance of doubt, on
the Spinoff Part I Effective Date, shall not have incurred any Debt or Liens,
except for the Obligations, the Liens securing the payment of the Obligations
and Excepted Liens).

“New LINN” means a Delaware corporation formed by Holdings as part of the
Spinoff Part I Transactions, and of which 100% of the voting and economic Equity
Interests shall be initially held by Holdings. As part of the Spinoff Part I
Transactions, New LINN shall form and hold 100% of the voting and economic
Equity Interests in MidCo, and shall be joined as a Guarantor pursuant to
Section 8.13 (and which, for the avoidance of doubt, on the Spinoff Part I
Effective Date, shall not have incurred any Debt or Liens, except for the
Obligations, the Liens securing the payment of the Obligations and Excepted
Liens).

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of April 30, 2018, among the Borrower, Holdings, the Parent, Ultimate
Holdings, the other Guarantors, the Administrative Agent and the Lenders party
thereto.

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

“Spinoff Part I Effective Date” has the meaning assigned to such term in the
Second Amendment.

“Spinoff Part I Transactions” means, collectively, (a) the formation of (i) New
LINN by Holdings and (ii) MidCo by New LINN; and (b) the merger of Holdings with
and into MidCo, with MidCo surviving such merger, and with the holders of Equity
Interests in Holdings receiving Equity Interests in New LINN on account of their
respective Equity Interests in Holdings. Immediately after giving

 

Page 3



--------------------------------------------------------------------------------

effect to the Spinoff Part I Transactions, (A) the holders of Equity Interests
in Holdings (prior to the merger of Holdings with and into MidCo) shall own 100%
of New LINN, (B) MidCo shall be a direct Wholly-Owned Subsidiary of New LINN and
(C) (1) MidCo shall directly own and control at least 90% of the economic Equity
Interests of the Parent and 100% of the voting Equity Interests of the Parent or
(2) in the event that all of the Equity Interests in the Parent held by the
Obligors’ directors, officers and employees through an aggregator entity are
converted into Equity Interests in Holdings and such aggregator entity is then
dissolved, MidCo shall directly own and control 100% of the economic and voting
Equity Interests of the Parent.

“Ultimate Holdings” means Riviera Resources, LLC, a Delaware limited liability
company.

2.2 Amendment to Section 7.09. Section 7.09 is hereby amended by amending and
restating the last sentence therein with the following: “For U.S. federal income
tax purposes, (i) the Borrower is treated as a disregarded entity, (ii) Parent
is treated as a partnership or a disregarded entity wholly-owned by Holdings and
(iii) Holdings is treated as a corporation.”.

2.3 Amendment to Section 7.14. Section 7.14 is hereby amended by replacing the
phrase “As of the date hereof” therein with the phrase “As of the Second
Amendment Effective Date”.

2.4 Amendment to Section 7.15. Section 7.15 is hereby amended by replacing the
phrase “As of the date hereof” therein with the phrase “As of the Second
Amendment Effective Date”.

2.5 Amendment to Section 8.01(n). Section 8.01(n) is hereby amended and restated
in its entirety to read as follows:

(n) Annual Budgets. Concurrently with any delivery of financial statements under
Section 8.01(a), a detailed quarterly business plan and budget, reasonably
satisfactory to the Administrative Agent, for the then-current fiscal year of
Holdings and its Consolidated Restricted Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower.

2.6 Amendment to Section 8.12. Section 8.12 is hereby amended by replacing each
reference therein to “80%” with “75%”.

2.7 Amendment to Section 9.05. Section 9.05 is hereby amended by adding a new
clause (q) to read as follows:

(q) The formation by Holdings of New LINN and the formation by New LINN of
MidCo, in each case as is reasonably necessary or desirable in order to
effectuate the Spinoff Part I Transactions.

 

Page 4



--------------------------------------------------------------------------------

2.8 Amendment to Section 9.20. Section 9.20 is hereby amended and restated in
its entirety to read as follows:

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, (a) the Parent shall not engage in any operating or business
activities or other transactions other than its ownership of the Borrower and
shall not directly hold Equity Interests of any subsidiary other than its
ownership of the Borrower; (b) Holdings shall not engage in any operating or
business activities or other transactions (other than the Spinoff Part I
Transactions) other than its ownership of the Parent and New LINN and shall not
directly hold Equity Interests of any subsidiary other than (i) its ownership of
the Parent and (ii) its ownership of New LINN to the extent the formation of New
LINN prior to the Spinoff Part I Effective Date is reasonably necessary or
desirable in order to effectuate the Spinoff Part I Transactions; (c) upon its
formation, New LINN shall not engage in any operating or business activities or
other transactions (other than the Spinoff Part I Transactions) other than its
ownership of MidCo and shall not directly hold Equity Interests of any
subsidiary other than its ownership of MidCo and (d) upon its formation, MidCo
shall not engage in any operating or business activities or other transactions
(other than the Spinoff Part I Transactions) and shall not directly hold Equity
Interests of any subsidiary; provided that the following shall be permitted
activities of each of the Parent, Holdings, New LINN and MidCo, as applicable:
(i) the maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (ii) the performance of its
obligations with respect to the Loan Documents, (iii) payment of Taxes,
(iv) conduct of financial audits as provided hereunder, (v) providing
indemnification to officers, managers and directors, (vi) making Restricted
Payments to holders of its Equity Interests to the extent permitted by
Section 9.04, (vii) with respect to Holdings and the Parent, the issuance of
Debt to the extent permitted by Sections 9.02(f), (g), (h) and (i), and
(viii) any other activities incidental or reasonably related to the foregoing.

2.9 Amendment to Schedules. Schedule 7.14 is hereby amended and restated in its
entirety to read as attached hereto as Schedule 7.14.

Section 3. Borrowing Base Increase. For the period from and including the Second
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $425,000,000. Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time to the extent required by Section 2.07(e), Section 2.07(f) or
Section 8.12(c). For avoidance of doubt, this Borrowing Base increase shall
constitute the March 2018 Redetermination.

Section 4. Conditions Precedent to Second Amendment Effective Date. Section 2
and Section 3 of this Amendment shall become effective on the date (such date,
the “Second Amendment Effective Date”) when each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Existing Credit
Agreement):

4.1 Second Amendment. The Administrative Agent shall have received from the
Borrower, each other Obligor, all of the Lenders and the Issuing Bank
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment signed on behalf of such Persons.

 

Page 5



--------------------------------------------------------------------------------

4.2 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Second Amendment Effective Date.

4.3 Payment of Outstanding Invoices. The Administrative Agent shall have
received payment by the Borrower of all fees and other amounts due and payable
on or prior to the Second Amendment Effective Date, including, to the extent
invoiced prior to the Second Amendment Effective Date, reimbursement or payment
of all reasonable out-of-pocket expenses required to be reimbursed or paid by
the Borrower (including, but not limited to the reasonable fees of Paul Hastings
LLP), in each case pursuant to the Existing Credit Agreement.

4.4 Joinders. The Administrative Agent shall have received (a) from Ultimate
Holdings counterparts (in such number as may be requested by the Administrative
Agent), signed on behalf of Ultimate Holdings, of an assumption agreement
pursuant to which Ultimate Holdings shall become a party to, and bound by, the
Guarantee and Collateral Agreement and (b) from the Borrower counterparts (in
such number as may be requested by the Administrative Agent), signed on behalf
of the Borrower, of a supplement agreement pursuant to which Ultimate Holdings’
Equity Interests shall be pledged pursuant the Guarantee and Collateral
Agreement, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.

4.5 Liens. The Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens on all of the
Property of Ultimate Holdings, and the Administrative Agent shall have received
(a) certificates, if any, together with undated, blank stock powers for such
certificates, representing all of the issued and outstanding certificated Equity
Interests in Ultimate Holdings and (b) UCC financing statements for Ultimate
Holdings to be filed in its state of organization.

4.6 Secretary Certificate. The Administrative Agent shall have received a
certificate of a Secretary or Responsible Officer of Ultimate Holdings setting
forth (i) resolutions of the board of directors or other managing body with
respect to the authorization of Ultimate Holdings to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the individuals (A) who are authorized to
sign the Loan Documents to which Ultimate Holdings is a party and (B) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) the articles or certificate of incorporation or formation
and bylaws, operating agreement or partnership agreement, as applicable, of
Ultimate Holdings, in each case, certified as being true and complete.

4.7 Good Standing. The Administrative Agent shall have received certificates of
the appropriate State agencies with respect to the existence, qualification and
good standing of Ultimate Holdings.

4.8 Mortgages. The Administrative Agent shall have received duly executed and
notarized deeds of trust or mortgages or supplements to existing deeds of trust
or mortgages in form reasonably satisfactory to the Administrative Agent, to the
extent necessary so that the Mortgaged Properties represent at least 85% of the
total value of the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries evaluated in the most recently delivered Reserve Report.

 

Page 6



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare Section 2
and Section 3 of this Amendment to be effective and to declare the occurrence of
the Second Amendment Effective Date when it has received documents confirming
compliance with the conditions set forth in this Section 4 or the waiver of such
conditions in accordance with Section 12.02 of the Existing Credit Agreement.
Such declaration shall be final, conclusive and binding upon all parties to the
Existing Credit Agreement for all purposes. For purposes of determining
compliance with the conditions specified in this Section 4, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless the Administrative Agent shall have received written notice
from such Lender prior to the Second Amendment Effective Date specifying its
objection thereto.

Section 5. Post-Closing Covenant. On or before the date that is 90 days
following the Second Amendment Effective Date (or such later date as the
Administrative Agent may agree in its reasonable discretion), the Borrower will
deliver title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
the most recently delivered Reserve Report so that the Administrative Agent
shall have received, together with title information previously delivered to the
Administrative Agent, reasonably satisfactory title information on at least 75%
of the total value of the proved Oil and Gas Properties evaluated by such
Reserve Report.

Section 6. Amendments to Existing Credit Agreement as of the Spinoff Part I
Effective Date. Effective as of the Spinoff Part I Effective Date (as defined in
Section 8 of this Amendment), the Existing Credit Agreement, as amended by
Section 2 of the Second Amendment (excluding all of the annexes, exhibits and
schedules attached thereto), is hereby amended and restated in its entirety in
the form attached hereto as Exhibit A (the Credit Agreement, as so amended and
restated, including new Exhibit J attached thereto, the “Amended Credit
Agreement”).

Section 7. Consents and Releases Related to Spinoff Part I Transactions.

7.1 Effective as of the Spinoff Part I Effective Date, the Lenders hereby agree
that (a) none of the Spinoff Part I Transactions shall constitute (i) a
Restricted Payment in violation of Section 9.04(a), (ii) an Investment in
violation of Section 9.05, (iii) a merger, consolidation, sale, disposition, or
other transaction in violation of Section 9.10, (iv) a Disposition in violation
of Section 9.11, or (v) a transaction with an Affiliate in violation of
Section 9.13 and (b) the Change in Control that results on account of the
Spinoff Part I Transactions is hereby waived in its entirety and is deemed not
to have occurred.

7.2 Except as expressly waived herein, all covenants, obligations and agreements
of the Borrower and each Guarantor contained in the Existing Credit Agreement
(as amended hereby) and the other Loan Documents shall remain in full force and
effect in accordance with their terms. Without limitation of the foregoing, the
foregoing waiver is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, or amendment to,
any other term or condition of the Existing Credit Agreement (as amended
hereby), any other Loan Document or

 

Page 7



--------------------------------------------------------------------------------

any of the documents referred to therein, (b) except as expressly set forth
herein, prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Existing Credit Agreement (as amended hereby), any other Loan Document or any of
the documents referred to therein, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Existing Credit
Agreement (as amended hereby), the other Loan Documents, or any other contract
or instrument. Granting the waiver set forth herein does not and should not be
construed to be an assurance or promise that consents or waivers will be granted
in the future, whether for the matters herein stated or on other unrelated
matters.

Section 8. Conditions Precedent to Spinoff Part I Effective Date. Section 6 and
Section 7 of this Amendment shall become effective on the date (such date, the
“Spinoff Part I Effective Date”) when each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Existing Credit
Agreement):

8.1 No Default. No Default or Event of Default shall have occurred and be
continuing as of the Spinoff Part I Effective Date.

8.2 Payment of Outstanding Invoices. The Administrative Agent shall have
received payment by the Borrower of all fees and other amounts due and payable
on or prior to the Spinoff Part I Effective Date, including, to the extent
invoiced prior to the anticipated Spinoff Part I Effective Date, reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower (including, but not limited to the reasonable fees of Paul
Hastings LLP), in each case pursuant to the Existing Credit Agreement.

8.3 Joinders. The Administrative Agent shall have received from each of New LINN
and MidCo counterparts (in such number as may be requested by the Administrative
Agent), signed on behalf of each of New LINN and MidCo, of the following, which
shall be in form and substance reasonably satisfactory to the Administrative
Agent: (a) a Credit Agreement Joinder (as defined in the Amended Credit
Agreement) and (b) an amendment, joinder and/or assumption agreement pursuant to
which each of New LINN and MidCo shall become a party to, and bound by, the
Guarantee and Collateral Agreement.

8.4 Liens. The Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens on all of the
Property of each of New LINN and MidCo, and the Administrative Agent shall have
received (a) certificates, if any, together with undated, blank stock powers for
such certificates, representing all of the issued and outstanding certificated
Equity Interests in MidCo and the Parent pursuant to the Guarantee and
Collateral Agreement and (b) UCC financing statements for each of New LINN and
MidCo to be filed in its state of organization.

8.5 Supplement to Schedules. The Administrative Agent shall have received
supplements to Schedule 7.14 and Schedule 7.25 of the Amended Credit Agreement,
in each case pertaining to New LINN and MidCo.

 

Page 8



--------------------------------------------------------------------------------

8.6 Secretary Certificate. The Administrative Agent shall have received a
certificate of a Secretary or Responsible Officer of each of New LINN and MidCo
setting forth (i) resolutions of the board of directors or other managing body
with respect to the authorization of New LINN and MidCo to execute and deliver
the Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the individuals (A) who are authorized to
sign the Loan Documents to which either New LINN or MidCo is a party and (B) who
will, until replaced by another individual duly authorized for that purpose, act
as its representative for the purposes of signing documents and giving notices
and other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) the articles or certificate of incorporation or formation
and bylaws, operating agreement or partnership agreement, as applicable, of New
LINN and MidCo, in each case, certified as being true and complete.

8.7 Good Standing. The Administrative Agent shall have received certificates of
the appropriate State agencies with respect to the existence, qualification and
good standing of each of New LINN and MidCo.

8.8 Legal Opinion. The Administrative Agent shall have received an opinion of
Kirkland & Ellis, LLP, special counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, as to such matters as the
Administrative Agent may reasonably request.

8.9 Spinoff Effective Date Certificate. The Administrative Agent shall have
received a certificate of a Responsible Officer certifying (a) that attached
thereto is a true and complete copy of each material transaction agreement
relating to the Spinoff Part I Transactions (collectively, the “Spinoff Part I
Documents”), (b) that the Spinoff Part I Transactions have been consummated (or
will be consummated substantially simultaneously with the Spinoff Part I
Effective Date) pursuant to the terms of the Spinoff Part I Documents, (c) that
no cash payments or other Dispositions have been made as part of the Spinoff
Part I Transactions, other than the formation of New LINN and MidCo and the
merger of Holdings with and into MidCo, with MidCo surviving such merger; and
(d) that each of the representations and warranties of the Borrower and the
Guarantors (including New LINN and MidCo) set forth in the Amended Credit
Agreement and in the other Loan Documents are true and correct in all material
respects (except for those which have a materiality qualifier, which shall be
true and correct in all respects as so qualified) on and as of the Spinoff Part
I Effective Date, except to the extent any such representations and warranties
are expressly limited to an earlier date, in which case such representations and
warranties shall continue to be true and correct in all material respects
(except for those which have a materiality qualifier, which shall be true and
correct in all respects as so qualified) as of such specified earlier date.

8.10 KYC. The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act, that has been requested by the
Administrative Agent in writing at least five (5) business days prior to the
anticipated Spinoff Part I Effective Date.

 

Page 9



--------------------------------------------------------------------------------

The Administrative Agent is hereby authorized and directed to declare Section 6
and Section 7 of this Amendment to be effective and to declare the occurrence of
the Spinoff Effective Part I Date when it has received documents confirming
compliance with the conditions set forth in this Section 8 or the waiver of such
conditions in accordance with Section 12.02 of the Existing Credit Agreement.
Such declaration shall be final, conclusive and binding upon all parties to the
Existing Credit Agreement for all purposes. For purposes of determining
compliance with the conditions specified in this Section 8, each Lender that has
signed this Amendment shall be deemed to have consented to, approved or
accepted, or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless the Administrative Agent shall have received written notice
from such Lender prior to the Spinoff Part I Effective Date specifying its
objection thereto.

Section 9. Miscellaneous.

9.1 Confirmation. The provisions of the Existing Credit Agreement (as amended by
this Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this Amendment.

9.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby: (a) acknowledges the terms of this Amendment; (b) ratifies and affirms
its obligations, and acknowledges, renews and extends its continued liability,
under each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect, as amended
hereby (subject to subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law); (c) agrees that from and after the Second Amendment
Effective Date, each reference to the Existing Credit Agreement in the Loan
Documents shall be deemed to be a reference to the Existing Credit Agreement, as
amended by this Amendment; and (d) represents and warrants to the Lenders that
as of the date hereof, after giving effect to the terms of this Amendment:
(i) the representations and warranties set forth in each Loan Document are true
and correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct in all respects as so qualified),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (except for those
which have a materiality qualifier, which shall be true and correct in all
respects as so qualified) as of such specified earlier date and (ii) no Default
has occurred and is continuing.

9.3 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by fax, as an attachment to an email or other similar electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

9.4 NO ORAL AGREEMENT. THIS AMENDMENT, THE EXISTING CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Page 10



--------------------------------------------------------------------------------

9.5 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

9.6 Payment of Expenses. In accordance with Section 12.03(a) of the Existing
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for its reasonable and documented out-of-pocket expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel to each of the Administrative Agent.

9.7 Severability. Any provision of this Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.8 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Existing Credit Agreement and their respective
successors and assigns permitted thereby.

9.9 Loan Document. This Amendment is a “Loan Document” as defined and described
in the Existing Credit Agreement and all of the terms and provisions of the
Existing Credit Agreement relating to Loan Documents shall apply hereto.

[Signatures begin next page.]

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed effective as of the date first written above.

 

BORROWER:     LINN ENERGY HOLDCO II LLC     By:   /s/ David B. Rottino     Name:
  David B. Rottino     Title:   Executive Vice President and Chief Financial
Officer

 

PARENT:     LINN ENERGY HOLDCO LLC     By:   /s/ David B. Rottino     Name:  
David B. Rottino     Title:   Executive Vice President and Chief Financial
Officer

 

HOLDINGS:     LINN ENERGY, INC.     By:   /s/ David B. Rottino     Name:   David
B. Rottino     Title:   Executive Vice President and Chief Financial Officer

 

GUARANTORS:     LINN ENERGY HOLDINGS, LLC     By:   /s/ David B. Rottino    
Name:   David B. Rottino     Title:   Executive Vice President and Chief
Financial Officer

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

    LINN OPERATING, LLC     By:   /s/ David B. Rottino     Name:   David B.
Rottino     Title:   Executive Vice President and Chief Financial Officer

 

    LINN MIDWEST ENERGY LLC     By:   /s/ David B. Rottino     Name:   David B.
Rottino     Title:   Executive Vice President and Chief Financial Officer

 

    BLUE MOUNTAIN MIDSTREAM LLC     By:   /s/ David B. Rottino     Name:   David
B. Rottino     Title:   Executive Vice President and Chief Financial Officer

 

    LINN MARKETING, LLC     By:   /s/ David B. Rottino     Name:   David B.
Rottino     Title:   Executive Vice President and Chief Financial Officer

 

    RIVIERA RESOURCES, LLC     By:   /s/ David B. Rottino     Name:   David B.
Rottino     Title:   Executive Vice President and Chief Financial Officer

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     ROYAL BANK OF CANADA, as Administrative Agent     By:
  /s/ Susan Khokher     Name:   Susan Khokher     Title:   Manager, Agency

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     ROYAL BANK OF CANADA, as Issuing Bank and a Lender
    By:   /s/ Emilee Scott     Name:   Emilee Scott     Title:   Authorized
Signatory

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

LENDERS:     CITIBANK, N.A., as a Lender     By:   /s/ Tariq Masaud     Name:  
Tariq Masaud     Title:   Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

    BARCLAYS BANK PLC, as a Lender     By:   /s/ Sydney G. Dennis     Name:  
Sydney G. Dennis     Title:   Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

    JPMORGAN CHASE BANK, N.A., as a Lender     By:   /s/ Anson Williams    
Name:   Anson Williams     Title:   Authorized Officer

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT

 



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Michael King Name:   Michael
King Title:   Authorized Signatory

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a Lender By:   /s/ John Engel Name:   John
Engel Title:   Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC, as a Lender By:   /s/ Darrell Holley Name:   Darrell
Holley Title:   Managing Director By:   /s/ Beth Johnson Name:   Beth Johnson
Title:   Executive Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:   /s/ Anthony Blanco Name:   Anthony Blanco
Title:   SVP

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender By:   /s/ Nancy Mak Name:   Nancy Mak Title:   Sr. Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:   /s/ Stephen V Bacala II Name:   Stephen V Bacala
II Title:   Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:   /s/
Robert Long Name:   Robert Long Title:   Authorized Signatory By:   /s/ Trudy
Nelson Name:   Trudy Nelson Title:   Authorized Signatory

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ William B. Robinson Name:   William B.
Robinson Title:   Senior Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Alicia Schug Name:  
Alicia Schug Title:   Vice President By:   /s/ Maria Guinchard Name:   Maria
Guinchard Title:   Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:   /s/ Bryon Cooley Name:   Bryon Cooley Title:
  Senior Vice President By:   /s/ James Grubb Name:   James Grubb Title:   Vice
President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Justin Bellamy Name:   Justin Bellamy
Title:   Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ David M. Bornstein Name:  
David M. Bornstein Title:   Senior Vice President

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:   /s/ Max Sonnonstine Name:   Max Sonnonstine
Title:   Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Benjamin L. Brown Name:   Benjamin L. Brown
Title:   Director

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BP ENERGY COMPANY, as a Lender By:   /s/ Timothy Yee Name:   Timothy Yee Title:
  Attorney-in-Fact

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CARGILL, INCORPORATED, as a Lender By:   /s/ Tyler Smith Name:   Tyler Smith
Title:   Authorized Signer

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED, as a Lender By:   /s/ Malcolm Eddington Name:   Malcolm
Eddington Title:   Division Director By:   /s/ Paul Weston Name:   Paul Weston
Title:   Associate Director (POA Ref #2468 dated 7 June 2017 expiring 31 March
2019, signed in London)

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEXTERA ENERGY MARKETING, LLC, as a Lender By:   /s/ Lawrence Silverstein Name:
  Lawrence Silverstein Title:   Senior Vice President and Managing Director,
Nextera Energy Marketing, LLC

SIGNATURE PAGE

SECOND AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Schedule 7.14

Subsidiaries; Location of Businesses and Offices

 

Legal Name

  

Jurisdiction

  

Organizational
ID Number

  

Tax ID Number

  

Place of Business / Chief
Executive Office

Linn Energy, Inc.    Delaware    6316247    81-5366183   

600 Travis

Houston, TX 77002

Linn Energy Holdco LLC    Delaware    6287469    81-5365878   

600 Travis

Houston, TX 77002

Linn Energy Holdco II LLC    Delaware    6318215    81-5426475   

600 Travis

Houston, TX 77002

Linn Operating, LLC    Delaware    3696663    71-0983530   

600 Travis

Houston, TX 77002

Linn Energy Holdings, LLC    Delaware    3629608    75-3256517   

600 Travis

Houston, TX 77002

Linn Marketing, LLC    Delaware    6318212    81-5440528   

600 Travis

Houston, TX 77002

Blue Mountain Midstream LLC    Delaware    2261444    06-1319707   

600 Travis

Houston, TX 77002

Linn Midwest Energy LLC    Delaware    4391254    27-2621712   

600 Travis

Houston, TX 77002

Riviera Resources, LLC    Delaware    6828827    82-5121920   

600 Travis

Houston, TX 77002



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT (AS DEFINED IN THE SECOND AMENDMENT)

CREDIT AGREEMENT

DATED AS OF AUGUST 4, 2017,

AMONG

LINN ENERGY HOLDCO II LLC,

AS BORROWER,

LINN ENERGY HOLDCO LLC,

AS PARENT,

MIDCO (AS DEFINED HEREIN),

HOLDINGS (AS DEFINED HEREIN),

ROYAL BANK OF CANADA,

AS ADMINISTRATIVE AGENT,

CITIBANK, N.A.,

AS SYNDICATION AGENT,

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY SENIOR FUNDING, INC., AND

PNC BANK NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS

AND

THE LENDERS PARTY HERETO FROM TIME TO TIME

JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

RBC CAPITAL MARKETS

CITIGROUP GLOBAL MARKETS, INC.



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I Definitions and Accounting Matters

     1  

Section 1.01

  Terms Defined Above      1  

Section 1.02

  Certain Defined Terms      1  

Section 1.03

  Types of Loans and Borrowings      38  

Section 1.04

  Terms Generally      38  

Section 1.05

  Accounting Terms and Determinations; GAAP      38  

Section 1.06

  Designation and Conversion of Restricted and Unrestricted Subsidiaries      39
 

ARTICLE II The Credits

     41  

Section 2.01

  Commitments      41  

Section 2.02

  Loans and Borrowings      41  

Section 2.03

  Requests for Borrowings      42  

Section 2.04

  Interest Elections      43  

Section 2.05

  Funding of Borrowings      44  

Section 2.06

  Termination and Reduction of Aggregate Maximum Credit Amounts      45  

Section 2.07

  Borrowing Base      46  

Section 2.08

  Letters of Credit      49  

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

     54  

Section 3.01

  Repayment of Loans      54  

Section 3.02

  Interest      54  

Section 3.03

  Alternate Rate of Interest      55  

Section 3.04

  Prepayments      56  

Section 3.05

  Fees      58  

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

     59  

Section 4.01

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      59  

Section 4.02

  Presumption of Payment by the Borrower      60  

Section 4.03

  Certain Deductions by the Administrative Agent      61  

Section 4.04

  Payments and Deductions to a Defaulting Lender      61  

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality

     63  

Section 5.01

  Increased Costs      63  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 5.02

  Break Funding Payments      64  

Section 5.03

  Taxes      65  

Section 5.04

  Designation of Different Lending Office; Replacement of Lenders      69  

Section 5.05

  Illegality      70  

ARTICLE VI Conditions Precedent

     71  

Section 6.01

  Effective Date      71  

Section 6.02

  Each Credit Event      74  

Section 6.03

  Post-Closing Obligations      75  

ARTICLE VII Representations and Warranties

     75  

Section 7.01

  Organization; Powers      75  

Section 7.02

  Authority; Enforceability      76  

Section 7.03

  Approvals; No Conflicts      76  

Section 7.04

  Financial Position; No Material Adverse Effect      76  

Section 7.05

  Litigation      77  

Section 7.06

  Environmental Matters      77  

Section 7.07

  Compliance with the Laws and Agreements; No Defaults      78  

Section 7.08

  Investment Company Act      78  

Section 7.09

  Taxes      78  

Section 7.10

  ERISA      79  

Section 7.11

  Disclosure; No Material Misstatements      79  

Section 7.12

  Insurance      80  

Section 7.13

  Restriction on Liens      80  

Section 7.14

  Subsidiaries      80  

Section 7.15

  Location of Business and Offices      81  

Section 7.16

  Properties; Titles, Etc.      81  

Section 7.17

  Maintenance of Properties      82  

Section 7.18

  Gas Imbalances, Prepayments      82  

Section 7.19

  Marketing of Production      83  

Section 7.20

  Swap Agreements      83  

Section 7.21

  Use of Loans and Letters of Credit      83  

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 7.22

  Solvency      83  

Section 7.23

  Anti-Corruption      83  

Section 7.24

  AML and Sanctions      84  

Section 7.25

  Accounts      84  

ARTICLE VIII Affirmative Covenants

     84  

Section 8.01

  Financial Statements; Other Information      84  

Section 8.02

  Notices of Material Events      88  

Section 8.03

  Existence; Conduct of Business      89  

Section 8.04

  Payment of Taxes      89  

Section 8.05

  Operation and Maintenance of Properties      89  

Section 8.06

  Insurance      90  

Section 8.07

  Books and Records; Inspection Rights      90  

Section 8.08

  Compliance with Laws      90  

Section 8.09

  Environmental Matters      91  

Section 8.10

  Further Assurances      92  

Section 8.11

  Reserve Reports      92  

Section 8.12

  Title Information      93  

Section 8.13

  Additional Collateral; Additional Guarantors      94  

Section 8.14

  ERISA Event      95  

Section 8.15

  Marketing Activities      95  

Section 8.16

  Accounts      96  

ARTICLE IX Negative Covenants

     96  

Section 9.01

  Financial Covenants      96  

Section 9.02

  Debt      97  

Section 9.03

  Liens      98  

Section 9.04

  Dividends, Distributions and Redemptions      99  

Section 9.05

  Investments, Loans and Advances      101  

Section 9.06

  Nature of Business      103  

Section 9.07

  Proceeds of Loans      103  

Section 9.08

  ERISA Compliance      103  

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 9.09

  Sale or Discount of Receivables      104  

Section 9.10

  Mergers, Etc.      105  

Section 9.11

  Disposition of Properties      105  

Section 9.12

  Environmental Matters      107  

Section 9.13

  Transactions with Affiliates      107  

Section 9.14

  Negative Pledge Agreements; Dividend Restrictions      108  

Section 9.15

  Gas Imbalances, Take-or-Pay or Other Prepayments      109  

Section 9.16

  Swap Agreements      109  

Section 9.17

  Tax Status      110  

Section 9.18

  Subsidiaries      110  

Section 9.19

  Account Control Agreements      110  

Section 9.20

  Parent Guarantors      110  

Section 9.21

  Certain Restrictions with respect to Permitted Asset Sale Properties and
Unrestricted Subsidiaries and Permitted Joint Ventures      111  

Section 9.22

  Sale and Leaseback Transactions      112  

Section 9.23

  Organizational Documents      112  

ARTICLE X Events of Default; Remedies

     112  

Section 10.01

  Events of Default      112  

Section 10.02

  Remedies      114  

Section 10.03

  Disposition of Proceeds      115  

Section 10.04

  Credit Bidding      116  

ARTICLE XI The Administrative Agent

     116  

Section 11.01

  Appointment; Powers      116  

Section 11.02

  Duties and Obligations of Administrative Agent      116  

Section 11.03

  Action by Administrative Agent      117  

Section 11.04

  Reliance by Administrative Agent      118  

Section 11.05

  Subagents      118  

Section 11.06

  Resignation or Removal of Administrative Agent      118  

Section 11.07

  Administrative Agent and Lenders      119  

Section 11.08

  No Reliance      119  

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page  

Section 11.09

  Administrative Agent May File Proofs of Claim      120  

Section 11.10

  Authority of Administrative Agent to Release Collateral and Liens      120  

Section 11.11

  The Arranger      120  

ARTICLE XII Miscellaneous

     121  

Section 12.01

  Notices      121  

Section 12.02

  Waivers; Amendments      122  

Section 12.03

  Expenses, Indemnity; Damage Waiver      123  

Section 12.04

  Successors and Assigns      127  

Section 12.05

  Survival; Revival; Reinstatement      130  

Section 12.06

  Counterparts; Integration; Effectiveness      131  

Section 12.07

  Severability      131  

Section 12.08

  Right of Setoff      131  

Section 12.09

  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      132  

Section 12.10

  Headings      133  

Section 12.11

  Confidentiality      133  

Section 12.12

  Interest Rate Limitation      134  

Section 12.13

  EXCULPATION PROVISIONS      135  

Section 12.14

  Collateral Matters; Swap Agreements      135  

Section 12.15

  No Third Party Beneficiaries      135  

Section 12.16

  USA Patriot Act Notice      136  

Section 12.17

  No Fiduciary Duty      136  

Section 12.18

  Flood Insurance Provisions      136  

Section 12.19

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      137
 

Section 12.20

  Releases      137  

Section 12.21

  Joinder of New LINN, MidCo, Ultimate Holdings and/or Replacement Holdings to
this Agreement as Holdings      139  

Section 12.22

  Spinoff Part II Transactions      140  

Section 12.23

  Blue Mountain Transactions; Joinder of Replacement Holdings      142  

 

v



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

         Page     . Notwithstanding anything to the contrary in this Agreement,
on and after the Spinoff Part II Effective Date, in order to consummate the
corporate separation of Blue Mountain from the Obligors (the “Blue Mountain
Transaction”), (a) a newly formed Delaware corporation wholly-owned by Holdings
may replace Holdings as the owner of 100% of the voting and economic Equity
Interests of MidCo (and which, for the avoidance of doubt, on the Replacement
Holdings Effective Date (as defined below), shall not have incurred any Debt or
Liens, except for the Obligations, the Liens securing the payment of the
Obligations and Excepted Liens) (such Person, “Replacement Holdings”); and
(b) substantially simultaneously with such replacement as described in the
preceding clause (a), Holdings may distribute, or make other Restricted Payments
of, the Equity Interests of Replacement Holdings; provided that (x) the terms
and structure of such transactions in the preceding clauses (a) and (b) shall be
acceptable to the Administrative Agent (and which terms shall include, for the
avoidance of doubt, Replacement Holdings becoming a Guarantor); and (y) the
conditions precedent set forth in Section 12.22 shall be satisfied or waived in
accordance with Section 12.02 as if (1) each reference therein to Ultimate
Holdings were replaced with a reference to Replacement Holdings, (2) each
reference therein to the Spinoff Part II Effective Date were replaced with a
reference to the Replacement Holdings Effective Date and (3) the certificate
described in Section 12.22(h) referred to the transactions and transaction
agreements entered into in connection with the Blue Mountain Transaction on the
Replacement Holdings Effective Date. As used herein, “Replacement Holdings
Effective Date” shall mean the date on which each of the conditions in the
foregoing proviso is satisfied (or waived in accordance with Section 12.02 of
this Agreement)      142  

 

vi



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   Schedule of Maximum Credit Amounts

Exhibit A

   Form of Note

Exhibit B

   Form of Compliance Certificate

Exhibit C

   Form of Guarantee and Collateral Agreement

Exhibit D

   Form of Assignment and Assumption

Exhibit E

   Form of Borrowing Request

Exhibit F

   Form of Interest Election Request

Exhibit G

   Form of Reserve Report Certificate

Exhibit H

   Form of Solvency Certificate

Exhibit I-1

   Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-2

   Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-3

   Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4

   Form of U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J

   Form of Credit Agreement Joinder

Schedule 1.02(a)

   Existing Letters of Credit

Schedule 6.03

   Post-Closing Obligations

Schedule 7.05

   Litigation

Schedule 7.14

   Subsidiaries and Partnerships; Location of Businesses and Offices

Schedule 7.18

   Gas Imbalances

Schedule 7.19

   Marketing Contracts

Schedule 7.20

   Swap Agreements

Schedule 7.25

   Deposit Accounts

Schedule 9.05

   Investments

 

vii

Credit Agreement



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of August 4, 2017, is among Linn Energy Holdco II
LLC, a limited liability company duly formed and existing under the laws of the
State of Delaware (the “Borrower”); Linn Energy Holdco LLC, a limited liability
company duly formed and existing under the laws of the State of Delaware
(“Parent”); Holdings (as defined below); MidCo (as defined below); each of the
Lenders from time to time party hereto; Royal Bank of Canada (in its individual
capacity, “RBC”), as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, the “Administrative Agent”);
Citibank, N.A., as syndication agent for the Lenders (the “Syndication Agent”)
and Barclays Bank PLC, JPMorgan Chase Bank, N.A., Morgan Stanley Senior Funding,
Inc. and PNC Bank National Association, as co-documentation agents for the
Lenders (collectively, the “Documentation Agents”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained herein and of the loans, extensions of credit and commitments
hereinafter referred to, the parties hereto agree as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each capitalized
term defined above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
capitalized and other terms have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Account Control Agreement” shall mean, as to any Deposit Account or Securities
Account of any Obligor, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent among such Obligor owning such
Deposit Account or Securities Account, the Administrative Agent and, as
applicable, the depositary bank, securities intermediary, securities broker or
any other Person with respect thereto, which agreement or agreements result in
perfected Liens in favor of the Administrative Agent for the benefit of the
Lenders in such Deposit Account or Securities Account and grant to the
Administrative Agent authority to preclude such Obligor from withdrawing funds,
cash equivalents or securities from such account and authorize the
Administrative Agent to direct the transfer of the cash, cash equivalents,
securities and proceeds thereof contained in such Deposit Account or Securities
Account to the Administrative Agent’s collateral account (which authority the
Administrative Agent will not exercise unless an Event of Default has occurred
and is continuing).

 

1

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Public
Company Accounting Oversight Board, the Financial Accounting Standards Board of
the American Institute of Certified Public Accountants or, if applicable, the
Securities and Exchange Commission (or successors thereto, or agencies with
similar functions).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Solely for
purposes of this definition, any Person that owns directly or indirectly 10% or
more of the Equity Interests having ordinary voting power for the election of
directors or other governing body of a Person will be deemed to “control” such
other Person.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The initial Aggregate Maximum Credit Amounts of the Lenders is
$500,000,000.

“Agreement” means this Credit Agreement, as amended by the First Amendment and
the Second Amendment, as the same may from time to time be further amended,
restated, amended and restated, supplemented or otherwise modified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market), rounded upwards, if necessary, to the next 1/100 of 1%
at which dollar deposits with a one month maturity are offered at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a Business Day). Any

 

2

CREDIT AGREEMENT



--------------------------------------------------------------------------------

change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to any Lender, the Borrower, the Borrower’s Subsidiaries or any other Obligor or
its Subsidiaries from time to time concerning or relating to anti-money
laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of the United
States, the European Union, the United Kingdom, the United Nations, or any
jurisdiction applicable to the Borrower, the Borrower’s Subsidiaries or any
other Obligor or its Subsidiaries from time to time concerning or relating to
bribery or corruption.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base

Utilization Percentage

   £25.0%      >25.0%
£50.0%      >50.0%
£75.0%      >75.0%
£90.0%      >90.0%  

ABR Loans

     1.50%        1.75%        2.00%        2.25%        2.50%  

Eurodollar Loans

     2.50%        2.75%        3.00%        3.25%        3.50%  

Commitment Fee Rate

     0.50%        0.50%        0.50%        0.50%        0.50%  

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change, provided, that if at any time the Borrower fails to deliver a Reserve
Report pursuant to Section 8.11(a), then until delivery of such Reserve Report,
the “Applicable Margin” shall mean the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount at such time; provided that, if the Commitments have
terminated or expired, each Lender’s Applicable Percentage shall be determined
based upon the Commitments most recently in effect. The Applicable Percentages
of the Lenders as of the Effective Date are set forth on Annex I.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is BBB/Baa2 by
S&P or Moody’s (or their equivalent) or higher at the time such Person enters
into a Swap Agreement with the Obligors or the Restricted Subsidiaries.

 

3

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Cawley, Gillespie & Associates, Inc.,
(b) Netherland, Sewell & Associates, Inc., (c) Ryder Scott Company Petroleum
Consultants, L.P., (d) DeGolyer and MacNaughton and (e) any other independent
petroleum engineers reasonably acceptable to the Administrative Agent.

“Arrangers” means RBC Capital Markets and Citigroup Global Markets, Inc., each
in its capacity as joint lead arranger and joint book runner hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit D or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Price Deck” means the Administrative Agent’s “base case” forward curve for
oil, natural gas and other Hydrocarbons as of the most recent Proposed Borrowing
Base Notice.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Blue Mountain” means Blue Mountain Midstream LLC, a Delaware limited liability
company.

 

4

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f) or Section 8.12(c).

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceed the Borrowing Base then in effect. The amount of any Borrowing
Base Deficiency is the amount by which the total Revolving Credit Exposures
exceeds the Borrowing Base then in effect.

“Borrowing Base Properties” means the Oil and Gas Properties of the Borrower and
its Restricted Subsidiaries included in the most recently delivered Reserve
Report hereunder, excluding the Permitted Asset Sale Properties.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 in substantially the form of Exhibit E.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of twelve (12) months or less from the
date of acquisition issued by any Lender or by any commercial bank organized
under the laws of the United States of any state thereof having combined capital
and surplus of not less than $500,000,000; (c) commercial paper of an issuer
rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by
a nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within 270 days from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than thirty (30) days, with respect
to securities issued or fully guaranteed or insured by the United States
government; or (e) money market or other mutual funds substantially all of whose
assets comprise securities of the type described in clauses (a) through (d)
above.

 

5

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Cash Management Agreement” means any agreement to provide cash management
services, including, but not limited to, treasury, depository, overdraft, credit
or debit card, electronic funds transfer and other cash management services.

“Cash Receipts” means all cash received by or on behalf of any Obligor or any of
the Restricted Subsidiaries, including without limitation: (a) any amounts
payable under or in connection with any Oil and Gas Properties; (b) cash
representing operating revenue earned or to be earned by any Obligor or any of
the Restricted Subsidiaries; (c) proceeds from Loans; and (d) any other cash
received by any Obligor or any of the Restricted Subsidiaries from whatever
source (including, without limitation, amounts received in respect of the
Liquidation of any Swap Agreement).

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Obligors or the Restricted
Subsidiaries.

“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act), excluding the Permitted Holders,
shall become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, of more than thirty-five
percent (35%) of the then-outstanding voting Equity Interests of Holdings,
(b) Holdings shall cease to directly own and control 100% of the voting and
economic Equity Interests of MidCo, (c) (i) MidCo shall cease to directly own
and control at least 90% of the economic Equity Interests of the Parent and 100%
of the voting Equity Interests of the Parent or (ii) in the event that all of
the Equity Interests in the Parent held by the Obligors’ directors, officers and
employees through an aggregator entity are converted into Equity Interests in
Holdings and such aggregator entity is then dissolved, MidCo shall cease to
directly own and control 100% of the economic and voting Equity Interests of the
Parent, (d) the Parent shall cease to directly own and control 100% of the
voting and economic Equity Interests of Borrower, (e) the Borrower shall cease
to own and control, directly or indirectly, 100% of the Equity Interests of any
Subsidiary Guarantor, except for any directors’ qualifying shares mandated by
applicable law or pursuant to a transaction permitted by Section 9.10 or
Section 9.11, (f) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Holdings by Persons who were neither
(i) members of the board of directors of Holdings on the Second Amendment
Effective Date, (ii) nominated, appointed nor approved by the board of directors
of Holdings nor (iii) appointed by directors so nominated, appointed or approved
or (g) any “change in control” (or other similar event, howsoever designated)
shall occur under any agreement, document or instrument governing any Material
Debt.

 

6

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation, implementation or application thereof by any Governmental
Authority or (c) compliance by any Lender or any Issuing Bank (or, for purposes
of Section 5.01(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith (whether or not having
the force of law) or in implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted, promulgated, issued or implemented.

“Chisholm Midstream Assets” means the Chisolm Trail Refrigeration Plant and
Chisolm Trail Cryogenic Plant, together with all other gathering, processing and
compression facilities and associated delivery pipelines located in Central
Oklahoma.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property of the Borrower and each Guarantor now owned or
hereafter acquired which is subject to a Lien created or purported to be created
under one or more Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04(b). The amount representing each Lender’s Commitment shall at any
time be the lesser of such Lender’s Maximum Credit Amount and such Lender’s
Applicable Percentage of the then effective Borrowing Base.

“Commitment Fee Rate” has the meaning assigned to such term in the definition of
Applicable Margin.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

7

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Consolidated Cash Balance” means, at any time of determination, (a) the sum of
the aggregate amount of cash or Cash Equivalents, marketable securities,
treasury bonds and bills, certificates of deposit, investments in money market
funds and commercial paper, in each case, held or owned by (whether directly or
indirectly), credited to the account of, or otherwise reflected as an asset on
the balance sheet of, the Obligors and the Restricted Subsidiaries minus (b) the
sum of (i) any amounts referred to in the definition of “Excluded Accounts” and
deposited therein, (ii) any cash or Cash Equivalents of the Obligors and the
Restricted Subsidiaries to be used within thirty (30) days (or such longer
period to which the Administrative Agent agrees, in its sole discretion) to pay
the purchase price for any Property to be acquired from an unaffiliated third
party pursuant to a binding and enforceable purchase and sale agreement (or
similar agreement) containing customary provisions regarding the payment of such
purchase price and (iii) any cash set aside to pay in the ordinary course of
business amounts of the Obligors and the Restricted Subsidiaries then due and
owing to unaffiliated third parties and for which the Obligors and the
Restricted Subsidiaries have issued checks or have initiated wires or ACH
transfers (to the extent not already deducted pursuant to subpart (a) above).

“Consolidated Net Income” means with respect to Holdings and its Consolidated
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of Holdings and its Consolidated Restricted Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided, that there shall be excluded from such net income (to the extent
otherwise included therein) the following (without duplication): (a) the net
income of any Person in which Holdings or a Consolidated Restricted Subsidiary
has an interest (which interest does not cause the net income of such other
Person to be consolidated with the net income of Holdings and its Consolidated
Restricted Subsidiaries in accordance with GAAP), except to the extent of the
amount of dividends or distributions actually paid in cash during such period by
such other Person to Holdings or to a Consolidated Restricted Subsidiary, as the
case may be; (b) the net income (but not loss) during such period of any
Consolidated Restricted Subsidiary to the extent that the declaration or payment
of dividends or similar distributions or transfers or loans by that Consolidated
Restricted Subsidiary is not at the time permitted by operation of the terms of
its charter or any agreement, instrument, or Governmental Requirement applicable
to such Consolidated Restricted Subsidiary or is otherwise restricted or
prohibited, in each case determined in accordance with GAAP; (c) the net income
(or deficit) of any Person accrued prior to the date it becomes a Consolidated
Restricted Subsidiary or is merged into or consolidated with Holdings or any of
its Consolidated Restricted Subsidiaries, (d) any extraordinary gains or losses
during such period; (d) any non-cash gains, losses, or adjustments under FASB
ASC Topic 815 as a result of changes in the fair market value of derivatives;
(e) any gains or losses attributable to write-ups or write-downs of assets,
including ceiling test write-downs; and (f) non-cash share-based payments under
FASB Statement No. 123R.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries. For purposes of this definition only, MidCo, the
Parent and the Borrower shall be deemed to be Consolidated Restricted
Subsidiaries of Holdings.

“Consolidated Subsidiary” means each Subsidiary of Holdings (whether now
existing or hereafter created or acquired) the financial statements of which are
(or should be) consolidated with the financial statements of Holdings in
accordance with GAAP.

 

8

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries at such date.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement Joinder” means a joinder agreement pursuant to which Holdings,
MidCo, Ultimate Holdings and/or Replacement Holdings, as the case may be, shall
become a party to, and bound by, this Agreement, in substantially the form
attached hereto as Exhibit J.

“Credit Bid” means an offer submitted by the Administrative Agent (on behalf of
the Lenders), based upon the instruction of the Majority Lenders, to acquire the
Property or Equity Interests of the Borrower or any Guarantor or any portion
thereof in exchange for and in full and final satisfaction of all or a portion
(as determined by the Administrative Agent, based upon the instruction of the
Majority Lenders) of the claims and Obligations under this Agreement and other
Loan Documents.

“Credit Party” means the Administrative Agent, each Issuing Bank or any Lender.

“Current Assets” means, as of any date of determination, without duplication,
the sum of all amounts that would, in accordance with GAAP, be set forth
opposite the caption “total current assets” (or any like caption) on a
consolidated balance sheet of Holdings and its Consolidated Restricted
Subsidiaries at such date, plus the unused Commitments, but excluding all
non-cash assets under FASB ASC Topic 815.

“Current Liabilities” means, as of any date of determination, without
duplication, the sum of all amounts that would, in accordance with GAAP, be set
forth opposite the caption “total current liabilities” (or any like caption) on
a consolidated balance sheet of Holdings and its Consolidated Restricted
Subsidiaries on such date, but excluding (a) all non-cash obligations under
FASB ASC Topic 815 and (b) the current portion of the Loans under this
Agreement.

“Current Ratio” means, with respect to Holdings and its Consolidated Restricted
Subsidiaries, as of any date of determination, the ratio of (a) Current Assets
as of such date to (b) Current Liabilities as of such date.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable, accrued expenses, liabilities or other obligations of such

 

9

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Person, in each such case to pay the deferred purchase price of Property or
services (other than (i) accrued pension costs and other employee benefit and
compensation obligations arising in the ordinary course of business and
(ii) accounts payable incurred in the ordinary course of business which are
either (A) not overdue by more than 60 days or (B) being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP); (d) all obligations under Capital Leases; (e) all
obligations under Synthetic Leases; (f) all Debt (as defined in the other
clauses of this definition) of others secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) a
Lien on any Property of such Person, whether or not such Debt is assumed by such
Person, provided that the amount of Debt for purposes of this clause (f) shall
be an amount equal to the lesser of the unpaid amount of such Debt and the fair
market value of the encumbered Property; (g) all Debt (as defined in the other
clauses of this definition) of others guaranteed by such Person or with respect
to which such Person otherwise assures a creditor against loss of the Debt
(howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt of others; (i) obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business (but only to the extent of such advance payments); (j)
obligations under “take or pay” or similar agreements (other than obligations
under firm transportation or drilling contracts); (k) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock of such Person; and (m) the undischarged balance
of any production payment created by such Person or for the creation of which
such Person directly or indirectly received payment. Notwithstanding anything
herein to the contrary, any obligations of the Borrower or any Guarantor with
respect to (i) any obligations under the Existing Credit Agreement secured by
the Wells Fargo Default Interest LC and (ii) the Existing Letters of Credit
shall not constitute Debt. The Debt of any Person shall include all obligations
of such Person of the character described above to the extent such Person
remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan

 

10

CREDIT AGREEMENT



--------------------------------------------------------------------------------

under this Agreement cannot be satisfied) or generally under other agreements in
which it commits to extend credit, (c) has failed, within three Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement; provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has, or whose Lender Parent has, become the subject
of a Bankruptcy Event or a Bail-In Action.

“Deposit Account” has the meaning assigned to such term in the UCC.

“Disposition” means any conveyance, sale, lease, sale and leaseback, assignment
(other than assignments intended to convey a Lien), farm-out, transfer or other
disposition of any Property, and including, for the avoidance of doubt, any
Casualty Event. “Dispose” has a correlative meaning thereto.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“Documentation Agents” has the meaning assigned to such term in the preamble.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary (whether a Restricted Subsidiary or
an Unrestricted Subsidiary) that is organized under the laws of the United
States of America or any state thereof or the District of Columbia.

“Drunkards Wash Assets” means all Oil and Gas Properties located in Carbon and
Emory Counties, Utah.

“EBITDA” means, for any period, on a consolidated basis for Holdings and its
Consolidated Restricted Subsidiaries, (a) Consolidated Net Income for such
period plus (b) the following expenses or charges to the extent deducted in the
calculation of Consolidated Net Income for such period: (i) exploration
expenses, (ii) Interest Expense, (iii) income or franchise taxes,
(iv) depreciation, depletion, amortization and other non-cash charges and
losses, (v) documented and reasonable non-Affiliate third party fees, costs and
expenses paid for attorneys, accountants, bankers and other advisors incurred in
connection with (A) sales of Property or (B) issuance of Equity Interests by
Holdings, in each case to the extent such non-Affiliate third party fees, costs
and expenses are fully paid from the gross proceeds of such (1) sales of
Property

 

11

CREDIT AGREEMENT



--------------------------------------------------------------------------------

or (2) issuance of Equity Interests by Holdings; (vi) any losses from an early
Liquidation of any Swap Agreement, (vii) costs, expenses and charges incurred in
connection with the Disposition of Permitted Asset Sale Properties, (viii) fees
and expenses incurred during such period pursuant to the Chapter 11 plan of
reorganization, and any restructuring, severance, termination and other costs,
expenses or charges incurred in connection with the acquisition or disposition
of any assets, entity or line of business permitted hereunder, the closure or
consolidation of facilities, the termination or modification of contracts or any
benefit or employee plans, in each case incurred during such measurement period
ending on or prior to March 31, 2018; provided, that aggregate amount of all
add-backs described in clauses (vii) and (viii) above shall constitute no more
than ten percent (10%) in the aggregate of EBITDA for any four quarter testing
period; (ix) documented and reasonable non-Affiliate third party fees, costs and
expenses paid for attorneys, accountants, bankers and other advisors incurred in
connection with (A) the Spinoff Part I Transactions and the Spinoff Part II
Transactions, (B) the Restricted Payments of Equity Interests in Roan Resources
permitted pursuant to Section 9.04(a)(vi) and (C) a Disposition of, or
Restricted Payments of, Equity Interests in or assets of, or other transaction
contemplated by Section 12.23 in respect of, Blue Mountain, pursuant to
Section 9.04(a)(vi), Section 9.11(e) or Section 12.23; minus (c) the following
income or gains to the extent included in the calculation of Consolidated Net
Income for such period: (i) all interest income, (ii) all non-cash income and
gains, (iii) all cancellation of debt income and (iv) any gains from an early
unwind of any Swap Agreement. For the purposes of calculating EBITDA for any
period of four (4) consecutive fiscal quarters (each, a “Reference Period”), (i)
if during such Reference Period, Holdings or any Consolidated Restricted
Subsidiary shall have made any Material Disposition, EBITDA for such Reference
Period shall be reduced by an amount equal to the EBITDA (if positive)
attributable to the Property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the EBITDA (if
negative) attributable thereto for such Reference Period, (ii) if during such
Reference Period, Holdings or any Consolidated Restricted Subsidiary shall have
made a Material Acquisition, EBITDA for such Reference Period shall be
calculated after giving pro forma effect thereto as if such Material Acquisition
occurred on the first day of such Reference Period and (iii) if during such
Reference Period a Consolidated Subsidiary shall be redesignated as either a
Consolidated Unrestricted Subsidiary or a Consolidated Restricted Subsidiary,
EBITDA shall be calculated after giving pro forma effect to such redesignation,
as if such redesignation had occurred on the first day of such Reference Period.

“EDGAR” means the Electronic Data Gathering Analysis and Retrieval system
operated by the SEC.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

12

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Enforcement Action” means any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of account debtors, setoff
or recoupment, Credit Bid, action in an Obligor’s Insolvency Proceeding or
otherwise).

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (to the extent relating to exposure to Hazardous
Materials), the environment or the preservation or reclamation of natural
resources, in effect in any and all jurisdictions in which the Borrower or any
Subsidiary is conducting or has conducted business, or where any Property of the
Borrower or any Subsidiary is, or has been, located, including without
limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, and Hazardous Materials Transportation Act, as amended, and comparable
state laws.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization of a Governmental Authority
required under or issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Obligors or their respective Subsidiaries would be
deemed to be a “single employer” within the meaning of Section 4001(b)(1) of
ERISA or subsections (b), (c), (m) or (o) of Section 414 of the Code.

“ERISA Event” means (a) a reportable event described in Section 4043 of ERISA
and the regulations issued thereunder, (b) the withdrawal of the Obligors or
their respective Subsidiaries or any ERISA Affiliate from a Plan during a plan
year in which it was a “substantial employer” as

 

13

CREDIT AGREEMENT



--------------------------------------------------------------------------------

defined in Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to
terminate a Plan or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, (d) the institution of proceedings to terminate a Plan by
the PBGC, (e) receipt by the Obligors or their respective Subsidiaries or any
ERISA Affiliate of a notice of withdrawal liability pursuant to Section 4202 of
ERISA with respect to any Multiemployer Plan, (f) the failure of a Plan to meet
the minimum funding standards under Section 412 of the Code or Section 302(c) of
ERISA (determined without regard to Section 412(c) of the Code or Section 303(c)
of ERISA), (g) the failure of a Plan to satisfy the requirements of
Section 401(a)(29) of the Code, Section 436 of the Code or Section 206(g) of
ERISA or (h) any other event or condition which might constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been recorded
and maintained in accordance with GAAP; (b) Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) statutory landlord’s liens,
operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas Properties
each of which is in respect of obligations that are not more than 60 days
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not more than 60 days delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP, provided that any such Lien
referred to in this clause does not materially impair the use of the Property
covered by such Lien for the purposes for which such Property is held by the
Obligors or the Restricted Subsidiaries or materially impair the value of any
material Property subject thereto; (e) Liens arising solely by virtue of any
statutory or common

 

14

CREDIT AGREEMENT



--------------------------------------------------------------------------------

law provision or customary deposit account terms (pursuant to a depository
institution’s standard documentation that is provided to its customers generally
or pursuant to Account Control Agreements) relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
the Obligors or the Restricted Subsidiaries to provide collateral to the
depository institution; (f) easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations in any Property of the
Obligors or the Restricted Subsidiaries for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of
gas, oil, coal or other minerals or timber, and other like purposes, or for the
joint or common use of real estate, zoning restrictions, rights of way,
facilities and equipment, that do not secure any monetary obligations and which
in the aggregate do not materially impair the use of such Property for the
purposes of which such Property is held by the Obligors or the Restricted
Subsidiaries or materially impair the value of any material Property subject
thereto; (g) Liens on cash or securities pledged to secure performance of
tenders, surety and appeal bonds, government contracts, performance and return
of money bonds, bids, trade contracts, leases, statutory obligations, regulatory
obligations and other obligations of a like nature incurred in the ordinary
course of business; (h) judgment and attachment Liens on any Property, including
Oil and Gas Property, not giving rise to an Event of Default; (i) Liens pursuant
to merger agreements, stock purchase agreements, asset sale agreements and
similar agreements (1) limiting the transfer of properties and assets pending
consummation of the subject transaction or (2) in respect of earnest money
deposits, good faith deposits, purchase price adjustment escrows and similar
deposits and escrow arrangements made or established thereunder, (j) Liens
arising from precautionary Uniform Commercial Code financing statement filings
entered into by the Borrower and the Subsidiaries covering Property under true
leases entered into in the ordinary course of business and (k) Liens on any cash
deposited with Paul Hastings LLP pursuant to Section 6.01(c); provided, further
Liens described in clauses (a) through (e) shall remain “Excepted Liens” only
for so long as no action to enforce such Lien has been commenced; provided
further, (x) no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of any Excepted Liens and (y) in no event
shall “Excepted Liens” secure Debt for borrowed money.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Excluded Accounts” means, with respect to the Obligors or any Restricted
Subsidiary, each deposit account set forth on Schedule 7.25 (as the same may be
supplemented by the Borrower from time to time upon delivery of a written
supplement to the Administrative Agent) as an “Excluded Account” and that is not
subject to an Account Control Agreement, to the extent exclusively constituting
(a) payroll accounts containing a balance not exceeding the amount of payroll
expenses for one payroll period at any time, (b) tax withholding accounts,
(c) employee benefit trust accounts, (d) zero balance accounts (other than
lockbox accounts, to the extent Account Control Agreements are permitted by the
applicable depository bank), (e) petty cash accounts containing a balance not
exceeding $25,000 per account at any time and not to exceed $250,000 for all
such accounts in the aggregate, (f) segregated accounts, the balance of which

 

15

CREDIT AGREEMENT



--------------------------------------------------------------------------------

consists exclusively of funds due and owing to unaffiliated third parties in
connection with royalty payment obligations owed to such third parties, or
working interest payments received from unaffiliated third parties, solely to
the extent such amounts constitute property of such third party held in trust,
(g) the General Unsecured Claims Account, (h) accounts consisting of purchase
price deposits held in escrow by or on behalf of the Borrower or any Subsidiary
pursuant to a binding and enforceable purchase and sale agreement with an
unaffiliated third party containing customary provisions regarding the payment
and refunding of such deposits, (i) accounts held for the purpose of managing
and settling Holdings’ share repurchase programs, subject to regular settlement
mechanics in which the funds on deposit therein are swept on a regular basis to
execute and/or settle share repurchase transactions, (j) fiduciary or trust
accounts for the benefit of a Governmental Authority securing plugging,
abandonment and similar obligations incurred in the ordinary course of business
and (k) dedicated cash collateral accounts with respect to Excepted Liens of the
type described in clause (g) of the definition thereof. Notwithstanding anything
to the contrary in this definition or in Section 7.25, in no event shall an
Excluded Account described in clause (h) hereof be required to be listed as an
“Excluded Account” on Schedule 7.25.

“Excluded Swap Obligation” has the meaning assigned to such term in the
Guarantee and Collateral Agreement.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on (or measured by) its net income (however
denominated), franchise Taxes, and branch profit Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or in the case of any Lender, its applicable lending
office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof), or (ii) that are Other Connection Taxes, (b) in the case
of a Lender any U.S. federal withholding Tax that is imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan, Letter of Credit, or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 5.04(b), or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 5.03, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office (c) any Taxes attributable to a Recipient’s failure to comply
with Section 5.03(e) and (d) any withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
February 28, 2017, among the Borrower, the Parent, Old Holdings, the other
Obligors (as defined therein), Wells Fargo Bank, National Association, as
administrative agent, and the lenders and other agents party thereto, as
heretofore amended, modified and supplemented.

“Existing Letters of Credit” means the letters of credit listed on Schedule
1.02(a).

“Extraordinary Expenses” means all costs, expenses or advances that the
Administrative Agent may incur during a Default or Event of Default, or during
the pendency of an Insolvency Proceeding of an Obligor, including those relating
to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale,

 

16

CREDIT AGREEMENT



--------------------------------------------------------------------------------

collection, or other preservation of or realization upon any Collateral; (b) any
action, arbitration or other proceeding (whether instituted by or against the
Administrative Agent, any Lender, any Obligor, any representative of creditors
of an Obligor or any other Person) in any way relating to any Collateral
(including the validity, perfection, priority or avoidance of the Administrative
Agent’s Liens with respect to any Collateral), Loan Documents, Letters of Credit
or other Obligations, including any lender liability or other claims; (c) the
exercise of any rights or remedies of the Administrative Agent in, or the
monitoring of, any Insolvency Proceeding; (d) settlement or satisfaction of
taxes, charges or Liens with respect to any Collateral; (e) any Enforcement
Action; and (f) negotiation and documentation of any modification, waiver,
workout, restructuring or forbearance with respect to any Loan Documents or
Obligations. Such costs, expenses and advances include transfer fees, Other
Taxes, storage fees, insurance costs, permit fees, utility reservation and
standby fees, legal fees of outside counsel, appraisal fees, brokers’ and
auctioneers’ fees and commissions, accountants’ fees, environmental study fees,
wages and salaries paid to employees of any Obligor or independent contractors
in liquidating any Collateral, and reasonable travel and other expenses.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amendment or successor provisions that are substantively
comparable and which do not impose criteria that are materially more onerous to
comply with than those contained in such Sections), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any applicable intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code, and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any such intergovernmental agreement.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Letter” means that certain Fee Letter dated August 4, 2017, between RBC and
the Borrower.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person (or in the
case of any Person that is a partnership, of such Person’s general partner).
Unless otherwise specified, all references to a Financial Officer herein mean a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of Old
Holdings and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

17

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of September 29, 2017, among the Borrower, the Parent, Holdings, the other
Guarantors, the Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” has the meaning assigned to such term in the
First Amendment.

“Foreign Lender” means any Lender that is not a U.S. Person.

“Foreign Subsidiary” means any Subsidiary (whether a Restricted Subsidiary or an
Unrestricted Subsidiary) that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“General Unsecured Claims” means those disputed claims under the Restructuring
Proceedings which (i) have not been paid in full pursuant to a final order of
United States Bankruptcy Court for the Southern District of Texas, (ii) are not
Unsecured Notes Claims (as defined in the Plan of Reorganization) and (iii) are
not Second Lien Notes Claims (as defined in the Plan of Reorganization).

“General Unsecured Claims Account” means a separate, designated deposit account
that is an Excluded Account and in which the Borrower or other Obligor has
deposited funds prior to the Effective Date and which funds are reserved solely
to satisfy the Allowed General Unsecured Claims; provided that (a) amounts in
such account shall in no event exceed the General Unsecured Claims Amount and
(b) such account shall cease to be an Excluded Account when the General
Unsecured Claims have been settled or paid.

“General Unsecured Claims Amount” means $40,000,000 as such amount may be
reduced by payments in respect of General Unsecured Claims.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supranational bodies exercising such powers or functions, such as the
European Union or the European Central Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect of any
Governmental Authority.

“Guarantor” means (a) Holdings; (b) MidCo; (c) the Parent; and (d) each
Restricted Subsidiary that is a party to the Guarantee and Collateral Agreement
as a “Guarantor” and “Grantor” (as such terms are defined in the Guarantee and
Collateral Agreement) and guarantees the Obligations (including pursuant to
Section 6.01 and Section 8.13(b)). On the Spinoff Part I

 

18

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Effective Date, the following Persons are Guarantors: Holdings, MidCo, the
Parent, Linn Operating, LLC, a Delaware limited liability company, Blue
Mountain, Linn Energy Holdings, LLC, a Delaware limited liability company, Linn
Marketing, LLC, a Delaware limited liability company, Linn Midwest Energy LLC, a
Delaware limited liability company, and Ultimate Holdings.

“Guarantee and Collateral Agreement” means the Guarantee and Collateral
Agreement, substantially in the form attached hereto as Exhibit C, executed by
the Borrower, the Guarantors and the Administrative Agent, as the same may be
amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law and including, without
limitation: (a) any chemical, compound, material, product, byproduct, substance
or waste defined as, or included in the definition or meaning of, “hazardous
substance,” “hazardous material,” “hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “toxic substance,” “contaminant,”
“pollutant,” or words of similar meaning or import found in any applicable
Environmental Law; (b) petroleum hydrocarbons, petroleum products, petroleum
substances, natural gas, oil, oil and gas waste, crude oil, and any components,
fractions, or derivatives thereof; and (c) radioactive materials, asbestos
containing materials, polychlorinated biphenyls, or radon.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Obligations under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum non-usurious interest rate than
applicable laws allow as of the date hereof.

“Holdings” means (a) from and after the Spinoff Part I Effective Date until the
Spinoff Part II Effective Date, New LINN, (b) from and after the Spinoff Part II
Effective Date until the Replacement Holdings Effective Date (if applicable),
Ultimate Holdings or (c) from and after the Replacement Holdings Effective Date
(if applicable), Replacement Holdings.

“Holdings’ Incentive Plan” means the Linn Energy, Inc. 2017 Omnibus Incentive
Plan as in effect as of the Effective Date.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower and the Restricted
Subsidiaries, as the context requires.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

19

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Immaterial Subsidiary” shall mean any Restricted Subsidiary that is not a
Material Subsidiary.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document, and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Post-Closing Title Requirement” has the meaning assigned to such term
in Schedule 6.03.

“Initial Reserve Report” means the Reserve Report as of July 1, 2017 prepared by
or under the supervision of the chief engineer of the Borrower and based upon
the 2016 reserve report of the Borrower prepared by DeGolyer & MacNaughton, but
excluding the Permitted Asset Sale Properties and other Oil and Gas Properties
sold prior July 1, 2017.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, debtor relief or debt adjustment law; (b) the appointment
of a receiver, trustee, liquidator, administrator, conservator or other
custodian for such Person or any part of its Property; or (c) an assignment or
trust mortgage for the benefit of creditors.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04 in substantially the form
of Exhibit F.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of Holdings and the
Consolidated Restricted Subsidiaries for such period, including (a) to the
extent included in interest expense under GAAP, unless otherwise provided in
(iii) below: (i) amortization of debt discount, (ii) capitalized interest and
(iii) the portion of any payments or accruals under Capital Leases allocable to
interest expense, plus the portion of any payments or accruals under Synthetic
Leases allocable to interest expense whether or not the same constitutes
interest expense under GAAP and (b) cash dividend payments made by any Obligor
or the Restricted Subsidiaries in respect of any Disqualified Capital Stock; but
excluding non-cash gains, losses or adjustments under FASB ASC Topic 815 as a
result of changes in the fair market value of derivatives.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

20

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Borrower
may elect; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) an acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person; (b) the making of any advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory or supplies sold by such Person in the ordinary course of business);
(c) the purchase or acquisition (in one or a series of transactions) of Property
of another Person that constitutes a business unit; or (d) the entering into of
any guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt of any other Person and
(without duplication) any amount committed to be advanced, lent, or extended to
such Person (valued at the lesser of the amount of the Debt that is the subject
of such guarantee or contingent obligation and the maximum stated amount of such
guarantee or contingent obligation).

“Issuing Bank” means (a) RBC and (b) any other Lender acceptable to the
Administrative Agent and the Borrower that has agreed in its sole discretion to
become an Issuing Bank hereunder pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent, in each case, in its
capacity as an issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.08(i). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to the “Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank.

“LC Commitment” at any time means $50,000,000.

 

21

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Annex I, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption, and any
Person that shall have become a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/100 of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that, notwithstanding the foregoing, if the LIBO Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a deed of trust, mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Obligors and the

 

22

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Restricted Subsidiaries shall be deemed to be the owner of any Property which
they have acquired or hold subject to a conditional sale agreement, or leases
under a financing lease or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person in a transaction
intended to create a financing.

“Liquidate” means, with respect to any Swap Agreement, (a) the sale, assignment,
novation, unwind or termination of all or any part of such Swap Agreement or
(b) the creation of an offsetting position against all or any part of such Swap
Agreement. The terms “Liquidated” and “Liquidation” have correlative meanings
thereto.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments, the Fee Letter and
any other document, instrument or agreement now or hereafter delivered by or on
behalf of an Obligor under this Agreement.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“March 2018 Redetermination” shall have the meaning assigned to such term in
Section 2.07(b).

“Majority Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having more than fifty percent (50.0%) of the sum of the
Aggregate Maximum Credit Amounts; and at any time while any Loans or LC Exposure
are outstanding, Lenders holding more than fifty percent (50.0%) of the
outstanding aggregate principal amount of the Loans and participation interests
in Letters of Credit (without regard to any sale by a Lender of a participation
in any Loan under Section 12.04(c)); provided that, if at any time there are
three or fewer Lenders, then all Lenders shall constitute the Majority Lenders;
provided further that the Maximum Credit Amount and the outstanding principal
amount of the Loans of, and the participation interests in Letters of Credit
held by, each Defaulting Lender (if any) shall be excluded from the
determination of Majority Lenders to the extent set forth in
Section 4.04(c)(ii).

“Material Acquisition” means any acquisition of Property or series of related
acquisitions of Property that involves the payment of consideration by the
Borrower and the Consolidated Restricted Subsidiaries in excess of five percent
(5%) of the then effective Borrowing Base.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or financial condition
of the Obligors, taken as a whole, (b) the ability of the Obligors, taken as a
whole, to perform their obligations under the Loan Documents (including payment
obligations), (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of the Administrative Agent, any Issuing Bank or any Lender
under the Loan Documents.

“Material Debt” means Debt (other than the Loans and Letters of Credit), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Obligors and the Restricted Subsidiaries, in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Debt, the “principal
amount” of the obligations of the Obligors and the Restricted Subsidiaries in
respect of any Swap Agreement at any time shall be the Swap Termination Value of
such Swap Agreement.

 

23

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Material Disposition” means any Disposition of (a) Property or series of
related Dispositions of Property that yields gross proceeds to the Borrower and
the Consolidated Restricted Subsidiaries in excess of five percent (5%) of the
then effective Borrowing Base or (b) Permitted Asset Sale Properties.

“Material Subsidiary” means, as of any date, any Restricted Subsidiary (a) that
owns or has an interest in any Property assigned value in the Borrowing Base
then in effect, as determined by the Administrative Agent; (b) that has any
outstanding Debt for borrowed money or guarantees any Permitted Senior Notes,
any Permitted Refinancing Debt or the Debt of any other Person; or (c) that
contributed greater than (i) one percent (1%) of EBITDA for the period of four
consecutive fiscal quarters most recently ended for which financial statements
have been delivered pursuant to Section 8.01(a) or Section 8.01(b) or (ii) one
percent (1%) of Consolidated Total Assets as of the last day of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or Section 8.01(b); provided that, if at any time the aggregate
amount of EBITDA or Consolidated Total Assets attributable to all Restricted
Subsidiaries that are not Material Subsidiaries exceeds two percent (2%) of
EBITDA for any such period or two percent (2%) of Consolidated Total Assets as
of the last day of any such fiscal quarter, then the Borrower shall (or, in the
event the Borrower has failed to do so, the Administrative Agent shall), on the
date on which financial statements for such fiscal quarter are delivered
pursuant to Section 8.01(a) or Section 8.01(b), designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries as “Material
Subsidiaries” to eliminate any such excess, and such designated Subsidiaries
shall for all purposes of this Agreement constitute Material Subsidiaries.

“Maturity Date” means August 4, 2020.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b).

“Merge Assets” means any Oil and Gas Properties located in the Merge play in
Central Oklahoma, primarily in southern Canadian and northern Grady Counties,
together with any Oil and Gas Properties defined as Linn Assets in that certain
Contribution Agreement by and among Linn Energy Holdings, LLC, Linn Operating,
LLC, Citizen Energy II, LLC and Roan Resources dated as of June 27, 2017.

“MidCo” means a newly formed Delaware limited liability company, which on the
Spinoff Part I Effective Date, shall own 100% of the voting Equity Interests of
the Parent pursuant to the Spinoff Part I Transactions and shall be joined as a
Guarantor pursuant to Section 8.13 (and which, for the avoidance of doubt, on
the Spinoff Part I Effective Date, shall not have incurred any Debt or Liens,
except for the Obligations, the Liens securing the payment of the Obligations
and Excepted Liens).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

24

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens created under the terms of the Security
Instruments.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001 (a)(3) of ERISA to which any Borrower or any Subsidiary or any ERISA
Affiliate is making or accruing an obligation to make contributions, or has
within the six calendar years preceding the date hereof, made or accrued an
obligation to make contributions.

“Net Leverage Ratio” means, with respect to Holdings and its Consolidated
Restricted Subsidiaries, as of any date of determination, the ratio of (a) Total
Net Debt as of such date to (b) EBITDA for the period of four consecutive fiscal
quarters ending on such date.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“New LINN” means a Delaware corporation formed by Holdings as part of the
Spinoff Part I Transactions, and of which 100% of the voting and economic Equity
Interests shall be initially held by Holdings. As part of the Spinoff Part I
Transactions, New LINN shall form and hold 100% of the voting and economic
Equity Interests in MidCo, and shall be joined as a Guarantor pursuant to
Section 8.13 (and which, for the avoidance of doubt, on the Spinoff Part I
Effective Date, shall not have incurred any Debt or Liens, except for the
Obligations, the Liens securing the payment of the Obligations and Excepted
Liens).

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment to any provision of this Agreement or any other Loan
Document requested by the Borrower that (i) requires the approval of all Lenders
or all affected Lenders in accordance with the terms of Section 12.02(b) and
(ii) has been approved by the Majority Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Obligors” means, collectively, the Borrower, Holdings, MidCo, the Parent and
each other Guarantor.

“Obligations” means, without duplication, any and all amounts owing or to be
owing by the Borrower or any other Obligor (whether direct or indirect
(including those acquired by assumption or novation), absolute or contingent,
due or to become due, now existing or hereafter arising): (a) to the
Administrative Agent, the Arrangers, any Issuing Bank or any Lender or any
Related Party of any of the foregoing under any Loan Document; and all renewals,
extensions and/or rearrangements of any of the above, (b) all Secured Swap
Obligations and (c) all Secured Cash Management Obligations. For the avoidance
of doubt, Obligations shall include all (a) principal of and premium, if any, on
the Loans, (b) LC Disbursements, LC Exposure, reimbursement obligations
(including, without limitation, to reimburse LC Disbursements), obligations to
post cash collateral in respect of Letters of Credit and other obligations of
Obligors

 

25

CREDIT AGREEMENT



--------------------------------------------------------------------------------

with respect to Letters of Credit, (c) interest, expenses, fees, indemnification
obligations, Extraordinary Expenses and other amounts payable by the Obligors
under the Loan Documents (including, without limitation, interest accruing at
the then applicable rate provided in this Agreement after the maturity of the
Loans and LC Exposure and interest accruing at the then applicable rate provided
in this Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
Holdings, MidCo, the Parent, the Borrower, any of its Subsidiaries or any
Guarantor, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding), (d) payments in respect of an early termination of
Secured Swap Obligations, and (e) other Debts, amounts, fees, expenses,
indemnities, costs, obligations and liabilities of any kind owing by Obligors
pursuant to the Loan Documents, any Secured Swap Agreement or any Secured Cash
Management Agreement, whether now existing or hereafter arising, whether
evidenced by a note or other writing, whether allowed in any Insolvency
Proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the lands pooled or unitized therewith, or the production, sale, purchase,
exchange, treatment, processing, handling, storage, transporting or marketing of
Hydrocarbons from or attributable to such Hydrocarbon Interests or the lands
pooled or unitized therewith; (e) all Hydrocarbons in and under and which may be
produced and saved or attributable to the Hydrocarbon Interests or the lands
pooled or unitized therewith, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests or the lands pooled or unitized therewith; (f) all
tenements, hereditaments, appurtenances and Properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests or
the lands pooled or unitized therewith and (g) all Properties, rights, titles,
interests and estates, real or personal, now owned or hereafter acquired and
situated upon, or used, held for use or useful in connection with the operating,
working or development of any of such Hydrocarbon Interests or the lands pooled
or unitized therewith, or with the production, sale, purchase, exchange,
treatment, processing, handling, storage, transporting or marketing of
Hydrocarbons from or attributable to such Hydrocarbon Interests or the lands
pooled or unitized therewith, including any and all oil wells, gas wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, pipelines, sales and
flow lines, gathering lines and systems, field gathering systems, salt water
disposal facilities, tanks and tank batteries, processing plants, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, facilities, appliances, tools, implements, cables, wires, towers,
casing, tubing and rods, surface leases, rights-of-way, easements, servitudes,
licenses and other surface and subsurface rights together with all additions,
substitutions, replacements, accessions and attachments to any and all of the
foregoing. Unless otherwise indicated herein, each reference to the term “Oil
and Gas Properties” shall mean Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries.

 

26

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Old Holdings” means Linn Energy, Inc., a Delaware corporation.

“Organizational Documents” means, with respect to any Person, its charter,
certificate or articles of incorporation or formation, bylaws, articles of
organization, limited liability agreement, operating agreement, members
agreement, shareholders agreement, partnership agreement, certificate of
partnership, certificate of formation, voting trust agreement, or similar
agreement or instrument governing the formation or operation of such Person.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, this
Agreement and any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04).

“Parent” has the meaning assigned to such term in the preamble.

“Participant” has the meaning assigned to such term in Section 12.04(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 12.04(c)(i).

“Patriot Act” has the meaning assigned to such term in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permian-TX Assets” means any Oil and Gas Properties located in the Permian
Basin, primarily in Andrews, Crane, Crockett, Dawson, Ector, Garza, Glasscock,
Hockley, Howard, Irion, Martin, Midland, Mitchell, Pecos, Schleicher,
Shackelford, Stonewall, Val Verde, Upton, Ward, and Winkler County, Texas.

“Permian-NM Assets” means any Oil and Gas Properties in New Mexico, primarily in
Lea and Eddy County.

“Permitted Asset Sale Properties” means, individually or collectively as the
context may require, the Scoop/Stack Assets, the Merge Assets, the Chisholm
Midstream Assets, the South Texas Assets, the Permian-TX Assets, the Permian-NM
Assets, the Williston Assets and the Drunkards Wash Assets.

 

27

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Permitted Holder” means a Person or “group” (within the meaning of Rule 13d-5
of the Exchange Act) issued Equity Interests on February 28, 2017 as part of the
Plan Rights Offering or any Affiliate of such Person or “group” (within the
meaning of Rule 13d-5 of the Exchange Act).

“Permitted Joint Venture” means a joint venture structured as a limited
liability company or a corporation that (a) is not Controlled by an Obligor and
(b) receives a contribution of all or a substantial part of the Permitted Asset
Sale Properties. Roan Resources LLC is a Permitted Joint Venture.

“Permitted Refinancing Debt” means unsecured senior or unsecured senior
subordinated Debt securities (whether registered or privately placed and whether
convertible into Equity Interests or not), issued or incurred by Holdings (for
purposes of this definition, “new Debt”) incurred in exchange for, or proceeds
of which are used to refinance, refund, renew, replace or extend all or any
portion of the Permitted Senior Notes (the “Refinanced Debt”) or all or any
portion of any Refinanced Debt; provided that (a) such new Debt is in an
aggregate principal amount not in excess of the aggregate principal amount then
outstanding of the Refinanced Debt, plus an amount necessary to pay accrued and
unpaid interest and any fees and expenses, including premiums related to such
exchange, refinancing, refunding, renewal, replacement or extension and original
issue discount, related to such new Debt; (b) such new Debt does not have any
scheduled principal amortization prior to the date that is 180 days after the
Maturity Date; (c) such new Debt does not mature sooner than the date that is
180 days after the Maturity Date; (d) the terms and conditions of such new Debt
and any guarantees thereof, taken as a whole, are not materially less favorable
to the Borrower and its Restricted Subsidiaries as market terms for issuers of
similar size and credit quality given the then prevailing market conditions as
reasonably determined by the Borrower in good faith and are not more
restrictive, taken as a whole, than those contained in this Agreement and the
other Loan Documents or the Refinanced Debt, as reasonably determined by the
Borrower in good faith; (e) no Subsidiary or other Person is required to
guarantee such new Debt unless such Subsidiary or other Person has guaranteed
the Obligations pursuant to the Guarantee and Collateral Agreement; and (f) if
such new Debt is senior subordinated Debt, such Debt is expressly subordinate to
the payment in full of all of the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

“Permitted Senior Notes” means any unsecured senior or unsecured senior
subordinated Debt securities (whether registered or privately placed and whether
convertible into Equity Interests or not) issued or incurred by Holdings, as
issuer, as the same may from time to time be amended, modified, supplemented or
restated to the extent permitted by Section 9.04(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity of whatever nature.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, that is subject to Title IV of ERISA or Section 412 of the Code and
(a) is currently or hereafter sponsored, maintained or contributed to by the
Borrower, any of its Subsidiaries or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Borrower, any of its Subsidiaries or an ERISA
Affiliate.

 

28

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Plan of Reorganization” means the plan of reorganization filed by Linn Energy,
LLC and its Affiliates with the United States Bankruptcy Court for the Southern
District of Texas on December 3, 2016, as amended or supplemented from time to
time, and confirmed by the Bankruptcy Court on January 24, 2017.

“Plan Rights Offering” means the offering of rights to purchase shares of Old
Holdings and the issuance of such shares at an aggregate price of $530,000,000
in accordance with the terms of the Plan of Reorganization.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Royal Bank of Canada as its prime rate in effect at its principal
office in Toronto, Canada; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
Such rate is set by Royal Bank of Canada as a general reference rate of
interest, taking into account such factors as Royal Bank of Canada may deem
appropriate; it being understood that many of the commercial or other loans of
Royal Bank of Canada are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
Royal Bank of Canada may make various commercial or other loans at rates of
interest having no relationship to such rate.

“Pro Forma Net Leverage Ratio” means, with respect to Holdings and its
Consolidated Restricted Subsidiaries, as of any date of determination, the ratio
of (a) Total Net Debt as of such date determined on a pro forma basis after
giving effect to any applicable transactions to occur on such date to (b) EBITDA
for the period of four consecutive fiscal quarters most recently ended prior to
such date for which financial statements have been delivered pursuant to
Section 8.01(a) or (b).

“Pro Forma Total Leverage Ratio” means, with respect to Holdings and its
Consolidated Restricted Subsidiaries, as of any date of determination, the ratio
of (a) Total Debt as of such date determined on a pro forma basis after giving
effect to any applicable transactions to occur on such date to (b) EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to such
date for which financial statements have been delivered pursuant to
Section 8.01(a) or (b).

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“proved”, with respect to any Oil and Gas Properties, has the meaning assigned
to the term “Proved Reserves” in the Definitions of Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

 

29

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Qualified ECP Counterparty” means, in respect of any Swap Obligation, the
Borrower and each Guarantor that (a) has total assets exceeding $10,000,000 at
the time any guarantee of obligations under such Swap Agreement or grant of the
relevant security interest to secure such Swap Agreement becomes effective or
(b) otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RBC” has the meaning assigned to such term in the preamble.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of any
such Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Reference Period” has the meaning assigned to such term in the definition of
Consolidated Net Income.

“Register” has the meaning assigned to such term in Section 12.04(b)(ii).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts), controlling Persons,
holders of Equity Interests, partners, members, trustees, managers,
administrators and other representatives of such Person and such Person’s
Affiliates, and the respective successors and assigns of each of the foregoing.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.09(a).

“Replacement Holdings” has the meaning assigned to such term in Section 12.23.

“Replacement Holdings Effective Date” has the meaning assigned to such term in
Section 12.23.

“Required Lenders” means, at any time while no Loans or LC Exposure are
outstanding, Lenders having at least sixty-six and two-thirds percent (66- 2⁄3%)
of the sum of the Aggregate Maximum Credit Amounts; and at any time while any
Loans or LC Exposure are outstanding, Lenders holding at least sixty-six and
two-thirds percent (66- 2⁄3%) of the outstanding aggregate

 

30

CREDIT AGREEMENT



--------------------------------------------------------------------------------

principal amount of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided that the Maximum Credit Amount and the outstanding
principal amount of the Loans of, and the participation interests in Letters of
Credit held by, each Defaulting Lender (if any) shall be excluded from the
determination of Required Lenders to the extent set forth in
Section 4.04(c)(ii).

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st or
June 30th (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the economic
assumptions consistent with the Administrative Agent’s lending requirements at
the time. On and from the Effective Date until a new Reserve Report is delivered
hereunder, the Reserve Report shall mean the Initial Reserve Report.

“Reserve Report Certificate” has the meaning assigned to such term in
Section 8.11(c).

“Responsible Officer” means, as to any Person, the chief executive officer, the
president, any Financial Officer or any vice president of such Person (or in the
case of any Person that is a partnership, of such Person’s general partner).
Unless otherwise specified, all references to a Responsible Officer herein means
a Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Obligors or the Restricted Subsidiaries, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Obligors or the Restricted
Subsidiaries or any option, warrant or other right to acquire any such Equity
Interests in the Obligors or the Restricted Subsidiaries.

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Roan Holdco” means Roan Holdco, LLC, a Delaware limited liability company.

“Roan Resources” means Roan Resources LLC, a Delaware limited liability company.

“RP/Investment Conditions” means that: (a) no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom; (b) at least 75% of the Commitments are unused; and (c) the Pro Forma
Total Leverage Ratio is equal to or less than 2.00 to 1.00.

 

31

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto that is a nationally recognized rating agency.

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any Property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such Property or other Property that it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions broadly
restricting or prohibiting dealings with such country, region, territory or
government.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated or identified Persons maintained by the
United States (including by OFAC, the U.S. Department of State, or the U.S.
Department of Commerce), the United Nations Security Council, the European Union
or any of its member states, Her Majesty’s Treasury, Switzerland or any other
relevant authority, (b) any Person located, organized or resident in, or any
Governmental Authority or governmental instrumentality of, a Sanctioned Country
or (c) any Person directly or indirectly owned by, controlled by, or acting for
the benefit or on behalf of, any Person described in clauses (a) or (b) hereof.

“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including OFAC, the U.S. Department of State,
or the U.S. Department of Commerce (b) the United Nations Security Council;
(c) the European Union or any of its member states; (d) Her Majesty’s Treasury;
(e) Switzerland; or (f) any other relevant authority.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which the Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“Scoop / Stack Assets” means any Oil and Gas Properties located in the STACK
play in North Western Oklahoma, north of the Merge and primarily in Blaine and
Major Counties.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of April 30, 2018, among the Borrower, the Parent, Holdings, Ultimate
Holdings, the other Guarantors, the Administrative Agent and the Lenders party
thereto.

“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.

 

32

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Secured Cash Management Agreement” means a Cash Management Agreement between
(a) any Obligor and (b) a Secured Cash Management Provider.

“Secured Cash Management Obligations” means any and all amounts and other
obligations owing by any Obligor to any Secured Cash Management Provider under
any Secured Cash Management Agreement.

“Secured Cash Management Provider” means a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent.

“Secured Swap Agreement” means any Swap Agreement between any Obligor or any
Restricted Subsidiary and any Person that is entered into prior to the time, or
during the time, that such Person was, a Lender or an Affiliate of a Lender
(including any such Swap Agreement in existence prior to the date hereof), even
if such Person subsequently ceases to be a Lender (or an Affiliate of a Lender)
for any reason (any such Person, a “Secured Swap Party”); provided that, for the
avoidance of doubt, the term “Secured Swap Agreement” shall not include any Swap
Agreement or transactions under any Swap Agreement entered into after the time
that such Secured Swap Party ceases to be a Lender or an Affiliate of a Lender.

“Secured Swap Obligations” means all amounts and other obligations owing to any
Secured Swap Party under any Secured Swap Agreement (other than Excluded Swap
Obligations).

“Secured Swap Party” has the meaning assigned to such term in the definition of
Secured Swap Agreement.

“Securities Account” has the meaning assigned to such term in the UCC.

“Security Instruments” means collectively each of the Guarantee and Collateral
Agreement, each Account Control Agreement, intellectual property security
agreements, subordination agreements, intercreditor agreements, landlord lien
waivers, bailee agreements, financing statements, mortgages, deeds of trust and
other agreements, instruments, consents or certificates, and any and all other
agreements or instruments now or hereafter executed by the Borrower or any other
Obligor (other than Secured Swap Agreements or Secured Cash Management
Agreements or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Obligations pursuant to this
Agreement) in connection with, or as security for the payment or performance of
the Obligations, the Notes, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

“Solvent” means with respect to any Person (a) the aggregate assets of such
Person at a fair valuation exceed the aggregate Debt of such Person, (b) such
Person has not incurred, and does not intend to incur, and does not believe that
they will incur or have incurred Debt beyond their ability to pay such Debt
(after taking into account the timing and amounts of cash to be received by such
Person and the timing and amounts to be payable on or in respect of such
Person’s liabilities) as such Debt becomes absolute and matures, and (c) such
Person does not have (and does not have reason to believe such Person will have
at any time) unreasonably small capital for the conduct of its business.

 

33

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Solvency Certificate” means the Solvency Certificate substantially in the form
of Exhibit H.

“South Texas Assets” means any Oil and Gas Properties located in southern Texas,
including any Oil and Gas Properties in Austin, Brazoria, Brooks, Colorado,
Crockett, Duval, Fayette, Goliad, Hardin, Harris, Hidalgo, Hockley, Jefferson,
Jim Hogg, Jim Wells, Kenedy, Liberty, Matagorda, Montgomery, Nueces, Orange,
Pecos, San Jacinto, Schleicher, Shackelford, Starr, Stonewall, Titus, Upshur,
Val Verde, Victoria, Webb, Wharton, Willacy, Wood, and Zapata County, Texas.

“Spinoff Part I Effective Date” has the meaning assigned to such term in the
Second Amendment.

“Spinoff Part II Effective Date” has the meaning assigned to such term in
Section 12.22

“Spinoff Part I Transactions” means, collectively, (a) the formation of (i) New
LINN by Old Holdings and (ii) MidCo by New LINN; and (b) the merger of Old
Holdings with and into MidCo, with MidCo surviving such merger, with the holders
of Equity Interests in Old Holdings receiving Equity Interests in New LINN on
account of their respective Equity Interests in Old Holdings. Immediately after
giving effect to the Spinoff Part I Transactions, (A) the holders of Equity
Interests in Old Holdings shall own 100% of New LINN, (B) MidCo shall be a
direct Wholly-Owned Subsidiary of New LINN and (C) (1) MidCo shall directly own
and control at least 90% of the economic Equity Interests of the Parent and 100%
of the voting Equity Interests of the Parent or (2) in the event that all of the
Equity Interests in the Parent held by the Obligors’ directors, officers and
employees through an aggregator entity are converted into Equity Interests in
Holdings and such aggregator entity is then dissolved, MidCo shall directly own
and control 100% of the economic and voting Equity Interests of the Parent.

“Spinoff Part II Transactions” means, collectively, (a) the distribution by the
Borrower of 100% of the Equity Interests in Ultimate Holdings to the Parent, by
the Parent to MidCo and by MidCo to New LINN, (b) the contribution by New LINN
of 100% of the Equity Interests in MidCo to Ultimate Holdings, (c) the
distribution by New LINN of 100% of the Equity Interests in Ultimate Holdings to
the holders of Equity Interests in New LINN (and, if applicable, the sale of any
such Equity Interests in Ultimate Holdings necessary to fund any foreign
withholding tax obligations with respect to such distribution) and (d) the
conversion of Ultimate Holdings from a Delaware limited liability company into a
Delaware corporation. Immediately after giving effect to the Spinoff Part II
Transactions, (i) the holders of Equity Interests in New LINN shall own 100% of
Ultimate Holdings, (ii) Ultimate Holdings shall succeed New LINN as “Holdings”
under this Agreement as set forth in the definition of “Holdings” and where used
in each of the Loan Documents, (iii) MidCo shall be a direct Wholly-Owned
Subsidiary of Ultimate Holdings, (iv) (A) MidCo shall directly own and control
at least 90% of the economic Equity Interests of the Parent and 100% of the
voting Equity Interests of the Parent or (B) in the event that all of the Equity
Interests in the Parent held by the Obligors’ directors, officers and employees
through an aggregator entity are converted into Equity Interests in Holdings and
such aggregator entity is then dissolved, MidCo shall directly own and control
100% of the economic and voting Equity Interests of the Parent and (v) the
Borrower shall be a direct Wholly-Owned Subsidiary of the Parent.

 

34

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person (a) of which Equity Interests representing more than 50% of the
ordinary voting power for the election of the board of directors (or equivalent
governing body) (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) or, in the case of a partnership,
any general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, in each case, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Borrower; provided
that the term “Subsidiary” may also refer to a subsidiary of another Obligor as
the context may require (for example, the phrases “Holdings and its
Subsidiaries” and “the Obligors and their respective Subsidiaries” refer to
Holdings and its subsidiaries (including MidCo, the Parent and the Borrower));
provided, that notwithstanding anything to the contrary herein, no Permitted
Joint Venture shall be a Subsidiary.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Guarantor.

“Super Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than eighty percent (80%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than eighty percent (80%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amount and the
outstanding principal amount of the Loans of, and the participation interests in
Letters of Credit held by, each Defaulting Lender (if any) shall be excluded
from the determination of Super Majority Lenders to the extent set forth in
Section 4.04(c)(ii).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, emissions reduction, carbon
sequestration or other environmental protection credits, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Obligors or the
Restricted Subsidiaries shall be a Swap Agreement.

 

35

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Swap Obligations” means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap PV” means, with respect to any Swap Agreement, the present value as of the
applicable measurement date, discounted at 9% per annum, of the future receipts
expected to be paid to the Obligors or any Restricted Subsidiary under such Swap
Agreement netted against the Bank Price Deck in effect as of the most recent
Proposed Borrowing Base Notice, as reasonably determined by the Administrative
Agent; provided however, that the “Swap PV” shall never be less than $0.00.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Syndication Agent” has the meaning assigned to such term in the preamble.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of United States federal income
taxes, if the lessee in respect thereof is obligated to either purchase for an
amount in excess of, or pay upon early termination an amount in excess of, 80%
of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed, administered or assessed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Assets” shall mean, as of any date of determination with respect to any
Person, the amount that would, in conformity with GAAP, be set forth opposite
the caption “total assets” (or any like caption) on a balance sheet of such
Person at such date.

“Total Debt” means, on any date of determination, all Debt of the Borrower and
the Consolidated Restricted Subsidiaries of the type described in (i) clauses
(a), (d) and (e) of the definition of “Debt” and (ii) clauses (f), (g) and
(k) of the definition of “Debt”, but only to the extent such liabilities relate
to Debt described in clause (i) of this definition.

 

36

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Total Net Debt” means, on any date of determination, (a) Total Debt minus
(b) the positive difference (if any) between (i) the aggregate amount, not to
exceed $100,000,000, of cash and Cash Equivalents held in Deposit Accounts or
Securities Accounts of the Obligors that are subject to Account Control
Agreements and (ii) the amount of any Borrowing Base Deficiency existing as of
such date of determination.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments, (b) each Guarantor, the execution, delivery and performance by such
Guarantor of each Loan Document to which it is a party, the guaranteeing of the
Obligations under the Guarantee and Collateral Agreement by such Guarantor and
such Guarantor’s grant of the security interests and provision of collateral
under the Security Instruments, and the grant of Liens by such Guarantor on
Mortgaged Properties and other Properties pursuant to the Security Instruments,
(c) each Obligor, the payment of fees and expenses in connection with all of the
foregoing and (d) each Obligor, the Spinoff Part I Transactions and the Spinoff
Part II Transactions.

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Ultimate Holdings” means Riviera Resources, LLC, a Delaware limited liability
company.

“Unrestricted Subsidiary” means (a) Roan Holdco (for so long as Roan Holdco
remains a Subsidiary), (b) effective as of the Spinoff Part II Effective Date,
Blue Mountain (for so long as Blue Mountain remains a Subsidiary) and (c) any
Subsidiary of the Borrower designated by the Borrower as an Unrestricted
Subsidiary after the date hereof in accordance with, and subject to the
satisfaction of the conditions set forth in, Section 1.06.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(e)(ii)(B).

“Wells Fargo Default Interest LC” means the Letter of Credit issued on the First
Amendment Effective Date for the benefit of Wells Fargo Bank, National
Association, in an amount equal to $31,846,413.75, for the purpose of securing
potential obligations of the Borrower pursuant to that certain Stipulation and
Agreed Order Regarding Default Interest Litigation with Respect to Linn Energy,
LLC entered by the United States Bankruptcy Court for the Southern District of
Texas on August 4, 2017.

 

37

CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of the
outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Borrower
or one or more of the Wholly-Owned Subsidiaries of the Borrower or are owned by
the Borrower and one or more of the Wholly-Owned Subsidiaries of the Borrower.

“Williston Assets” means Oil and Gas Properties in North Dakota, South Dakota or
Montana, primarily in Bowman, Dunn, McKenzie, Mountrail, and Williams Counties,
North Dakota, Harding County, South Dakota, and Park and Sweet Grass Counties,
Montana.

“Withholding Agent” means any Obligor and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.03 Types of Loans and Borrowings For purposes of this Agreement, Loans
and Borrowings, respectively, may be classified and referred to by Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the

 

38

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Holdings’
independent certified public accountants concur and which are disclosed to the
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants set forth in Section 9.01 are computed such that all such computations
shall be conducted utilizing financial information presented consistently with
prior periods. In the event that any Accounting Change shall occur and such
change results in a change in the method or result of calculation of financial
covenants, standards or terms, then the Lenders and the Obligors shall enter
into negotiations in order to amend such provisions of the Loan Documents so as
to equitably reflect such Accounting Changes with the desired result that the
criteria for evaluating the Obligors’ financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Obligors, the Administrative Agent and the Majority Lenders, all financial
covenants, standards and terms in the Loan Documents shall continue to be
calculated or construed as if such Accounting Changes had not occurred.

Section 1.06 Designation and Conversion of Restricted and Unrestricted
Subsidiaries.

(a) Unless designated in writing to the Administrative Agent by the Borrower in
accordance with clause (b) below, any Person that becomes a Subsidiary of the
Borrower or any of its Restricted Subsidiaries after the Spinoff Part I
Effective Date (whether by formation, acquisition or merger) shall be classified
as a Restricted Subsidiary. On the Spinoff Part I Effective Date, all
Subsidiaries of the Borrower (other than Roan Holdco) are Restricted
Subsidiaries.

(b) The Borrower may designate, by prior or concurrent written notice thereof to
the Administrative Agent, any Restricted Subsidiary (including a newly formed or
newly acquired Subsidiary) as an Unrestricted Subsidiary, provided that (i) both
before, and immediately after giving effect, to such designation, (A) no
Default, Event of Default or Borrowing Base Deficiency exists or would result
from such designation, (B) the Pro Forma Net Leverage Ratio shall not exceed
4.00 to 1.00 and the Borrower shall be in compliance, on a pro forma basis, with
the financial covenant set forth in Section 9.01(b) (determined on a pro forma
basis using Current Assets and Current Liabilities as of the last day of
Holdings’ most recently ended fiscal quarter for which financial statements have
been delivered pursuant to Section 8.01(a) or (b)) and (C) the representations
and warranties of the Obligors and the Restricted Subsidiaries contained in this
Agreement and each of the other Loan Documents shall be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) on and as of such date
as if made on and as of the date of such designation (or, if stated to have been
made expressly as of an earlier date, were true and correct in all material
respects (except that any representation and warranty that is qualified by
materiality shall be true and correct in all respects) as of such date); (ii)
such Subsidiary is not a “restricted subsidiary” for purposes of any indenture
or other agreement governing Debt of the Obligors or a Restricted Subsidiary;
(iii) such designation shall be deemed to be an Investment in an amount equal to
the fair market value of the Borrower’s direct and indirect ownership interest
in such Subsidiary on

 

39

CREDIT AGREEMENT



--------------------------------------------------------------------------------

the date of such designation and such designation shall be permitted only to the
extent such Investment is permitted under Section 9.05 on the date of such
designation; (iv) such designation shall be deemed to be a Disposition pursuant
to which the provisions of Section 2.07(f) shall apply; (v) after giving effect
to such designation, the Borrower is in compliance with the requirements of
Section 9.21(b); and (vi) the Administrative Agent shall have received a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the satisfaction of
the conditions and matters set forth in clauses (i)-(v) above (and in the case
of clause (i)(B) above, setting forth reasonably detailed calculations
demonstrating that the Pro Forma Net Leverage Ratio will not exceed 4.00 to 1.00
and the Borrower will be in compliance, on a pro forma basis, with the financial
covenant set forth in Section 9.01(b) (determined on a pro forma basis using
Current Assets and Current Liabilities as of the last day of Holdings’ most
recently ended fiscal quarter for which financial statements have been delivered
pursuant to Section 8.01(a) or (b))). Except as provided in this Section 1.06,
no Subsidiary may be designated (and no Restricted Subsidiary may be
redesignated) as an Unrestricted Subsidiary.

(c) If, at any time, any Unrestricted Subsidiary would fail to meet the
requirements for an Unrestricted Subsidiary set forth in Section 9.21(b), it
shall thereafter cease to be an Unrestricted Subsidiary for purposes of this
Agreement (and, for the avoidance of doubt, any Investment, Debt and Liens of
such Subsidiary existing at such time shall be deemed to be incurred by such
Subsidiary as of such time and, if such Investments, Debt and Liens are not
permitted to be incurred as of such time under Article IX, an Event of Default
shall occur).

(d) The Borrower may designate, by prior or concurrent written notice thereof to
the Administrative Agent any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that (i) both before, and immediately after giving effect,
to such designation, (A) no Default, Event of Default or Borrowing Base
Deficiency exists or would result from such designation, (B) the Pro Forma Net
Leverage Ratio shall not exceed 4.00 to 1.00 and the Borrower shall be in
compliance, on a pro forma basis, with the financial covenant set forth in
Section 9.01(b) (determined on a pro forma basis using Current Assets and
Current Liabilities as of the last day of Holdings’ most recently ended fiscal
quarter for which financial statements have been delivered pursuant to
Section 8.01(a) or (b)) and (C) the representations and warranties of the
Obligors and the Restricted Subsidiaries contained in this Agreement and each of
the other Loan Documents shall be true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) on and as of such date as if made on
and as of the date of such designation (or, if stated to have been made
expressly as of an earlier date, were true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall be true and correct in all respects) as of such date), (ii) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Investment, Debt, or
Liens of such Subsidiary existing at such time, and the Borrower shall be in
compliance with Article IX after giving effect to such designation,
(iii) immediately after giving effect to such designation, the Borrower and such
Subsidiary shall be in compliance with the requirements of Section 8.13 and
(iv) the Administrative Agent shall have received a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying as to the satisfaction of the conditions and matters set forth
in clauses (i)-(iii) above (and in the case of clause (i)(B) above, setting
forth reasonably detailed calculations demonstrating that the Pro Forma Net
Leverage Ratio

 

40

CREDIT AGREEMENT



--------------------------------------------------------------------------------

will not exceed 4.00 to 1.00 and the Borrower will be in compliance, on a pro
forma basis, with the financial covenant set forth in Section 9.01(b)
(determined on a pro forma basis using Current Assets and Current Liabilities as
of the last day of Holdings’ most recently ended fiscal quarter for which
financial statements have been delivered pursuant to Section 8.01(a) or (b))).

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time; provided that there shall not at any time be more than a total of twelve
(12) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. Upon the request of a Lender, the Loans made by such Lender shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated (i) as of the date of this Agreement in the case of any
Lender party hereto as of the date of this Agreement, and (ii) as of the
effective date of the Assignment and Assumption in the case of

 

41

CREDIT AGREEMENT



--------------------------------------------------------------------------------

any Lender that becomes a party hereto pursuant to an Assignment and Assumption,
in each case payable to such Lender in a principal amount equal to its Maximum
Credit Amount as in effect on such date, and otherwise duly completed. In the
event that any Lender’s Maximum Credit Amount increases or decreases for any
reason (whether pursuant to Section 2.06, Section 12.04(b) or otherwise), the
Borrower shall, upon the request of such Lender, deliver or cause to be
delivered on the effective date of such increase or decrease, a new Note payable
to such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to such increase or decrease, and otherwise duly completed, and
such Lender shall promptly return to the Borrower the previously issued Note
held by such Lender. The date, amount, Type, interest rate and, if applicable,
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on a Schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
Schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

Section 2.03 Requests for Borrowings. Each Borrowing shall be subject to each of
the conditions set forth in Section 6.02. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., Houston time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, Houston time, on the date of the
proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or electronic communication to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(a) the aggregate amount of the requested Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(e) the amount of the then effective Borrowing Base, the current total Revolving
Credit Exposures (without regard to the requested Borrowing) and the pro forma
total Revolving Credit Exposures (giving effect to the requested Borrowing);

(f) the Consolidated Cash Balance (without regard to the requested Borrowing)
and the pro forma Consolidated Cash Balance (giving effect to the requested
Borrowing and the anticipated use of proceeds thereof within three Business
Days);

 

42

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(g) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05; and

(h) each of the conditions set forth in Section 6.02 has been satisfied.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that (i) the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base) and (ii) after giving pro forma effect to the
requested Borrowing, the Consolidated Cash Balance shall not exceed $70,000,000.

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall deliver to the Administrative Agent by hand
delivery, fax or electronic communication an Interest Election Request signed by
the Borrower by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

43

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurodollar Loan having an Interest
Period of one month. Notwithstanding any contrary provision hereof, (i) if an
Event of Default has occurred and is continuing: (A) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (B) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto; and (ii) if a
Borrowing Base Deficiency exists: (A) outstanding Borrowings in excess of the
Borrowing Base then in effect may not be converted or continued as Eurodollar
Borrowings and (B) unless sooner repaid, any Eurodollar Borrowing in excess of
the Borrowing Base then in effect shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Houston time, to the account of the Administrative Agent
most recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an Account of the Borrower
subject to an Account Control Agreement and designated by the Borrower in the
applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.08(e) shall be
remitted by the Administrative Agent to the Issuing Bank that made such LC
Disbursement. Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

 

44

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts are terminated or reduced to zero, then the Commitments
shall terminate on the effective date of such termination or reduction.

(b) Optional Termination and Reduction of Aggregate Maximum Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 and (B) the Borrower shall not
terminate or reduce the Aggregate Maximum Credit Amounts if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 3.04(c),
the total Revolving Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of reduction or termination of the Aggregate Maximum Credit
Amounts delivered by the Borrower may state that such notice is conditioned upon
(i) the effectiveness of other credit facilities or other securities offerings
or (ii) the consummation of a Change of Control, in which case such notice

 

45

CREDIT AGREEMENT



--------------------------------------------------------------------------------

may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Second
Amendment Effective Date to but excluding the first Redetermination Date to
occur thereafter, the amount of the Borrowing Base shall be $425,000,000.
Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 2.07(e), Section 2.07(f) or
Section 8.12(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined in accordance with this Section 2.07 and subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, each Issuing Bank and the
Lenders on March 15, 2018 (the “March 2018 Redetermination”), and thereafter
semi-annually on April 1st and October 1st of each year, commencing October 1,
2018 (together with the March 2018 Redetermination, each a “Scheduled
Redetermination”). In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Required Lenders, by notifying the Borrower thereof, one time each
calendar year, each elect to cause the Borrowing Base to be redetermined (each,
an “Interim Redetermination”) in accordance with this Section 2.07. In addition,
the Borrower may, by notice to the Administrative Agent thereof, request an
additional Interim Redetermination upon any acquisition of proved Oil and Gas
Properties whose purchase price is greater than five percent (5%) of the
Borrowing Base then in effect.

(c) Scheduled and Interim Redetermination Procedure. Each Scheduled
Redetermination and each Interim Redetermination shall be effectuated as
follows:

(i) Upon receipt by the Administrative Agent of (A) the Reserve Report and the
certificate required to be delivered by the Borrower to the Administrative
Agent, in the case of a Scheduled Redetermination, pursuant to Section 8.11(a)
and (c), and, in the case of an Interim Redetermination, pursuant to
Section 8.11(b) and (c), and (B) such other reports, data and supplemental
information, including, without limitation, the information provided pursuant to
Section 8.11(c), as may, from time to time, be reasonably requested by the
Required Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Debt) as the Administrative Agent, in good faith, deems
appropriate and consistent with its normal oil and gas lending criteria as it
exists at the particular time. In no event shall the Proposed Borrowing Base
exceed the Aggregate Maximum Credit Amounts. For the avoidance of doubt, in the
case of an Interim Redetermination, the Administrative Agent may utilize the
Engineering Reports delivered in connection with the last Scheduled
Determination, provided, however, the Administrative Agent may in its sole
discretion request Borrower-generated supplemental Engineering Reports in
connection with such Interim Redetermination.

 

46

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then on or before March 15th and September 15th of such year (or, in the case of
the March 2018 Redetermination, on or before February 28, 2018) following the
date of delivery of such Engineering Reports or (2) if the Administrative Agent
shall not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i) and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports; and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base must be approved or deemed to have been
approved by the Lenders (in each Lender’s sole discretion) as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base effective on the date specified in Section 2.07(d). If, however,
at the end of such fifteen (15) day period, all of the Lenders or the Required
Lenders, as applicable, have not approved or been deemed to have approved the
Proposed Borrowing Base, as aforesaid, then the Administrative Agent shall poll
the Lenders to ascertain the highest Borrowing Base then acceptable to (x) in
the case of a decrease or reaffirmation, a number of Lenders sufficient to
constitute the Required Lenders and (y) in the case of an increase, all of the
Lenders, and such amount shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d).

 

47

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders (the “New Borrowing Base Notice”) of the amount of the redetermined
Borrowing Base, and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, each Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.11(a) and (c) in a timely and complete manner,
then on the April 1st or October 1st, as applicable (or, in the case of the
March 2018 Redetermination, on March 1, 2018), following delivery of the New
Borrowing Base Notice, or (B) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.11(a) and (c) in a timely and complete manner, then on the
Business Day next succeeding delivery of the New Borrowing Base Notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of the New Borrowing Base Notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
reduction or adjustment to the Borrowing Base, as applicable, under
Section 2.07(e), Section 2.07(f) or Section 8.12(c), whichever occurs first.

(e) Reduction of Borrowing Base Upon Issuance of Permitted Senior Notes.
Notwithstanding anything to the contrary contained herein, if any Obligor incurs
any Debt constituting Permitted Senior Notes in reliance on Section 9.02(f),
then the Borrowing Base then in effect shall be reduced immediately upon the
date of such incurrence by an amount equal to the product of 0.25 multiplied by
an amount equal to the stated principal amount of such Permitted Senior Notes.
The Borrowing Base as so reduced shall become the new Borrowing Base immediately
upon the date of such incurrence, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders on such date until the
next redetermination or modification thereof hereunder. For purposes of this
Section 2.07(e), if any such Debt is issued at a discount or otherwise sold for
less than “par”, the reduction shall be calculated based upon the stated
principal amount without reference to such discount.

(f) Reduction of Borrowing Base Related to Dispositions of Borrowing Base
Properties and/or Liquidation of Swap Agreements. If (i) any Swap Agreement to
which the Borrower or any Restricted Subsidiary is a party is Liquidated or
(ii) the Borrower or any Restricted Subsidiary Disposes of any Borrowing Base
Properties or Equity Interests in any Restricted Subsidiary owning Borrowing
Base Properties, and (A) the Swap PV of the Liquidated portion of such Swap
Agreement or (B) the value attributable to such Disposed Borrowing Base
Properties in the most recently delivered Reserve Report hereunder (or in the
case of any Disposition of Equity Interests in any Restricted Subsidiary owning
Borrowing Base Properties, the value attributable to such Borrowing Base
Properties in the most recently delivered Reserve Report hereunder), as
applicable, when combined with the sum of (I) the aggregate Swap PV of the
Liquidated portion of all other Swap Agreements Liquidated since the most recent
Scheduled Redetermination Date and (II) the aggregate value in the most recently
delivered Reserve Report of all other Borrowing Base Properties Disposed of
since the most recent Scheduled Redetermination Date (including in the case of
any Disposition of Equity Interests in Restricted Subsidiaries owning Borrowing
Base Properties, the aggregate value attributable to such

 

48

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrowing Base Properties in the most recently delivered Reserve Report
hereunder), exceeds five percent (5%) of the Borrowing Base as then in effect
(as determined by the Administrative Agent), individually or in the aggregate,
then the Borrowing Base then in effect shall be reduced by the Swap PV of the
Liquidated portion of such Swap Agreement in the then effective Borrowing Base
and/or the value assigned to such Disposed Borrowing Base Properties in the then
effective Borrowing Base (as determined in good faith by the Administrative
Agent), as the case may be. The Borrowing Base as so reduced shall become the
new Borrowing Base immediately upon the date of such Disposition or Liquidation,
as the case may be, effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on such date until the next
redetermination or adjustment of the Borrowing Base hereunder. Notwithstanding
the foregoing, from the period commencing on the First Amendment Effective Date
through December 31, 2017, the Liquidation of any Swap Agreements covering up to
30 MMcf per day of calendar year 2017 gas production shall not constitute a
Liquidation of a Swap Agreement solely for the purposes of this Section 2.07(f).

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request any Issuing Bank to, and such Issuing Bank shall, issue
dollar-denominated Letters of Credit for the account of the Borrower or the
Restricted Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and such Issuing Bank, at any time and from time to time during the
Availability Period; provided further that the Borrower may not request the
issuance, amendment, renewal or extension of Letters of Credit hereunder if a
Borrowing Base Deficiency exists at such time or would exist as a result
thereof. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. Each
issuance, amendment, renewal or extension of a Letter of Credit shall be subject
to the conditions set forth in Section 6.02. To request the issuance of a Letter
of Credit (or the amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall hand deliver or fax (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank) to any Issuing Bank and the Administrative Agent (not less than
three (3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit issued by such Issuing Bank to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

 

49

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit;

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit); and

(vii) confirming the conditions set for in Section 6.02 have been satisfied.

A Letter of Credit shall be issued, amended, renewed or extended only if (and
each notice shall constitute a representation and warranty by the Borrower that)
after giving effect to the requested issuance, amendment, renewal or extension,
as applicable, (i) the LC Exposure shall not exceed the LC Commitment and
(ii) the total Revolving Credit Exposures shall not exceed the total
Commitments.

If requested by any Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit; provided that, in the event of any conflict
between such application and the terms of this Agreement, the terms of this
Agreement shall control.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) unless satisfactorily collateralized or
backstopped in the applicable Issuing Bank’s sole discretion, the date selected
by the Borrower that is no more than eighteen (18) months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, no more than eighteen (18) months after such renewal or extension) and
(ii) the date that is five Business Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of any Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this Section 2.08(d) in respect of Letters
of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default, the existence
of a Borrowing Base Deficiency or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

50

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrower shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 1:00 p.m., Houston time, on the date such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., Houston time, on such date, or, if such notice
has not been received by the Borrower prior to such time on such date, then not
later than 1:00 p.m., Houston time, on (i) the Business Day the Borrower
receives such notice, if such notice is received prior to 10:00 a.m., Houston
time, or (ii) the Business Day immediately following the day the Borrower
receives such notice, if such notice is not received prior to such time;
provided that, unless the Borrower has notified the Administrative Agent that it
intends to reimburse all or part of such LC Disbursement without using Loan
proceeds or has submitted a Borrowing Request with respect thereto, if such LC
Disbursement is not less than $1,000,000, the Borrower shall be deemed to have
requested, and the Borrower does hereby request under such circumstances, that
such payment be financed with an ABR Borrowing in an equivalent amount and, to
the extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing. If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank that issued such Letter of Credit the amounts so received by it
from the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this Section 2.08(e), the Administrative
Agent shall distribute such payment to the Issuing Bank that issued such Letter
of Credit or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse such Issuing Bank, then to such Lenders and such
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse any Issuing Bank for any LC
Disbursement (other than the funding of ABR Borrowings as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement. Any LC Disbursement not reimbursed by the
Borrower or funded as a Loan prior to 1:00 p.m., Houston time, shall bear
interest for such day at the Alternate Base Rate plus the Applicable Margin.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit issued by such Issuing Bank against presentation of a draft or
other document that does not comply with the terms of such Letter of

 

51

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Credit or any Letter of Credit Agreement, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.08(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, the Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by fax or electronic communication) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

52

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced or resign
at any time by written agreement among the Borrower, the Administrative Agent,
such resigning or replaced Issuing Bank and, in the case of a replacement, the
successor Issuing Bank. The Administrative Agent shall notify the Lenders of any
such resignation or replacement of an Issuing Bank. At the time any such
resignation or replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the resigning or replaced Issuing Bank
pursuant to Section 3.05(b). In the case of the replacement of an Issuing Bank,
from and after the effective date of such replacement, (i) the successor Issuing
Bank shall have all the rights and obligations of the replaced Issuing Bank
under this Agreement with respect to Letters of Credit to be issued thereafter
and (ii) references herein to “Issuing Bank” shall be deemed to refer to such
successor or to any previous Issuing Bank, or to such successor and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the resigning or replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to cash collateralize the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c) or (iii) the Borrower is required to cash collateralize a
Defaulting Lender’s LC Exposure pursuant to Section 4.04(c)(iii)(B), then the
Borrower shall deposit with or deliver to the Administrative Agent (as a first
priority, perfected security interest (subject to Excepted Liens of the type
described in clause (e) of the definition thereof)), in the name of the
Administrative Agent and for the benefit of the Issuing Banks and the Lenders,
at a location and pursuant to documentation in form and substance satisfactory
to the Administrative Agent, an amount in cash equal to, in the case of an Event
of Default, the LC Exposure, in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c) or in
the case of a Defaulting Lender’s LC Exposure, pursuant to
Section 4.04(c)(iii)(B), such Defaulting Lender’s LC Exposure, as applicable, as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to the
Administrative Agent, for the benefit of each Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall

 

53

CREDIT AGREEMENT



--------------------------------------------------------------------------------

not be subject to any defense or be affected by a right of set-off, counterclaim
or recoupment which the Obligors or their respective Subsidiaries may now or
hereafter have against any such beneficiary, any Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Obligors’ obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account; provided that investments of
funds in such account in investments of the type described in clause (a) and (b)
of the definition of Cash Equivalents as permitted by Section 9.05(c) may be
made at the option of the Borrower at its direction, risk and expense;
otherwise, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Moneys in such account
shall be applied by the Administrative Agent to reimburse, on a pro rata basis,
each Issuing Bank for LC Disbursements for which it has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Borrower and the Guarantors, if any, under this Agreement or
the other Loan Documents. If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default
or pursuant to Section 4.04(c)(iii)(B) as a result of a Defaulting Lender’s LC
Exposure, and the Borrower is not otherwise required to cash collateralize the
excess attributable to an LC Exposure in connection with any prepayment pursuant
to Section 3.04(c), then such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower within three Business Days after (i) all
Events of Default have been waived or the events giving rise to such cash
collateralization pursuant to Section 4.04(c)(iii)(B) have been satisfied or
resolved or (ii) or arrangements satisfactory to the relevant Issuing Bank have
been made for the substitution of new payment assurances.

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, (i) if either (A) an Event of Default pursuant to Section 10.01(a),
(b), (h), (i) or (j) or Section 10.01(d) as a result of the failure to deliver a
notice pursuant to Section 8.02(a) has occurred and is continuing, or (B) any
other Event of Default has occurred and the Administrative

 

54

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agent has delivered a notice to the Borrower notifying the Borrower of an
election to charge default interest hereunder, then all Loans outstanding shall
bear interest, after as well as before judgment, at a rate per annum equal to
two percent (2%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate and
(ii) during any Borrowing Base Deficiency, the amount of such Borrowing Base
Deficiency shall bear interest, after as well as before judgment, at a rate per
annum equal to two percent (2%) plus the rate applicable to ABR Loans as
provided in Section 3.02(a), but in no event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date, and in any case, on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c)(i) shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than an optional prepayment of an ABR Loan prior to the Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment, and (C) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

55

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b) and payment of applicable breakage
costs, if any, under Section 5.02.

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or electronic communication)
of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 12:00 noon, Houston time, three Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 12:00 noon, Houston time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that a notice of prepayment delivered by the Borrower may
state that such notice is conditioned upon (i) the effectiveness of other credit
facilities or other securities offerings or (ii) the consummation of a Change of
Control, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02
and payment of applicable breakage costs, if any, under Section 5.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposure exceeds the total Commitments, then the Borrower shall, on the same
Business Day, (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, cash collateralize such excess as provided in Section 2.08(j).

(ii) Upon any Scheduled Redetermination or Interim Redetermination or adjustment
to the amount of the Borrowing Base in accordance with Section 8.12(c), if the
total Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing
Base, then, after receiving a New Borrowing Base Notice in accordance with
Section 2.07(d) or a notice of adjustment pursuant to Section 8.12(c), as the
case may be (the date of receipt of any such notice, the “Deficiency
Notification Date”), the Borrower shall at its option take one of the following
actions:

(A) prepay the Borrowings in an aggregate principal amount equal to such
Borrowing Base Deficiency (and to the extent that any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j)) within thirty
(30) days following the Deficiency Notification Date;

 

56

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(B) prepay the Borrowings in six consecutive equal monthly installments, the
first installment being due and payable on the 30th day after the Deficiency
Notification Date and each subsequent installment being due and payable on the
same day in each of the subsequent calendar months, with each payment being
equal to one-sixth (1/6th) of such Borrowing Base Deficiency, so that the
Borrowing Base Deficiency is reduced to zero within six months of the Deficiency
Notification Date; provided that, if any excess remains after prepaying all of
the Borrowings as a result of any LC Exposure, the Borrower shall pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as Cash Collateral as provided in Section 2.08(j);

(C) grant, within thirty (30) days following the Deficiency Notification Date,
to the Administrative Agent as security for the Obligations a first-priority
Lien on additional Oil and Gas Properties acceptable to the Required Lenders in
their sole discretion not evaluated in the most recently delivered Reserve
Report (and not already subject to a Lien of the Security Instruments) pursuant
to Security Instruments acceptable to the Administrative Agent with sufficient
Borrowing Base value (as determined by the Required Lenders) to cure the
Borrowing Base Deficiency; provided that in no event may the Borrower elect the
option specified in this clause (C) if fewer than ninety (90) days remain until
the Maturity Date; or

(D) (i) deliver, within twenty (20) days after the Deficiency Notification Date,
written notice to the Administrative Agent indicating the Borrower’s election to
combine the options provided in clauses (B), (C) and/or (D) above, and
indicating the amount to be prepaid and the amount to be provided as additional
Collateral, and (ii) make such payment and deliver such additional Collateral
within the time periods required under clauses (B), (C) and/or (D) above;

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date.

The Borrower shall provide to the Administrative Agent, within twenty (20) days
following its receipt of the applicable New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs pursuant to
Section 8.12(c), as applicable, written notice indicating which of the options
specified in clauses (A), (B), (C) or (D) the Borrower elects to take in order
to eliminate the Borrowing Base Deficiency. In the event the Borrower fails to
provide such written notice to the Administrative Agent within the twenty
(20) day period referred to above, the Borrower shall be deemed to have
irrevocably elected the option set forth in clause (B) above. The failure of the
Borrower to comply with any of the options elected (including any deemed
election) pursuant to the provisions of this Section 3.04(c)(ii) and specified
in such notice (or relating to such deemed election) shall constitute an Event
of Default.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e) or
Section 2.07(f) if the total Revolving Credit Exposures exceeds the Borrowing
Base as adjusted, then the Borrower shall (A) prepay the Borrowings in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, cash
collateralize such excess as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or cash collateralize such excess on the
Business Day immediately following the date that any Obligor or any Restricted
Subsidiary receives any

 

57

CREDIT AGREEMENT



--------------------------------------------------------------------------------

cash proceeds as a result of (1) the applicable issuance of Permitted Senior
Notes, in the case of any adjustment to the Borrowing Base pursuant to
Section 2.07(e), or (2) the consummation of a Disposition of Oil and Gas
Properties or Liquidation of Swap Agreement, as applicable, in the case of any
adjustment to the Borrowing Base pursuant to Section 2.07(f); provided that all
payments required to be made pursuant to this Section 3.04(c)(iii) must be made
on or prior to the Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued and unpaid
interest to the extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender (subject to Section 4.04(c)(i)) a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
amount of the unused amount of the Commitment of such Lender during the period
from and including the date of this Agreement to but excluding the Termination
Date. Accrued commitment fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would cause interest on the Obligations to exceed the Highest Lawful
Rate, in which case such commitment fees shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender (subject to Section 4.04(c)(iii)) a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.25% per annum on the average daily amount of such Issuing Bank’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period

 

58

CREDIT AGREEMENT



--------------------------------------------------------------------------------

from and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure; provided that in no event shall such fee be less than $500 during any
quarter and (iii) to each Issuing Bank, for its own account, its standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit issued by such Issuing Bank or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the Termination Date and any such fees accruing after the Termination
Date shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this Section 3.05(b) shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case such fees shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times set
forth in the Fee Letter.

(d) Borrowing Base Increase Fees. The Borrower agrees to pay to the
Administrative Agent, for the account of each Lender (other than a Defaulting
Lender) then party to this Agreement, ratably in accordance with its Applicable
Percentage, a Borrowing Base increase fee in an amount to be agreed by the
Lenders and the Borrower on the amount of any increase of the Borrowing Base,
payable on the effective date of any such increase to the Borrowing Base.

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 1:00 p.m., Houston time, on the date when
due, in immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim (except for Taxes, if any, pursuant to Section 5.03(a),
provided that the Borrower has complied with all of the requirements of such
Section to the extent applicable). Fees, once paid, shall be fully earned and
shall not be refundable under any circumstances, absent manifest error. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to an Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.

 

59

CREDIT AGREEMENT



--------------------------------------------------------------------------------

If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall take an assignment of, or
purchase participations in the Loans and participations in LC Disbursements of
other Lenders, in each case, for cash at face value, to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued but unpaid interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Bank, as the case may be, the amount
due.

 

60

CREDIT AGREEMENT



--------------------------------------------------------------------------------

In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or such Issuing Bank, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e), Section 4.01(c), Section 4.02, Section 5.03(g)
or Section 12.03(c), then the Administrative Agent may, in its sole discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender (for the
benefit of the Administrative Agent or the applicable Issuing Bank) to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 4.04 Payments and Deductions to a Defaulting Lender.

(a) [Reserved].

(b) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as such
Defaulting Lender shall have complied with Section 4.04(c) and all amounts due
and owing to the Lenders have been equalized in accordance with each Lender’s
respective pro rata share of the Obligations. Further, if at any time prior to
the acceleration or maturity of the Loans, the Administrative Agent shall
receive any payment in respect of principal of a Loan or a reimbursement of an
LC Disbursement while one or more Defaulting Lenders shall be party to this
Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.04(b), all principal will be paid
ratably as provided in Section 10.02(c).

(c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05.

 

61

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) The Commitments, the Maximum Credit Amount and Revolving Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Lenders,
Super Majority Lenders, the Majority Lenders or the Required Lenders, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment or waiver pursuant to Section 12.02); provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender and which affects such Defaulting Lender, shall require the consent of
such Defaulting Lender; and provided further that no Defaulting Lender shall
participate in any redetermination or affirmation of the Borrowing Base, but the
Commitment of a Defaulting Lender may not be increased without the consent of
such Defaulting Lender.

(iii) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) all or any part of the LC Exposure of such Defaulting Lender shall be
automatically reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (for the purposes of such reallocation,
the Defaulting Lender’s Commitment shall be disregarded in determining the
Non-Defaulting Lender’s Applicable Percentage) but only to the extent (1) the
sum of all Non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s LC Exposure does not exceed the total of all Non-Defaulting
Lenders’ Commitments and (2) the sum of each Non-Defaulting Lender’s Revolving
Credit Exposure plus its reallocated share of such Defaulting Lender’s LC
Exposure does not exceed such Non-Defaulting Lender’s Commitment; provided that,
subject to Section 12.19, no such reallocation will constitute a waiver or
release of any claim the Borrower, any other Obligor, the Administrative Agent,
any Issuing Bank or any Lender may have against such Defaulting Lender or cause
such Defaulting Lender to be a Non-Defaulting Lender;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of each Issuing Bank such Defaulting Lender’s LC Exposure (after giving effect
to any partial reallocation pursuant to clause (A) above) in accordance with the
procedures set forth in Section 2.08(e) for so long as such LC Exposure is
outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.04 then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
this Section 4.04(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages after giving effect to such
reallocation; and

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.04(c)(iii), then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) and all letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Banks (ratably) until such LC Exposure is cash
collateralized and/or reallocated.

 

62

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) So long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 4.04(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among Non-Defaulting Lenders in a
manner consistent with Section 4.04(c)(iii)(A) (and Defaulting Lenders shall not
participate therein).

(e) In the event that the Administrative Agent, the Borrower and the Issuing
Banks each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender and such Lender is no longer a
Defaulting Lender, then the LC Exposures of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date, if
necessary, such Lender shall purchase at par such of the Loans and/or
participations in Letters of Credit of the other Lenders as the Administrative
Agent shall determine may be necessary in order for such Lender to hold such
Loans and/or participations in Letters of Credit in accordance with its
Applicable Percentage.

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (including marginal, special,
emergency or supplemental reserves), special deposit, compulsory loan, insurance
charge, or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii) subject the Administrative Agent or any Lender to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes, and (C) Connection Income Taxes) on its Loans,
Loan principal, Letters of Credit, Commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender (whether of principal, interest
or otherwise), then, pursuant to Section 5.01(c), upon the written request of
such Lender, the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

63

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or liquidity or on the capital or liquidity of such Lender’s or such
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or any Issuing Bank setting forth in
reasonable detail the basis of its request and the amount or amounts necessary
to compensate such Lender or such Issuing Bank or its holding company, as the
case may be, as specified in Section 5.01(a) or (b) shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender or such Issuing Bank, as the case may be, the amount shown as due on
any such certificate within 30 days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or any Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 270 days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or such Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof. No Lender or Issuing Bank may make any demand pursuant to this
Section 5.01 more than 270 days after the Termination Date.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as the result of the request by the Borrower
pursuant to Section 5.04, (c) the conversion of any Eurodollar Loan into an ABR
Loan other than on the last day of the Interest Period applicable thereto, or
(d) the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if

 

64

CREDIT AGREEMENT



--------------------------------------------------------------------------------

any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and reasonably detailed
calculations therefor, upon request of the Borrower, shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes; except as required
by applicable law. If Withholding Agent shall be required by applicable law to
deduct any Taxes from such payments, as determined in good faith by the
applicable Withholding Agent, then (i) in the case of Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions of Indemnified Taxes (including deductions applicable to additional
sums payable under this Section 5.03(a)), the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions for
Indemnified Taxes been made, (ii) the applicable Withholding Agent shall make
all deductions required by applicable law and (iii) the applicable Withholding
Agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of such Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within 10 days after written demand therefor, for the full amount of
any Indemnified Taxes paid by such Recipient on or with respect to any payment
by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.03) and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate of the Administrative Agent, a Lender or an Issuing
Bank as to the amount of such payment or liability under this Section 5.03 shall
be delivered to the Borrower and shall be conclusive absent manifest error.

 

65

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower or a Guarantor to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
tax with respect to payments under this Agreement or any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if requested
by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.03(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed IRS
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form), as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

66

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(2) executed IRS Form W-8ECI (or any successor form);

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN(or any successor
form) or IRS Form W-8BEN-E(or any successor form), as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed IRS
Form W-8IMY (or any successor form), accompanied by IRS Form W-8ECI(or any
successor form), IRS Form W-8BEN(or any successor form) or IRS Form W-8BEN-E(or
any successor form), as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation

 

67

CREDIT AGREEMENT



--------------------------------------------------------------------------------

prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation and
information reasonably requested by the Borrower or the Administrative Agent as
may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(iv) On or before the date that Royal Bank of Canada (and any successor or
replacement Administrative Agent) becomes the Administrative Agent hereunder, it
shall deliver to the Borrower two duly executed originals of either (i) IRS Form
W-9 (or any successor form) or (ii) a U.S. branch withholding certificate on IRS
Form W-8IMY (or any successor form) evidencing its agreement with the Borrower
to be treated as a U.S. Person, with the effect that, in any case, the Borrower
will be entitled to make payments hereunder to the Administrative Agent without
withholding or deduction on account of U.S. federal withholding Tax.

(f) Treatment of Certain Refunds. If any party determines in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.03 (including by the payment
of additional amounts pursuant to this Section 5.03), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 5.03 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (f) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the

 

68

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.04(c) relating to the maintenance of a
Participant Register, and (ii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 5.03(g).

(h) Defined Terms. For Purposes of this Section 5.03, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

Section 5.04 Designation of Different Lending Office; Replacement of Lenders.

(a) Designation of Different Lending Office. If (i) any Lender requests
compensation under Section 5.01, or (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (B) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iii) any Lender asserts an illegality under Section 5.05, (iv)
any Lender becomes a Defaulting Lender, (v) any Lender is a Non-Consenting
Lender, or (vi) any Lender does not approve a Proposed Borrowing Base that would
increase or reaffirm the Borrowing Base then in effect pursuant to
Section 2.07(c)(iii) when the Super Majority Lenders have approved such Proposed
Borrowing Base pursuant to Section 2.07(c)(iii), then in any such case, the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04), all its interests, rights and obligations under this Agreement
to an assignee or assignees that shall assume such obligations (which assignee
may be another Lender, if such Lender accepts such assignment); provided that
(A) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (C) in

 

69

CREDIT AGREEMENT



--------------------------------------------------------------------------------

the case of any such assignment resulting from a claim for compensation under
Section 5.01, for payments required to be made pursuant to Section 5.03 or an
illegality under Section 5.05, such assignment will result in a reduction in
such compensation or payments or avoid the illegality, (D) such assignment does
not conflict with applicable law, (E) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent, and (F) in the
case of any assignment resulting from a Lender not approving an increase to or
reaffirmation of the Borrowing Base as contemplated by clause (vi) above, the
applicable assignee shall have consented to the increase or reaffirmation of the
Borrowing Base. Notwithstanding the foregoing, a Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each Lender hereby agrees
to make such assignment and delegations required under this Section 5.04(b).
Notwithstanding the foregoing, a Lender shall not be required to make any such
assignment and delegation if such Lender (or its Affiliate) is a Secured Swap
Party or a Secured Cash Management Provider with any outstanding Secured Swap
Obligations or Secured Cash Management Obligations, respectively, unless on or
prior thereto, all such Secured Swap Agreements or Secured Cash Management
Agreements have been terminated or novated to another Person and such Lender (or
its Affiliate) shall have received payment of all amounts, if any, payable to it
in connection with such termination or novation (or, in each case, other
arrangements satisfactory to such Secured Swap Party or Secured Cash Management
Provider, as applicable, shall have been made with respect to such outstanding
Secured Swap Obligations or Secured Cash Management Obligations).

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans) and,
to the extent that Affected Loans are so made as (or converted into) ABR Loans,
all payments of principal which would otherwise be applied to such Lender’s
Affected Loans shall be applied instead to its ABR Loans.

 

70

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
any Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent shall have received satisfactory title information
setting forth the status of title to at least 25% of the total value of the
Borrowing Base Properties evaluated in the Initial Reserve Report.

(b) The Arrangers, the Administrative Agent and the Lenders shall have received
all upfront, arrangement and agency fees and, to the extent invoiced at least
two Business Days prior to the Effective Date, other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced at
least two Business Days prior to the Effective Date, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder (including, without limitation, the reasonable fees and expenses of
Paul Hastings LLP, counsel to the Administrative Agent).

(c) The Borrower shall have deposited an amount to be agreed with Paul Hastings
LLP, counsel to the Administrative Agent, to be held and applied toward payment
of costs and expenses for recordation of the Security Instruments, as provided
pursuant to Section 12.03(a). If such deposit exceeds the amount of such costs
and expenses, the excess shall be returned to the Borrower. If such deposit is
less than such costs and expenses, the deficit shall be paid by Borrower
pursuant to Section 12.03(a).

(d) The Administrative Agent shall have received a certificate of the Secretary
or a Responsible Officer of the Borrower and of each Guarantor setting forth
(i) resolutions of the managers, board of directors or other managing body with
respect to the authorization of the Borrower or such Guarantor to execute and
deliver the Loan Documents to which it is a party and to enter into the
Transactions, (ii) the individuals (A) who are authorized to sign the Loan
Documents to which the Borrower or such Guarantor is a party and (B) who will,
until replaced by another individual duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) for the Borrower and each Guarantor, the articles or
certificate of incorporation or formation (certified by the Secretary of State
of the jurisdiction of organization) and the bylaws, operating agreement,
partnership agreement or other Organizational Document, as applicable, in each
case, certified as being true and complete. The Administrative Agent and the
Lenders may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.

(e) The Administrative Agent shall have received a certificate of the chief
executive officer or chief financial officer of the Borrower and each of the
other Obligors certifying that on the Effective Date (i) all representations and
warranties of the Borrower and each such other Obligor in the Loan Documents are
true and correct in all material respects, except those representations and
warranties which include a materiality qualifier, which shall be true and
correct as so qualified, (ii) no Default or Event of Default has occurred or is
continuing or will result from the making of the Loans or the Transactions
contemplated by the Loan Documents and (iii) the Obligors and the Restricted
Subsidiaries have received all consents and approvals required by Section 7.03.

 

71

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(f) The Administrative Agent shall have received a Solvency Certificate from the
chief financial officer of the Borrower certifying that (i) the Borrower and
(ii) the Borrower and the other Obligors taken as a whole, are Solvent.

(g) The Administrative Agent shall have received certificates with respect to
the existence, qualification and good standing or other comparable status of the
Borrower and each of the other Obligors from the appropriate State agency of
such Obligor’s jurisdiction of organization and such other jurisdictions as may
be reasonably requested by the Administrative Agent.

(h) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(i) To the extent requested by a Lender, the Administrative Agent shall have
received duly executed Notes payable to such Lender in a principal amount equal
to its Maximum Credit Amount, dated as of the date hereof.

(j) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Guarantee and Collateral Agreement and the other Security
Instruments (other than those listed on Schedule 6.03, if any) deemed necessary
or advisable by the Administrative Agent. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:

(i) be reasonably satisfied that the Security Instruments will create first
priority, perfected Liens (subject only to Excepted Liens) on at least 85% of
the total value of the Borrowing Base Properties evaluated in the Initial
Reserve Report;

(ii) have received certificates, together with undated, blank stock powers for
any such certificate, representing all of the issued and outstanding Equity
Interests of the Obligors and their respective direct Subsidiaries, in each
case, owned by the Obligors and to the extent such Equity Interests are
certificated; and

(iii) have received from each party thereto duly executed counterparts of an
Account Control Agreement for each Deposit Account and Securities Account listed
on Schedule 7.25 other than any Excluded Account.

(k) The Administrative Agent shall have received UCC financing statements for
the Borrower and each Guarantor to be filed in each such Person’s state of
incorporation or formation, or principal place of business, as applicable.

(l) On the Effective Date, 100% of the Commitments shall be unused (other than
utilization of the Commitments for (i) Letters of Credit issued on the Effective
Date, if any, (ii) Borrowings in an amount necessary to pay fees and expenses
incurred hereunder and (iii) Borrowings in an amount necessary to pay fees and
expenses in connection with refinancing the Existing Credit Agreement).

 

72

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received an opinion of (x) Baker Botts
L.L.P., counsel to the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, as to such customary matters regarding this
Agreement, the Security Instruments and the other Loan Documents and the
Transactions as the Administrative Agent or its counsel may reasonably request
and (y) local counsel reasonably acceptable to the Administrative Agent and its
counsel with respect to mortgages and other recorded instruments to perfect
interests in real property.

(n) The Administrative Agent shall have received an ACORD evidence of insurance
certificate evidencing coverage of the Obligors and their respective
Subsidiaries evidencing that the Borrower is carrying insurance in accordance
with Section 8.06 and naming the Administrative Agent in such capacity for the
Lenders as loss payee on all property insurance policies and naming the
Administrative Agent and the Lenders as additional insureds on all liability
policies.

(o) The Administrative Agent shall be satisfied that there has been no material
change (as reasonably determined by the Administrative Agent) to the notional
volumes, tenors, pricing and other terms of the Obligors’ and the Restricted
Subsidiaries’ commodity and interest rate hedging transactions, as specified in
the disclosure prepared by the Borrower and posted to the Lenders via IntraLinks
on July 26, 2017.

(p) The Administrative Agent shall have received (i) the Financial Statements
referred to in Section 7.04(a) and (ii) the Initial Reserve Report accompanied
by a certificate covering the matters described in Section 8.11(c).

(q) The Administrative Agent shall have received appropriate UCC and other Lien
and judgment search certificates from the jurisdiction of organization
reflecting no prior Liens encumbering the Properties of such Obligor other than
those being assigned or released on or prior to the Effective Date or Liens
permitted by Section 9.03.

(r) The Administrative Agent shall have received evidence satisfactory to it
that (i) all loans and other amounts owing under the Existing Credit Agreement
have been (or contemporaneously herewith are being) repaid in full and all
commitments thereunder have been terminated or cancelled and (ii) all Liens on
(A) the personal Property of the Obligors and the Subsidiaries and (B) all Oil
and Gas Properties of the Obligors in each county for which a Security
Instrument is executed on the Effective Date, associated with the Existing
Credit Agreement, except for any Liens associated with the Wells Fargo Escrow
Account, have been released or terminated, subject only to the filing of
applicable terminations, releases or assignments.

(s) The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act.

(t) The Administrative Agent shall have received such other documents as the
Administrative Agent or counsel to the Administrative Agent may reasonably
request.

 

73

CREDIT AGREEMENT



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of each Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 12.02)
at or prior to 2:00 p.m., Houston time, on August 7, 2017 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time). For purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received written notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Material Adverse Effect shall have occurred since Effective Date.

(c) Each of the representations and warranties of the Borrower and the
Guarantors, set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects (except for those which have a
materiality qualifier, which shall be true and correct in all respects as so
qualified) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (except for those which have a materiality
qualifier, which shall be true and correct in all respects as so qualified) as
of such specified earlier date.

(d) After giving pro forma effect to such Borrowing and the anticipated use of
proceeds thereof within three Business Days, the Consolidated Cash Balance as of
such time shall not exceed $70,000,000.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

 

74

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (d).

Section 6.03 Post-Closing Obligations.

(a) Within the time periods specified on Schedule 6.03 (as each may be extended
in writing by the Administrative Agent in its sole discretion), each Obligor
shall, and shall cause each Restricted Subsidiary to, provide the documentation,
and complete the undertakings, as are set forth on Schedule 6.03. All conditions
precedent, covenants and representations and warranties contained in this
Agreement and the other Loan Documents shall be deemed modified to the extent
necessary to effect the foregoing (and to permit the taking of the actions
described above and on Schedule 6.03 within the time periods required by this
Section 6.03, rather than as elsewhere provided in the Loan Documents); provided
that (x) to the extent any representation and warranty would not be true, or any
provision of any covenant breached, because the foregoing actions were not taken
on the Effective Date, the respective representation and warranty shall be
required to be true and correct in all material respects, and the covenant
complied with, at the time the respective action is taken (or was required to be
taken) in accordance with the foregoing provisions of this Section 6.03 and
(y) all representations and warranties and covenants relating to the Loan
Documents shall be required to be true or, in the case of any covenant, complied
with, immediately after the actions required to be taken by this Section 6.03
have been taken (or were required to be taken).

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
that the Initial Post-Closing Title Requirement is not satisfied on or before
the date that is 30 days after the Effective Date (the “Availability Limit
Date”), then until the date on which the Initial Post-Closing Title Requirement
is satisfied, the Obligors shall maintain unused total Commitments in an amount
equal to or greater than $250,000,000. For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, from and after the
Availability Limit Date until the date on which the Initial Post-Closing Title
Requirement is satisfied, the Obligors hereby agree that the Administrative
Agent, the Issuing Bank and the Lenders shall have no obligation to make Loans
or to issue, amend, renew or extend any Letter of Credit if after giving effect
thereto, the total Revolving Credit Exposures would exceed $250,000,000 (and the
Borrower hereby agrees it shall not request any Loan or the issuance, amendment,
renewal or extension of any Letter of Credit if giving effect thereto, the total
Revolving Credit Exposures would exceed $250,000,000). The Obligors hereby agree
that this Section 6.03(b) shall be disregarded for the purposes of calculating
any fees pursuant to Section 3.05.

ARTICLE VII

Representations and Warranties

The Obligors jointly and severally represent and warrant to the Lenders that:

Section 7.01 Organization; Powers . Each of the Obligors and the Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to

 

75

CREDIT AGREEMENT



--------------------------------------------------------------------------------

carry on its business as now conducted, and is qualified to do business in, and
is in good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate, partnership limited liability company
powers and have been duly authorized by all necessary corporate, limited
liability company or partnership and, if required, shareholder action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which the Borrower or any Guarantor is a party has been
duly executed and delivered by the Borrower or such Guarantor, as applicable,
and constitutes a legal, valid and binding obligation of the Borrower or such
Guarantor, as applicable, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including the shareholders or
any class of directors of the Borrower or any other Person, whether interested
or disinterested), nor is any such consent, approval, registration, filing or
other action necessary for the validity or enforceability of any Loan Document
or the consummation of the Transactions, except (i) such as have been obtained
or made and are in full force and effect, (ii) the filings and recordings
necessary to perfect the Liens created hereby and by the Security Instruments,
(iii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder or could not reasonably be expected to have
a Material Adverse Effect and (iv) the filing of any required documents with the
SEC, (b) will not violate any applicable law or regulation or the charter,
by-laws or other Organizational Documents of the Obligors or any Restricted
Subsidiary or any order of any Governmental Authority (except, with respect to
applicable law or regulations, for such violations that would not reasonably be
expected to have a Material Adverse Effect), (c) will not violate or result in a
default under any indenture, agreement or other instrument evidencing or
governing Material Debt binding upon the Obligors, the Restricted Subsidiaries
or their respective Properties, or give rise to a right thereunder to require
any payment to be made by the Obligors or any Restricted Subsidiary and (d) will
not result in the creation or imposition of any Lien on any Property of the
Obligors or any Restricted Subsidiary (other than the Liens created by the Loan
Documents).

Section 7.04 Financial Position; No Material Adverse Effect.

(a) Old Holdings has heretofore furnished to the Lenders the consolidated
balance sheet and statements of income, shareholders’ equity and cash flows for
Old Holdings and its Consolidated Subsidiaries (i) as of and for the fiscal year
ended December 31, 2016, reported on by KPMG LLP, independent public accounts
(it being understood that such financial statements are in respect of LINN
Energy, LLC and its consolidated subsidiaries as of such date) and (ii) as of
and for the fiscal quarter and the portion of the fiscal year ended March 31,
2017, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the

 

76

CREDIT AGREEMENT



--------------------------------------------------------------------------------

financial position and results of operations and cash flows of Old Holdings and
its Consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b) Since the Effective Date and the date of the last financial statements
delivered pursuant to Section 8.01, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(c) As of the Effective Date, no Obligor or any Restricted Subsidiary has any
Material Debt (including Disqualified Capital Stock), or any material contingent
liabilities, material off-balance sheet liabilities or partnerships, material
liabilities for Taxes, material unusual forward or long-term commitments or
material unrealized or anticipated losses from any unfavorable commitments,
except (i) the Obligations or (ii) as referred to or reflected or provided for
in the Financial Statements delivered under Section 7.04(a).

Section 7.05 Litigation. Except as set forth on Schedule 7.05, there are no
actions, suits, investigations or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Obligors or
the Restricted Subsidiaries, threatened in writing against or affecting the
Obligors or the Restricted Subsidiaries (a) not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (b) that involve any Loan Document or the Transactions, except for any
such action, suit, investigation or proceeding related to the Existing Credit
Agreement, any liabilities in respect of which will be fully covered (except
with respect to interest, fees, expenses and indemnification obligations, if
any) by the Wells Fargo Default Interest LC. Since the date of this Agreement,
there has been no change in the status of the matters disclosed in Schedule 7.05
that, individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

Section 7.06 Environmental Matters. Except for such matters that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Obligors and their respective Subsidiaries and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws;

(b) the Obligors and their respective Subsidiaries have obtained all
Environmental Permits required for their respective operations and each of their
Properties, with all such Environmental Permits being currently in full force
and effect, and none of the Obligors and their respective Subsidiaries has
received any written notice or otherwise has knowledge that any such existing
Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;

 

77

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that are pending or,
to the knowledge of any Obligor, threatened against the Obligors and their
respective Subsidiaries or any of their respective Properties or as a result of
any operations at the Properties;

(d) none of the Properties contain or have contained any: (i) underground
storage tanks; (ii) asbestos containing materials in a friable condition or
otherwise requiring abatement under Environmental Laws; (iii) landfills or
dumps; (iv) hazardous waste management units as defined pursuant to RCRA or any
comparable state law; or (v) sites on or nominated for the National Priority
List promulgated pursuant to CERCLA or any similar state remedial priority list
promulgated or published pursuant to any comparable state law;

(e) there has been no unauthorized Release or threatened unauthorized Release of
Hazardous Materials at, on, under or from any of the Obligors’ or their
respective Subsidiaries’ Properties; there is no investigation, remediation,
abatement, removal, or monitoring of Hazardous Materials required under
applicable Environmental Laws at such Properties; and, to the knowledge of the
Obligors, none of such Properties are adversely affected by any Release or
threatened Release of a Hazardous Material originating or emanating from any
other real property;

(f) neither the Obligors nor their respective Subsidiaries has received any
written notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Obligors or their
respective Subsidiaries’ Properties.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each of the Obligors and the Restricted Subsidiaries is in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. None of the Obligors or any of the
Restricted Subsidiaries is an “investment company” or a company “controlled” by
an “investment company,” within the meaning of, or subject to regulation under,
the Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each of the Obligors and their respective Subsidiaries has
timely filed or caused to be filed all Tax returns (including extensions) and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Obligors and their
respective Subsidiaries, as applicable, have set aside on their books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Obligors and their respective
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Obligors, adequate. No Tax Lien (other than an

 

78

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Excepted Lien with respect to Taxes) has been filed and, to the knowledge of the
Obligors, no claim is being asserted in writing with respect to any material
unpaid Tax. Each of the Borrower, the Parent and MidCo is treated as a
disregarded entity for U.S. federal income tax purposes, and Holdings is treated
as a corporation for U.S. federal income tax purposes.

Section 7.10 ERISA. Except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect or result in any Lien
arising under ERISA or Section 430 of the Code:

(a) The Obligors and their respective Subsidiaries and each ERISA Affiliate have
complied in all material respects with ERISA and, where applicable, the Code
regarding each Plan, if any.

(b) Each Plan, if any, is, and has been, maintained in substantial compliance
with ERISA and, where applicable, the Code.

(c) No ERISA Event with respect to any Plan has occurred or is expected by the
Obligors or any of their respective Subsidiaries or any ERISA Affiliate to be
incurred with respect to any Plan.

(d) No failure to meet the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, whether or not waived, exists with respect to any Plan.

(e) None of the Obligors and their respective Subsidiaries or any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, any Multiemployer Plan.

(f) None of the Obligors and their respective Subsidiaries or any ERISA
Affiliate is required to provide security under Section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.

(g) None of the Obligors and their respective Subsidiaries nor any ERISA
Affiliate sponsors, maintains or contributes to an employee welfare benefit
plan, as defined in Section 3(1) of ERISA, including any such plan maintained to
provide benefits to former employees of such entities, that may not be
terminated by the Obligors and their respective Subsidiaries or any ERISA
Affiliate in its sole discretion without any material liability.

Section 7.11 Disclosure; No Material Misstatements. None of the reports,
financial statements, certificates or other written information (other than
Reserve Reports and information delivered in connection therewith) furnished by
or on behalf of the Obligors and their respective Subsidiaries to the
Administrative Agent or any Lender pursuant to this Agreement or any other Loan
Document or delivered by the Borrower, any other Obligor or any of their
respective Subsidiaries to the Administrative Agent or any Lender hereunder or
under any other Loan Document (as modified or supplemented by other information
so furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading on the date
when furnished; provided that with respect to financial estimates, projected or

 

79

CREDIT AGREEMENT



--------------------------------------------------------------------------------

forecasted financial information and other forward-looking information, the
Obligors each represents and warrants only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that (a) such projections and forecasts, as to
future events, are not to be viewed as facts, that actual results during the
period(s) covered by any such projections or forecasts may differ significantly
from the projected or forecasted results and that such differences may be
material and that such projections and forecasts are not a guarantee of
financial performance, and (b) no representation is made with respect to
information of a general economic or general industry nature. There are no
statements or conclusions in any Reserve Report or in any information delivered
in connection therewith which are based upon or include materially misleading
information of a material fact or fail to take into account material information
regarding the material matters reported therein, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties of the
Borrower and the Restricted Subsidiaries and production and cost estimates
contained in each Reserve Report and in other information delivered in
connection therewith are necessarily based upon professional opinions, estimates
and projections and that no warranty is made with respect to such opinions,
estimates and projections.

Section 7.12 Insurance. The Obligors have, and have caused all of the Restricted
Subsidiaries to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Governmental Requirements and all material
agreements and (b) insurance coverage in at least amounts and against such risk
(including, without limitation, public liability) that are usually insured
against by companies similarly situated and engaged in the same or a similar
business for the assets and operations of the Obligors and the Restricted
Subsidiaries. The Administrative Agent has been named as additional insured in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to property loss insurance.

Section 7.13 Restriction on Liens. Except as permitted by Section 9.14, neither
the Obligors nor the Restricted Subsidiaries is a party to any agreement or
arrangement or is subject to any order, judgment, writ or decree, which either
prohibits or purports to prohibit any of the Obligors or the Restricted
Subsidiaries from granting Liens to the Administrative Agent and the Lenders on
or in respect of their Properties to secure the Obligations, or restricts any
Restricted Subsidiary from paying dividends or making any other distributions in
respect of its Equity Interests to the Obligors or any Restricted Subsidiary, or
restricts any Restricted Subsidiary from making loans or advances or
transferring any Property to the Obligors or any Restricted Subsidiary, or which
requires the consent of or notice to other Persons in connection therewith.

Section 7.14 Subsidiaries. As of the Spinoff Part I Effective Date or as of the
date of the most recent certificate delivered pursuant to Section 8.01(c),
except as set forth on Schedule 7.14 or as disclosed in writing to the
Administrative Agent (which shall promptly furnish a copy to the Lenders), and
which disclosure (including updates included in certificates delivered pursuant
to Section 8.01(c)) shall be a supplement to Schedule 7.14, none of the Obligors
has any direct or indirect Subsidiaries, Unrestricted Subsidiaries or Permitted
Joint Ventures. Holdings does not have any direct or indirect Foreign
Subsidiaries. Each Subsidiary Guarantor is a Wholly-Owned Subsidiary of the
Borrower. Each Subsidiary listed on Schedule 7.14 (as supplemented) is (a) a
Restricted Subsidiary unless specifically designated as an Unrestricted
Subsidiary therein and (b) a Material Subsidiary unless specifically designated
as an Immaterial Subsidiary therein.

 

80

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 7.15 Location of Business and Offices. As of the Spinoff Part I
Effective Date or as of the date of the most recent certificate delivered
pursuant to Section 8.01(k), the jurisdiction of organization, correct legal
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its respective jurisdiction of
organization, federal tax identification number, if applicable, and the
principal place of business and chief executive office, in each case of each
Obligor and its respective Subsidiaries is set forth on Schedule 7.14 (or as set
forth in a notice delivered pursuant to Section 8.01(k) and delivered in
accordance with Section 12.01).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the Restricted Subsidiaries has good and defensible
title to its Oil and Gas Properties evaluated in the most recently delivered
Reserve Report (other than those disposed of in compliance with Section 9.11
since delivery of such Reserve Report and those title defects disclosed in
writing to the Administrative Agent) and good title to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, the Borrower or
the Restricted Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate it to bear the costs and expenses relating
to the maintenance, development and operations of each such Property in an
amount in excess of the working interest of each Property set forth in the most
recently delivered Reserve Report that is not offset by a corresponding
proportionate increase in its net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Obligors and the Restricted Subsidiaries are valid and subsisting, in
full force and effect, except to the extent any failure to be valid and
subsisting and in full force and effect could not reasonably be expected to have
a Material Adverse Effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or agreement, which could reasonably be
expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Obligors and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties reasonably
necessary to permit the Obligors and the Restricted Subsidiaries to conduct
their business, except to the extent any failure to satisfy the foregoing could
not reasonably be expected to have a Material Adverse Effect.

(d) All of the Properties of the Obligors and the Restricted Subsidiaries (other
than the Oil and Gas Properties, which are addressed in Section 7.17) which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards,
except to the extent any failure to satisfy the foregoing could not reasonably
be expected to have a Material Adverse Effect.

 

81

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) Each of the Obligors and the Restricted Subsidiaries owns, or is licensed to
use, all trademarks, trade names, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Obligors and the
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Obligors
and the Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

(f) None of the Borrower or the Restricted Subsidiaries own, and have not
acquired or made any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties located
outside of the geographical boundaries of the United States or in the offshore
federal waters of the United States of America.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) of the Borrower and the
Restricted Subsidiaries have been maintained, operated and developed in a good
and workmanlike manner and in conformity with all Governmental Requirements and
in conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries. Specifically in connection with the foregoing, except
as could not reasonably be expected to have a Material Adverse Effect, (a) no
Oil and Gas Property of the Borrower and the Restricted Subsidiaries is subject
to having allowable production reduced below the full and regular allowable
production (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(b) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Borrower and the Restricted Subsidiaries
is deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, such Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties). All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower and the Restricted Subsidiaries that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower and the Restricted Subsidiaries, in a manner consistent with the
Borrower’s and the Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent Reserve Report Certificate, on a net basis there are no
gas imbalances, take or pay or other prepayments which would require the
Borrower and the Restricted Subsidiaries to deliver, in the aggregate, two
percent (2%) or more of the monthly production from Hydrocarbons produced from
the Oil and Gas Properties of the Borrower and the Restricted Subsidiaries at
some future time without then or thereafter receiving full payment therefor.

 

82

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the Effective Date on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report Certificate (with respect to all of which contracts the Borrower
represents that it or its Restricted Subsidiaries are receiving a price for all
production sold thereunder which is computed substantially in accordance with
the terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist which are not cancelable on sixty (60) days’ notice or less
without penalty or detriment for the sale of production from the Borrower’s and
the Restricted Subsidiaries’ Hydrocarbons (including, without limitation, calls
on or other rights to purchase, production, whether or not the same are
currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of more than six (6) months from
the date of delivery of such Reserve Report Certificate.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(d) (as of the relevant period end), sets forth, a true and
complete list of all Swap Agreements of the Borrower and each of the Restricted
Subsidiaries, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark-to-market
value thereof, all credit support agreements relating thereto (including any
margin required or supplied) and the counterparty to each such agreement.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to provide working capital for lease
acquisitions, for exploration and production operations and for development
(including the drilling and completion of producing wells), (b) for the
acquisition, exploration and development of Oil and Gas Properties permitted
hereunder, (c) for the issuance of Letters of Credit, (d) to refinance
obligations outstanding under the Existing Credit Agreement and (e) for other
lawful general corporate purposes, including Restricted Payments permitted
hereunder. The Obligors and the Restricted Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates Regulation T, U or X of the Board.

Section 7.22 Solvency. Immediately after giving effect to the Transactions and
immediately prior to and after giving effect to each Borrowing and each
issuance, amendment, renewal, or extension of a Letter of Credit, (i) the
Borrower is Solvent and (ii) the Borrower and the other Obligors taken as a
whole, are Solvent.

Section 7.23 Anti-Corruption. Neither the Obligors nor their respective
Subsidiaries, nor any director, officer, agent, employee, or Affiliate of the
Obligors or their respective Subsidiaries is in violation of or is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such Persons of any applicable Anti-Corruption Laws, including without
limitation, making use of the mails or any means or instrumentality of
interstate

 

83

CREDIT AGREEMENT



--------------------------------------------------------------------------------

commerce corruptly in furtherance of an offer, payment, promise to pay or
authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA.

Section 7.24 AML and Sanctions. Neither any of the Obligors nor any of their
respective Subsidiaries, nor any director, officer, agent, employee, or
Affiliate of the Obligors or their respective Subsidiaries is (i) a Sanctioned
Person or (ii) in violation of any AML Laws or Sanctions. The Borrower will not
directly or indirectly use the proceeds from the Loans or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person, in a manner that will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, issuing bank,
borrower, guarantor, agent, or otherwise. The Borrower represents that neither
it nor any of the other Obligors nor any of their respective Subsidiaries or
Affiliates has engaged in or intends to engage in any dealings or transactions
with, or for the benefit of, any Sanctioned Person or with or in any Sanctioned
Country. No Borrowing or Letter of Credit relates, directly or indirectly, to
any activities or business of or with a Sanctioned Person or with or in a
Sanctioned Country; and, the Obligors and their respective Subsidiaries and each
of their Affiliates have conducted their business in material compliance with
all applicable Anti-Corruption Laws. The Obligors have implemented and maintain
in effect policies and procedures which are reasonably expected to ensure
compliance by the Obligors and their respective Subsidiaries and their
respective directors, officers, employees and agents with AML Laws,
Anti-Corruption Laws or applicable Sanctions.

Section 7.25 Accounts. Set forth on Schedule 7.25 (as the same may be
supplemented by the Borrower from time to time upon delivery of a written
supplement to the Administrative Agent) lists all Deposit Accounts, including
any Excluded Accounts, and Securities Accounts maintained by or for the benefit
of the Obligors or any Restricted Subsidiary.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and each Issuing
Bank shall have been made) and all LC Disbursements shall have been reimbursed,
each of the Obligors covenants and agrees with the Lenders, and covenants and
agrees with the Lenders to cause the Restricted Subsidiaries, that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available and not later than ninety
(90) days after the end of each fiscal year of Holdings, Holdings’ and its
Consolidated Subsidiaries’ audited consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such year, setting forth in comparative form the figures for the
previous fiscal year

 

84

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(which may be compared against the financial statements of LINN Energy, LLC or
Old Holdings to the extent applicable), all reported on by KPMG, LLP or other
independent public accountants of recognized national standing, without a “going
concern” or like qualification, emphasis on the matter or exception (except to
the extent such “going concern” qualification is solely attributable to the
Maturity Date occurring within the next twelve months) and without any
qualification or exception as to the scope of such audit to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Holdings and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event and
not later than forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings, Holdings’ and its Consolidated
Subsidiaries’ consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year (which
may be compared against the financial statements of LINN Energy, LLC or Old
Holdings to the extent applicable), all certified by a Financial Officer as
presenting fairly in all material respects the financial position and results of
operations of Holdings and its Consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b),
commencing with the fiscal quarter ending September 30, 2017, a certificate of a
Financial Officer of Holdings in substantially the form of Exhibit B hereto
(i) certifying as to whether a Default has occurred and is continuing as of the
date of such certificate and, if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 9.01, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the Effective Date which
materially changes the calculation of any covenant or affects compliance with
the terms of this Agreement and, if applicable, specifying the effect of such
change on the financial statements accompanying such certificate, (iv) if,
during the applicable period, all of the Consolidated Subsidiaries of Holdings
are not Consolidated Restricted Subsidiaries or any Permitted Joint Ventures
exist during the applicable period, additional financial information (which may
be in the form of footnotes to the consolidated financial statements referred to
in Section 8.01(a) or Section 8.01(b) above) setting forth calculations
excluding the effects of any Unrestricted Subsidiaries that constitute
Consolidated Subsidiaries and to the extent included in such consolidated
financial statements, Permitted Joint Ventures, and containing such calculations
for any Unrestricted Subsidiaries or such Permitted Joint Ventures as reasonably
requested by the Administrative Agent, including any supporting documents used
to prepare such calculations, and (v) setting forth a specification of any
change in the identity of the Restricted Subsidiaries, Material

 

85

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Subsidiaries, Guarantors, Unrestricted Subsidiaries and Permitted Joint Ventures
as of the end of such period, as the case may be, from the Restricted
Subsidiaries, Material Subsidiaries, Guarantors and Unrestricted Subsidiaries,
respectively, identified on the Effective Date or in the most recently delivered
certificate pursuant to this Section 8.01(c) (and, to the extent necessary,
designating sufficient additional Restricted Subsidiaries as Material
Subsidiaries so as to comply with the definition of “Material Subsidiary”).

(d) Swap Agreements. Concurrently with any delivery of financial statements
under Section 8.01(a) and Section 8.01(b), a true and complete list of all Swap
Agreements, as of the last Business Day of such fiscal quarter or fiscal year,
of the Borrower and each of its Restricted Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefore, any new credit
support agreements relating thereto not listed on Schedule 7.20, any margin
required or supplied under any credit support document, and the counterparty to
each such agreement and a confidential report reflecting its projected
production for each calendar year for which it has established hedge positions
under Section 9.16(a)(i).

(e) Certificate of Insurer – Insurance Coverage. Concurrently with the renewal
of each insurance policy maintained by the Obligors and the Restricted
Subsidiaries required by Section 8.06, an ACORD evidence of insurance
certificate of such insurance coverage from the insurer providing such insurance
in form and substance satisfactory to the Administrative Agent, and, if
requested by the Administrative Agent or any Lender, copies of all of the
applicable policies.

(f) SEC and Other Filings. To the extent applicable, promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Obligors and the Restricted
Subsidiaries with the SEC, or with any national securities exchange, or
distributed by the Obligors and the Restricted Subsidiaries to shareholders
generally, as the case may be.

(g) Notices Under Material Instruments. Promptly after the furnishing or receipt
thereof, a copy of any notice of default received from any holder or holders of
any Material Debt (other than the Obligations) or any trustee or agent on its or
their behalf, to the extent such notice has not otherwise been delivered to the
Administrative Agent hereunder.

(h) Lists of Purchasers. Concurrently with the delivery of each December 31
Reserve Report to the Administrative Agent pursuant to Section 8.11(a), a list
of Persons purchasing Hydrocarbons from the Borrower and the Restricted
Subsidiaries reasonably expected to account for at least eighty percent (80%) of
the revenues resulting from the sale of Hydrocarbons produced from the Mortgaged
Properties in the quarter following the “as of” date of such Reserve Report.

(i) Notice of Sales of Oil and Gas Properties or Liquidation of Swap Agreements.
In the event the Borrower or any Restricted Subsidiary intends to Dispose of any
Borrowing Base Properties (or any Equity Interests in any Restricted Subsidiary
owning interests in Borrowing Base Properties) as permitted under
Section 9.11(b)(iii) or Section 9.11(b)(iv), during any period between two
successive Scheduled Redetermination Dates having a fair market

 

86

CREDIT AGREEMENT



--------------------------------------------------------------------------------

value, individually or in the aggregate in excess of the lesser of (x)
$25,000,000 and (y) 5% of the Borrowing Base, prior written notice of such
Disposition, the price thereof, the anticipated date of closing, and any other
details thereof reasonably requested by the Administrative Agent or any Lender.
In the event that the Borrower or any Restricted Subsidiary receives any notice
of early termination of any Swap Agreement to which it is a party from any of
its counterparties, or any Swap Agreement to which the Borrower or any
Restricted Subsidiary is a party is Liquidated (other than the Liquidation of
any Swap Agreement required pursuant to Section 6.03 and Schedule 6.03), in each
case, upon which the Lenders relied in determining the most recent Borrowing
Base, and the aggregate Swap PV of all such terminations or Liquidations
exceeds, during any period between Scheduled Redeterminations of the Borrowing
Base, $500,000, prompt written notice of the receipt of such early termination
notice or such Liquidation (and in the case of a voluntary Liquidation of any
Swap Agreement, prior written notice thereof), as the case may be, together with
a reasonably detailed description or explanation thereof and any other details
thereof requested by the Administrative Agent or any Lender.

(j) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days (or such later date as the Administrative Agent may agree to
in its sole discretion), of the occurrence of any Casualty Event in excess of
$5,000,000 or the commencement of any action or proceeding that could reasonably
be expected to result in a Casualty Event in excess of $10,000,000.

(k) Information Regarding Obligors. Prompt written notice of (and in any event
within twenty (20) days after (or such later date as the Administrative Agent
may agree to in its sole discretion)) any change (i) in any Obligor’s corporate
name or in any trade name used to identify such Person in the conduct of its
business or in the ownership of its Properties, (ii) in the location of any
Obligor’s chief executive office or principal place of business, (iii) in any
Obligor’s identity or corporate structure, (iv) in any Obligor’s jurisdiction of
organization or such Person’s organizational identification number in such
jurisdiction of organization, and (v) in any Obligor’s federal taxpayer
identification number, if any.

(l) Production Report and Lease Operating Statements. Within forty-five (45)
days after the end of each fiscal quarter, a report setting forth, for each
calendar month during the then-current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties of the Borrower and the Restricted
Subsidiaries, and setting forth the related ad valorem, severance and production
taxes and lease operating expenses attributable thereto and incurred for each
such calendar month.

(m) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any material amendment,
modification or supplement to any material agreement governing any Permitted
Senior Notes or Permitted Refinancing Debt, or any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Obligors or the
Restricted Subsidiaries.

(n) Annual Budgets. Concurrently with any delivery of financial statements under
Section 8.01(a), a detailed quarterly business plan and budget, reasonably
satisfactory to the Administrative Agent, for the then-current fiscal year of
Holdings and its Consolidated Restricted Subsidiaries on a consolidated basis,
including forecasts prepared by management of the Borrower.

 

87

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(o) Notice of Permitted Senior Notes Issuance. Written notice on or prior to the
offering of any Permitted Senior Notes incurred in reliance on Section 9.02(f),
the amount thereof and the anticipated date of closing and any material
agreements governing such Permitted Senior Notes.

(p) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Obligors or the Restricted Subsidiaries (including, without
limitation, any Plan and any reports or other information required to be filed
under ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request.

(q) EDGAR Postings. In lieu of delivery of paper counterparts of financial
statements or other information required to be delivered to the Administrative
Agent and each Lender pursuant to this Section 8.01, to the extent such
financial statements or other information has been published on EDGAR and/or on
its website (at the date of this Agreement located at
http://www.linnenergy.com), the Borrower may send to the Administrative Agent
and each Lender notice that such financial statements or other information is
available on EDGAR or its website and delivery of such notice shall satisfy the
Borrower’s requirements under this Section 8.01 to deliver to the Administrative
Agent and each Lender paper counterparts of such financial statements and other
information; provided, however, that if any Lender is unable to access EDGAR or
the Borrower’s website, the Borrower agrees to provide such Lender with paper
copies of the information required to be furnished pursuant to this Section 8.01
promptly following notice from the Administrative Agent that such Lender has
requested the same; provided, further, that no such notice of availability on
EDGAR or the Borrower’s website shall be required in connection with delivery of
any documents or other information required to be delivered under Sections
8.01(f) or (m), and such documents or other information will be deemed to have
been delivered on the date that such documents or other information have been
published on EDGAR and/or its website. Any other information required to be
delivered pursuant to this Section 8.01 shall be deemed to have been delivered
on the date on which the Borrower provides notice to the Administrative Agent
that such information has been posted on “EDGAR” or the Borrower’s website or
another website identified in such notice and accessible by the Administrative
Agent without charge (and the Borrower hereby agrees to provide such notice).

Section 8.02 Notices of Material Events. The Obligors will furnish to the
Administrative Agent and each Lender, promptly after any Obligor obtains
knowledge thereof, written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) (i) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against the Obligors or any Subsidiary not previously
disclosed in writing to the Administrative Agent as to which there is a
reasonable possibility of an adverse determination that, if adversely

 

88

CREDIT AGREEMENT



--------------------------------------------------------------------------------

determined, could reasonably be expected to result in a Material Adverse Effect
and (ii) any material adverse development in any action, suit, proceeding,
investigation or arbitration by or before any arbitrator or Governmental
Authority against the Obligors or any Subsidiary (whether or not previously
disclosed to the Lenders) that, in the case of either (i) or (ii) above, if
adversely determined, could reasonably be expected to result in liability in
excess of $20,000,000; and

(c) any other development that has had or could reasonably be expected to result
in a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Each Obligor will, and will cause
each Restricted Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (a) its legal existence and
(b) the rights, licenses, permits, privileges and franchises material to the
conduct of its business and maintain, if necessary, its qualification to do
business in each other jurisdiction in which any of its Oil and Gas Properties
is located or the ownership of its Properties requires such qualification,
except in the case of clause (b) only, where the failure to so satisfy the
foregoing requirements could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10 or any
Disposition permitted under Section 9.11.

Section 8.04 Payment of Taxes. The Obligors will, and will cause each of the
Restricted Subsidiaries to, pay or discharge their Tax liabilities before the
same shall become delinquent except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and such Obligor or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to pay or discharge
the same could not reasonably be expected to result in a Material Adverse
Effect.

Section 8.05 Operation and Maintenance of Properties. Each Obligor will, and
will cause each of the Restricted Subsidiaries to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) except to the extent disposed of pursuant to a transaction permitted by this
Agreement, keep and maintain all Property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

 

89

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its material Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder except, in each case, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards and in all material respects,
the obligations required by each and all of the assignments, deeds, leases,
sub-leases, contracts and agreements affecting its interests in its Oil and Gas
Properties and other Properties except, in each case, where the failure to do
so, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(e) to the extent neither the Borrower nor one of its Restricted Subsidiaries is
the operator of any of its Oil and Gas Property, the Borrower shall use
reasonable efforts to cause the operator to comply with this Section 8.05.

Section 8.06 Insurance. The Borrower and each other Obligor will, and will cause
each of the Restricted Subsidiaries to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
Collateral shall be endorsed in favor of and made payable to the Administrative
Agent as its interests may appear and such policies shall name or otherwise
include the Administrative Agent and the Lenders as “additional insureds” and
provide that the insurer will endeavor to give at least thirty (30) days prior
notice of any cancellation thereof to the Administrative Agent (or ten (10) days
prior notice of any cancelation on account of non-payment).

Section 8.07 Books and Records; Inspection Rights. The Borrower and each other
Obligor will, and will cause each of the Restricted Subsidiaries to, keep proper
books of record and account in accordance with GAAP. The Borrower and each other
Obligor will, and will cause each of the Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 8.08 Compliance with Laws. The Borrower and each other Obligor will, and
will cause each of the Restricted Subsidiaries to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to them or their
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Obligors will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Obligors, their respective Subsidiaries and their
respective directors, officers, employees and agents with AML Laws,
Anti-Corruption Laws and applicable Sanctions.

 

90

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 8.09 Environmental Matters.

(a) Except as could not be reasonably expected to have a Material Adverse
Effect, the Borrower and each other Obligor and each of their Subsidiaries shall
at its sole expense (including such contribution from third parties as may be
available): (i) comply, and shall cause its Properties and operations and each
Subsidiary and each Subsidiary’s Properties and operations to comply, with all
applicable Environmental Laws; (ii) not dispose of or otherwise Release, and
shall cause each Subsidiary not to dispose of or otherwise Release, any
Hazardous Material on, under, about or from any of the Borrower’s or its
Subsidiaries’ Properties or any other Property to the extent caused by the
Borrower’s or any of its Subsidiaries’ operations except in compliance with
applicable Environmental Laws; (iii) timely obtain or file, and shall cause each
Subsidiary to timely obtain or file, applications for all Environmental Permits
required to be obtained or filed in connection with the operation or use of the
Borrower’s, any other Obligors’, or their respective Subsidiaries’ Properties;
and (iv) promptly commence and diligently prosecute to completion, and shall
cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, Release of Hazardous Material on,
under, about or from any of the Borrower’s, any other Obligors’, or their
respective Subsidiaries’ Properties; provided, however, that the Borrower and
each other Obligor and each of the Restricted Subsidiaries shall not be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.

(b) Each Obligor will promptly, but in any event within five (5) Business Days
thereof, notify the Administrative Agent and the Lenders in writing of any
threatened action, investigation or inquiry by any Governmental Authority or any
threatened demand or lawsuit by any landowner or other third party against the
Borrower, any other Obligor or their respective Subsidiaries or their Properties
of which the Borrower or any other Obligor has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $10,000,000, not fully
covered by insurance, subject to normal deductibles.

(c) The Obligors will, and will cause each Restricted Subsidiary to, provide
such environmental audits, studies and tests as may be reasonably requested by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise reasonably required to be
obtained by the Administrative Agent or the Lenders by any Governmental
Authority), in connection with any future acquisitions of material Oil and Gas
Properties or other material Properties.

 

91

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 8.10 Further Assurances.

(a) The Borrower and each other Obligor at its sole expense will, and will cause
each of its Restricted Subsidiaries to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects (in regards to errors and mistakes), or accomplish the conditions
precedent, covenants and agreements of the Obligors or the Restricted
Subsidiaries, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Obligations, or to correct any mistakes in this Agreement or the
Security Instruments or to perfect, protect or preserve any Liens created
pursuant to this Agreement or any of the Security Instruments or the priority
thereof, or to make any recordings, file any notices or obtain any consents, all
as may be reasonably necessary or appropriate, in the reasonable discretion of
the Administrative Agent, in connection therewith.

(b) The Borrower and each other Obligor hereby authorizes the Administrative
Agent to file one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property without the
signature of the Borrower or any other Obligor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law. Each Obligor
acknowledges and agrees that any financing statement may describe the Collateral
as “all assets” of the Borrower or the applicable Guarantor or words of similar
effect as may be required by the Administrative Agent. The Administrative Agent
will promptly send the Borrower any financing or continuation statements it
files without the signature of the Borrower or any other Obligor and the
Administrative Agent will promptly send the Borrower the filing or recordation
information with respect thereto.

Section 8.11 Reserve Reports.

(a) In connection with the March 2018 Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report on or
before February 15, 2018 evaluating the Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries as of December 31, 2017, which Reserve Report
shall be prepared by one or more Approved Petroleum Engineers. On or before
March 1st and September 1st of each year, commencing September 1, 2018, the
Borrower shall furnish to the Administrative Agent and the Lenders a Reserve
Report as of the immediately preceding December 31 or June 30, as applicable.
The Reserve Report as of December 31 of each year shall be prepared by one or
more Approved Petroleum Engineers and the June 30 Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and to have been prepared, except as otherwise specified
therein, in accordance with the procedures used in the immediately preceding
December 31 Reserve Report.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the chief engineer of the Borrower who shall certify such
Reserve Report to be true and accurate in all material respects and to have been
prepared, except as otherwise specified therein, in accordance with the
procedures used in the immediately preceding December 31 Reserve Report. For any
Interim Redetermination requested by the Administrative Agent or the Borrower
pursuant to Section 2.07(b), the Borrower shall provide such Reserve Report with
an “as of” date as required by the Administrative Agent as soon as possible, but
in any event no later than thirty (30) days following the receipt of such
request.

 

92

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer,
in substantially the form of Exhibit G hereto (the “Reserve Report
Certificate”), certifying that in all material respects: (i) the information
provided by the Borrower in connection with the preparation of such Reserve
Report and any other information delivered in connection therewith by the
Borrower is true and correct, and any projections based upon such information
have been prepared in good faith based upon assumptions believed by the Borrower
to be reasonable, subject to uncertainties inherent in all projections, (ii) the
Borrower and the Restricted Subsidiaries own good and defensible title to the
Oil and Gas Properties evaluated in such Reserve Report and such Properties are
free of all Liens except for Liens permitted by Section 9.03, (iii) except as
set forth on an exhibit to the certificate, on a net basis there are no gas
imbalances, take or pay or other prepayments in excess of the volume specified
in Section 7.18 with respect to the Oil and Gas Properties evaluated in such
Reserve Report that would require the Borrower or the Restricted Subsidiaries to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of the Oil and Gas Properties evaluated in the immediately
preceding Reserve Report have been sold since the date of the last Borrowing
Base redetermination except as set forth on an exhibit to the certificate, which
certificate shall list all of the Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report that the
Borrower could reasonably be expected to have been obligated to list on Schedule
7.19 had such agreement been in effect on the date hereof and (vi) attached
thereto is a schedule of the Oil and Gas Properties evaluated by such Reserve
Report that are Mortgaged Properties and demonstrating that the percentage of
the total value of the Oil and Gas Properties evaluated by such Reserve Report
that such Mortgaged Properties represent is in compliance with Section 8.13(a).

Section 8.12 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.11, to the extent requested by the
Administrative Agent, the Borrower will deliver title information in form and
substance reasonably acceptable to the Administrative Agent covering enough of
the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 75% of the total value of the proved Oil and Gas Properties evaluated by
such Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.12(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03, (ii) substitute acceptable Mortgaged Properties with no title
defects or exceptions (other than Liens which are permitted by Section 9.03)
having an equivalent value or (iii) deliver title information in form and
substance reasonably acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, reasonably satisfactory title
information on at least 75% of the total value of the proved Oil and Gas
Properties evaluated by such Reserve Report.

 

93

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information as required by Section 8.12(a) and Section 8.12(b), such default
shall not be a Default, but instead the Administrative Agent and/or the Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Majority Lenders are not reasonably satisfied with title to any Mortgaged
Property after the 60-day period has elapsed, such unacceptable Mortgaged
Property shall not count towards the requirements of Section 8.12(a) and
Section 8.12(b), and the Administrative Agent may send a notice to the Borrower
and the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information pursuant
to Section 8.12(a) and Section 8.12(b). Such new Borrowing Base shall become
effective immediately after receipt of such notice.

Section 8.13 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.11(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value of the proved Oil and Gas Properties
of the Borrower and the Restricted Subsidiaries evaluated in the most recently
completed Reserve Report, after giving effect to exploration and production
activities, acquisitions, dispositions and production. In the event that the
Mortgaged Properties represent less than 85% of the total value of the proved
Oil and Gas Properties of the Borrower and the Restricted Subsidiaries evaluated
in the most recently completed Reserve Report delivered to the Administrative
Agent, then the Borrower shall, and shall cause each of its Restricted
Subsidiaries to, grant, within sixty (60) days (or such later date as the
Administrative Agent may agree to in its sole discretion) of the delivery of the
Reserve Report Certificate, to the Administrative Agent or its designee as
security for the Obligations a first-priority Lien interest (subject to Liens
permitted by Section 9.03 which may attach to Mortgaged Property) on additional
Oil and Gas Properties of the Borrower and the Restricted Subsidiaries not
already subject to a Lien of the Security Instruments such that after giving
effect thereto, the value of the Mortgaged Properties is equal to or greater
than 85% of the total value of the proved Oil and Gas Properties of the Borrower
and the Restricted Subsidiaries evaluated in such Reserve Report. All such Liens
will be created and perfected by and in accordance with the provisions of the
Guarantee and Collateral Agreement, deeds of trust, mortgages, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent or its
designee and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes. In order to comply with the
foregoing, if any Restricted Subsidiary places a Lien on its Oil and Gas
Properties and such Restricted Subsidiary is not a Guarantor, then it shall
become a Guarantor and comply with Section 8.13(b).

 

94

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) The Borrower shall promptly cause each Material Subsidiary to become a
Guarantor and guarantee the Obligations pursuant to the Guarantee and Collateral
Agreement. In connection with any such guaranty, the Borrower shall, or shall
cause the Restricted Subsidiaries to, promptly, but in any event no later than
15 days (or such later date as the Administrative Agent may agree to in its sole
discretion) after the formation or acquisition (or other similar event,
including an Immaterial Subsidiary becoming a Material Subsidiary or upon the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary) of any
Material Subsidiary to, (i) cause such Material Subsidiary to execute and
deliver a joinder and supplement to the Guarantee and Collateral Agreement,
(ii) (A) pledge all of the Equity Interests issued by such Material Subsidiary
and (B) cause such Material Subsidiary to pledge all of the Equity Interests
directly owned by such Material Subsidiary in its respective Subsidiaries and
Permitted Joint Ventures (including, without limitation, delivery of original
stock certificates evidencing such Equity Interests, together with an
appropriate undated stock power for each certificate duly executed in blank by
the registered owner thereof); provided, that such pledge shall be limited to
65% of the voting Equity Interests in any Foreign Subsidiary, and (iii) execute
and deliver such other additional closing documents, certificates and legal
opinions as shall reasonably be requested by the Administrative Agent or its
designee.

Section 8.14 ERISA Event. The Obligors will promptly furnish, and will cause
their respective Subsidiaries and any ERISA Affiliate to promptly furnish, to
the Administrative Agent (a) immediately upon becoming aware of the occurrence
of any ERISA Event, a written notice signed by the President or the principal
Financial Officer of such Obligor, Subsidiary or ERISA Affiliate, as the case
may be, specifying the nature thereof, what action such Obligor, Subsidiary or
ERISA Affiliate is taking or proposes to take with respect thereto, and, if then
known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (b) immediately upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan.

Section 8.15 Marketing Activities. With respect to marketing activities for
Hydrocarbons, the Borrower and its Restricted Subsidiaries will only enter into:
(a) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (b) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (c) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (i) which have generally offsetting
provisions (i.e., corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (ii) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

 

95

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 8.16 Accounts.

(a) The Obligors shall, and shall cause each Restricted Subsidiary to:
(i) deposit or cause to be deposited directly, all Cash Receipts into one or
more Deposit Accounts in which the Administrative Agent has been granted a
first-priority Lien (subject to Excepted Liens of the type described in clause
(e) of the definition thereof) and that, in each case, is listed on Schedule
7.25 (as the same may be supplemented by the Borrower from time to time upon
delivery of a written supplement to the Administrative Agent) and is subject to
an Account Control Agreement (in each case, other than amounts referred to in
the definition of “Excluded Accounts”, which may be deposited in Excluded
Accounts) and (ii) deposit or credit or cause to be deposited or credited
directly, all securities and financial assets held or owned by (whether directly
or indirectly), credited to the account of, or otherwise reflected as an asset
on the balance sheet of, Holdings and the Consolidated Restricted Subsidiaries
(including, without limitation, all marketable securities, treasury bonds and
bills, certificates of deposit, investments in money market funds and commercial
paper) into one or more Securities Accounts in which the Administrative Agent
has been granted a first-priority Lien (subject to Excepted Liens of the type
described in clause (e) of the definition thereof) and that is listed on
Schedule 7.25 (as the same may be supplemented by the Borrower from time to time
upon delivery of a written supplement to the Administrative Agent) and that is
subject to an Account Control Agreement. When all of the General Unsecured
Claims have been paid or settled, the General Unsecured Claims Account shall be
either closed and any remaining proceeds deposited in a Deposit Account subject
to an Account Control Agreement, or the General Unsecured Claims Account shall
cease to be an Excluded Account and become subject to an Account Control
Agreement.

(b) On or before the date that is 30 days following the Spinoff Part I Effective
Date (or such later date as the Administrative Agent may agree in its reasonable
discretion), the Borrower shall deliver to the Administrative Agent duly
executed counterparts of an Account Control Agreement for each of New LINN’s and
MidCo’s Deposit Accounts and Securities Accounts (other than Excluded Accounts)
(the date of such delivery, the “Control Agreement Delivery Date”); provided
that, until the Control Agreement Delivery Date, the aggregate balance in all of
Holdings’ and MidCo’s Deposit Accounts and Securities Accounts not subject to an
Account Control Agreement shall not exceed $500,000.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full (other than indemnities
and other contingent obligations not then due and payable and as to which no
claim has been made as of the time of determination) and all Letters of Credit
shall have expired, terminated or have been cash collateralized (or as to which
other arrangements satisfactory to the Administrative Agent and each Issuing
Bank shall have been made) and all LC Disbursements shall have been reimbursed,
each of the Obligors covenants and agrees with the Lenders that, and covenants
and agrees to cause the Restricted Subsidiaries that:

Section 9.01 Financial Covenants.

(a) Maximum Net Leverage Ratio. Holdings will not permit, as of the last day of
each fiscal quarter, beginning with the fiscal quarter ending September 30,
2017, the Net Leverage Ratio to exceed 4.00 to 1.00.

 

96

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Current Ratio. Holdings will not permit, as of the last day of any fiscal
quarter, beginning with the fiscal quarter ending September 30, 2017, the
Current Ratio to be less than 1.00 to 1.00.

Section 9.02 Debt. The Obligors will not, and will not permit any of the
Restricted Subsidiaries to, incur, create, assume or suffer to exist any Debt,
except:

(a) the Loans, other Obligations and any guaranty of or suretyship arrangement
in respect thereof.

(b) intercompany Debt between or among (i) the Borrower and any Subsidiary
Guarantor, (ii) any Restricted Subsidiary that is not a Guarantor and any other
Restricted Subsidiary that is not a Guarantor or (iii) the Borrower or any
Subsidiary Guarantor to any Restricted Subsidiary that is not a Guarantor to the
extent permitted by Section 9.05(g); provided that such Debt is not held,
assigned, transferred, negotiated or pledged to any Person other than the
Administrative Agent for the benefit of the Lenders, the Borrower or a
Subsidiary Guarantor, and, provided further, that any such Debt for borrowed
money (including without limitation intercompany receivables or other
obligations) owed by either the Borrower or any Obligor shall be subordinated to
the Obligations on the terms set forth in the Guarantee and Collateral
Agreement.

(c) endorsements of negotiable instruments for collection in the ordinary course
of business.

(d) Debt of the Borrower or the Restricted Subsidiaries (i) associated with
bonds or surety obligations required by Governmental Requirements in connection
with the operation of the Oil and Gas Properties in the ordinary course of
business and (ii) comprised of guarantees of obligations of Restricted
Subsidiaries under marketing agreements entered into in the ordinary course of
business and which do not constitute Debt for borrowed money.

(e) Debt of the Borrower and the Restricted Subsidiaries under Capital Leases
and Debt incurred to finance the purchase, construction or improvement of such
capital assets (excluding real property interests) secured by Liens permitted by
Section 9.03(c) in an aggregate principal amount not to exceed $25,000,000.

(f) Permitted Senior Notes and any guarantees thereof incurred after the
Effective Date; provided that (i) both before and immediately after giving
effect to the incurrence of such Debt, no Default, Event of Default or Borrowing
Base Deficiency has occurred and is continuing or would result therefrom (after
giving effect to any concurrent repayment of Debt with the proceeds thereof, the
Borrowing Base adjustment under Section 2.07(e) and any prepayment made pursuant
to Section 3.04(c)(iii)); (ii) such Debt and any guarantees thereof (A) are on
terms and conditions that are not more restrictive, taken as a whole, than those
contained in this Agreement and the other Loan Documents, as reasonably
determined by the Borrower in good faith, and (B) do not contain financial
covenants that are more restrictive than those contained in this Agreement and
the other Loan Documents; (iii) immediately after the incurrence of such Debt,
the Borrowing Base shall be adjusted in accordance with Section 2.07(e) and
prepayment shall be made to the extent required by Section 3.04(c)(iii);
(iv) such Debt does not have any scheduled

 

97

CREDIT AGREEMENT



--------------------------------------------------------------------------------

principal amortization prior to the date that is 180 days after the Maturity
Date; (v) such Debt does not mature sooner than the date that is 180 days after
the Maturity Date; (vi) the economic terms of such Debt and any guarantees
thereof, taken as a whole, are on market terms for issuers of similar size and
credit quality given the then prevailing market conditions as reasonably
determined by the Borrower in good faith; (vii) both before, and immediately
after giving effect to, the incurrence of such Debt and any guarantees thereof,
the Pro Forma Net Leverage Ratio shall not exceed 4.00 to 1.00; (viii) such Debt
does not have any mandatory prepayment or redemption provisions which would
require a mandatory prepayment or redemption thereof in priority to the
Obligations; (ix) no Subsidiary or other Person is required to guarantee such
Debt unless such Subsidiary or other Person has guaranteed the Obligations
pursuant to the Guarantee and Collateral Agreement; (x) if such Debt is senior
subordinated Debt, such Debt is expressly subordinate to the payment in full of
all of the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent and (xi) the Borrower shall have complied with
Section 8.01(o).

(g) Permitted Refinancing Debt and any guarantees thereof, the proceeds of which
shall be used concurrently with the incurrence thereof to refinance any
outstanding Permitted Senior Notes permitted under Section 9.02(f) or to
refinance any outstanding Refinanced Debt, as the case may be; provided that
both before and immediately after giving effect to the incurrence of such
Permitted Refinancing Debt (and the concurrent repayment of Permitted Senior
Notes or Refinanced Debt, as the case may be, with the proceeds of such
incurrence), no Default, Event of Default or Borrowing Base Deficiency shall
have occurred and be continuing or would result therefrom.

(h) Debt in the form of guaranties by the Obligors of Debt of (i) the Borrower
or any Subsidiary Guarantor permitted under this Section 9.02 or (ii) other
Persons to the extent an Investment would be permitted in such Person under
Section 9.05(g).

(i) other Debt in an aggregate principal amount not to exceed $30,000,000 at any
one time outstanding.

Section 9.03 Liens. The Obligors will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any of their respective Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Obligations.

(b) Excepted Liens.

(c) Liens securing Capital Leases and Liens encumbering assets (and those
described in subclause (ii) below) securing Debt incurred to finance the
purchase, construction or improvement of such assets (and any refinancings
thereof which do not increase the principal amount thereof); provided that
(i) the principal amount of the Debt secured by a purchased asset shall not
exceed one hundred percent (100%) of the purchase price of such asset, (ii) such
Liens shall not extend to or encumber any other asset of the Obligors or the
Restricted Subsidiaries other than the agreement, any related contracts,
intangibles and other assets that are incidental thereto, including accessions
thereto and replacements thereof, and proceeds and individual financings

 

98

CREDIT AGREEMENT



--------------------------------------------------------------------------------

may be cross-collateralized with other asset specific acquisition/construction
financings provided by such Person or its Affiliates, and (iii) such Liens shall
attach to such purchased, constructed or improved asset within 180 days after
such acquisition or the completion of such construction or improvement (or
substantially contemporaneously with refinancings of such Debt which do not
increase the principal amount thereof).

(d) Liens on Property of the Borrower and the Restricted Subsidiaries (other
than proved Oil and Gas Properties or Property constituting Collateral) not
otherwise permitted by any other clause of this Section 9.03; provided that the
aggregate principal or face amount of all Debt secured under this
Section 9.03(d) shall not exceed $15,000,000 at any time.

Section 9.04 Dividends, Distributions and Redemptions.

(a) Restricted Payments. The Obligors will not, and will not permit any of the
Restricted Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to holders of its
Equity Interests or make any distribution of its Property to its respective
Equity Interest holders, except:

(i) each of Holdings, MidCo and the Parent may declare and pay dividends or
distributions with respect to its Equity Interests payable solely in additional
shares of its Equity Interests (other than Disqualified Capital Stock);

(ii) any Restricted Subsidiary of the Borrower may declare and pay dividends or
distributions ratably with respect to its Equity Interests to its direct parent
that is the Borrower or a Subsidiary Guarantor;

(iii) (A) the Borrower may declare and pay dividends or distributions to the
Parent, to permit the Parent to pay (or the Borrower may pay on behalf of the
Parent), (1) Taxes then due and owing by the Parent and (2) reasonable
compensation and expenses of directors and officers of the Parent incurred in
the ordinary course of business consistent with customary industry practice;
(B) the Parent may declare and pay dividends or distributions to MidCo, to
permit MidCo to pay (or the Parent may pay on behalf of MidCo), (1) Taxes then
due and owing by MidCo and (2) reasonable compensation and expenses of directors
and officers of the MidCo incurred in the ordinary course of business consistent
with customary industry practice; and (C) MidCo may declare and pay dividends or
distributions to Holdings, to permit Holdings to pay (or MidCo may pay on behalf
of Holdings), (1) Taxes then due and owing by Holdings and (2) reasonable
compensation and expenses of directors and officers of Holdings incurred in the
ordinary course of business consistent with customary industry practice;

(iv) so long as, both before and immediately after giving effect thereto, each
of the RP/Investment Conditions is satisfied: (A) the Borrower or any Restricted
Subsidiary may declare and pay dividends or distributions to the Parent, the
Parent may declare and pay dividends or distributions to MidCo, MidCo may
declare and pay dividends and distributions to Holdings and Holdings may declare
and pay dividends, in each case in cash, ratably with respect to its Equity
Interests and (B) Holdings may repurchase or otherwise acquire, for cash, its
Equity Interests (other than Disqualified Capital Stock or preferred equity)
from the holders of its Equity Interests;

 

99

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(v) so long as (A) no Default or Event of Default has occurred and is continuing
or would result therefrom and (B) the Equity Interests of such relevant Obligor
or Restricted Subsidiary are not listed for trading on a national exchange at
the time of vesting and/or settlement of an award made under such entity’s
respective incentive equity plan, program or arrangement, then such Obligor or
Restricted Subsidiary may withhold the number of Equity Interests otherwise
deliverable pursuant to such award with a fair market value equal to the total
income and employment taxes imposed as a result of the vesting and/or settlement
of such award and may make such tax payment (or may make a payment in the amount
of such tax payment to the holder of the award);

(vi) so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom, the Obligors or any
Restricted Subsidiary may distribute, or make other Restricted Payments of,
Equity Interests in Unrestricted Subsidiaries or Permitted Joint Ventures to the
holders of their Equity Interests; and

(vii) subject to the satisfaction of the conditions set forth in Section 12.22,
the Spinoff Part II Transactions to the extent constituting Restricted Payments
or otherwise prohibited by this Section 9.04(a).

(b) Redemption or Repayment of Permitted Senior Notes or Permitted Refinancing
Debt. The Obligors will not, and will not permit any Restricted Subsidiary to:

(i) call, make or offer to make any optional Redemption of or otherwise
optionally Redeem whether in whole or in part or repay any Permitted Senior
Notes or Permitted Refinancing Debt, except (A) with the proceeds of Permitted
Refinancing Debt or (B) so long as, both before and immediately after giving
effect thereto, each of the RP/Investment Conditions is satisfied; or

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
notes evidencing, or any indenture, agreement, instrument, certificate or other
document relating to, any Permitted Senior Notes or Permitted Refinancing Debt
if:

(A) the effect of such amendment, modification or waiver is to shorten the final
maturity to a date that is earlier than the date that is 91 days after the
Maturity Date, or increase the amount of any payment of principal thereof or
increase the rate or shorten any period for payment of interest thereon or
modify the method of calculating the interest rate;

(B) such action adds, amends, changes or otherwise modifies covenants, events of
default or other agreements to the extent such covenants, events of default or
other agreements are more restrictive, taken as a whole, than those contained in
this Agreement or the other Loan Documents, or financial covenants that are more
restrictive than those contained in this Agreement, in each case, as reasonably
determined by the Borrower in good faith;

(C) such action requires the payment of a consent, amendment, waiver or other
similar fee on the stated principal amount thereof, unless both before and
immediately after giving effect thereto, each of the RP/Investment Conditions is
satisfied; or

 

100

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(D) such action creates a security interest or adds collateral in favor of the
holder; or

(iii) the effect of such amendment, modification or waiver is to designate any
Permitted Senior Notes or Permitted Refinancing Debt as subordinate to any other
Debt (other than the Obligations) unless such Permitted Senior Notes or
Permitted Refinancing Debt is expressly subordinate to the payment in full of
all of the Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

Section 9.05 Investments, Loans and Advances. The Obligors will not, and will
not permit any of the Restricted Subsidiaries to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a) Investments existing on the Effective Date set forth on Schedule 9.05;

(b) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(c) cash and Cash Equivalents;

(d) Investments (i) the consideration of which consists solely of common Equity
Interests of Holdings, or warrants options or other rights to purchase or
acquire common Equity Interests of Holdings or (ii) in an amount not to exceed
the net cash proceeds of one or more offerings of common Equity Interests of
Holdings (the “Qualifying Net Cash Proceeds”), in each case, to the extent not
constituting a Change in Control; provided that, in the case of clause
(ii) above: (A) both before, and immediately after giving effect to, any such
Investment, no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing or would result therefrom and (B) any such Investment
is made within 90 days after the receipt by Holdings of the Qualifying Net Cash
Proceeds (provided that Qualifying Net Cash Proceeds shall be reduced on a
dollar-for-dollar basis by any Restricted Payments made by Holdings in cash
during such 90 day period prior to the making of Investments with such
Qualifying Net Cash Proceeds);

(e) [Reserved];

(f) direct or indirect Investments in Equity Interests issued by (i) a Permitted
Joint Venture solely as a result of the Disposition of Permitted Asset Sale
Properties to such Permitted Joint Venture, to the extent permitted pursuant to
Section 9.11(d) and (ii) Unrestricted Subsidiaries solely as a result of the
Disposition of Permitted Asset Sale Properties to such Unrestricted
Subsidiaries, to the extent permitted pursuant to Section 1.06, Section 9.11(d)
and Section 9.21(b);

(g) Investments (i) directly or indirectly by the Parent, MidCo or Holdings in
the Borrower or any Subsidiary Guarantor; (ii) made by the Borrower in or to any
other Person that, prior to such Investment, is a Subsidiary Guarantor;
(iii) made by any Restricted Subsidiary in or to the Borrower or any other
Person that, prior to such Investment, is a Subsidiary Guarantor;

 

101

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iv) made by any Restricted Subsidiary that is not a Guarantor in or to the
Borrower or any other Restricted Subsidiary; or (v) made by any Obligor in any
Restricted Subsidiary that is not a Subsidiary Guarantor; provided, that the
aggregate amount at any time outstanding pursuant to this clause (v) shall not
exceed $1,000,000;

(h) [Reserved];

(i) Consideration (other than cash consideration) received by an Obligor or a
Restricted Subsidiary pursuant to a Disposition permitted under Section 9.11, to
the extent such consideration is permitted pursuant to Section 9.11;

(j) Loans or advances to employees, officers or directors in the ordinary course
of business of the Obligors or the Restricted Subsidiaries, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $2,500,000 in the aggregate at any time;

(k) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Obligors or the Restricted Subsidiaries as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of the Obligors or the Restricted Subsidiaries,
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all Investments held at any one
time under this Section 9.05(k) exceeds $1,000,000;

(l) Investments made in connection with the purchase, lease or other acquisition
of tangible assets of any Person, and Investments made in connection with the
purchase, lease or other acquisition of all or substantially all of the business
of any Person, or all of the Equity Interests of any Person, so long as such
Person becomes a Restricted Subsidiary immediately after giving effect to such
Investment, or any division, line of business or business unit of any Person
(including by the merger or consolidation of such Person into the Borrower or
any Guarantor); provided that (i) the Borrower promptly complies with the
requirements of Section 8.13 in connection with any newly acquired Restricted
Subsidiary to the extent required thereby, (ii) no Default, Event of Default or
Borrowing Base Deficiency exists both before and after giving effect to any such
Investment and (iii) both before, and immediately after giving effect to any
such Investment, the Pro Forma Net Leverage Ratio shall not exceed 4.00 to 1.00;

(m) Investments permitted by Section 9.10;

(n) Other Investments not to exceed in the aggregate at any time outstanding an
amount equal to $25,000,000;

(o) Other Investments, so long as, both before and immediately after giving
effect thereto, each of the RP/Investment Conditions is satisfied;

(p) Any guarantee permitted under Section 9.02; and

 

102

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(q) Subject to the satisfaction of the conditions set forth in Section 12.22,
the Spinoff Part II Transactions to the extent constituting an Investment.

Section 9.06 Nature of Business. The Obligors will not, and will not permit any
of the Restricted Subsidiaries to, allow any material change to be made in the
character of its business as an independent oil and gas exploration and
production company and activities reasonably incidental or related thereto. The
Borrower and Obligors will not, and will not permit any of the Restricted
Subsidiaries to, operate its business outside the geographical boundaries of the
United States.

Section 9.07 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans and Letters of Credit to be used for any purpose other than those
permitted by Section 7.21. None of Holdings, MidCo, the Parent, the Borrower,
their respective Subsidiaries or any Person acting on behalf of Holdings, MidCo,
the Parent, the Borrower or their respective Subsidiaries has taken or will take
any action which would cause any of the Loan Documents to violate Regulations T,
U or X or any other regulation of the Board or to violate Section 7 of the
Exchange Act. If requested by the Administrative Agent, the Borrower will
furnish to the Administrative Agent a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
The Borrower will not request any Borrowing or Letter of Credit, and the
proceeds of any Borrowing or Letter of Credit shall not, directly or indirectly,
be used, or lent, contributed or otherwise made available to any Subsidiary,
other Affiliate, joint venture partner or other Person, (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or AML Laws, (B) for the purpose of funding, financing or
facilitating any activity, business or transaction of or with any Sanctioned
Person, or in any Sanctioned Country (including, but not limited to,
transshipment or transit through a Sanctioned Country), or involving any goods
originating in or with a Sanctioned Person or Sanctioned Country, or (C) in any
manner that would result in the violation of any Sanctions by any Person
(including any Person participating in the transactions contemplated hereunder,
whether as underwriter, advisor, lender, issuing bank, investor or otherwise).

Section 9.08 ERISA Compliance. Except as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect or result in
a Lien arising under ERISA or Section 430 of the Code, the Obligors or their
respective Subsidiaries will not at any time:

(a) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could result in any
liability of the Obligors, any of their respective Subsidiaries or any ERISA
Affiliate to the PBGC.

(b) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

 

103

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(c) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to the
Obligors or their respective Subsidiaries or with respect to any ERISA Affiliate
of the Obligors or their respective Subsidiaries if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities.

(d) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Obligors, their respective Subsidiaries or any ERISA
Affiliate could be subject to either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of Section 502 of ERISA or a tax imposed by
Chapter 43 of Subtitle D of the Code.

(e) fail to make, or permit any ERISA Affiliate to make, full payment when due
of all amounts which, under the provisions of any Plan, agreement relating
thereto or applicable law, any Obligor, any of their respective Subsidiaries or
any ERISA Affiliate is required to pay as contributions thereto.

(f) permit to exist, or allow any ERISA Affiliate to permit to exist, any waived
funding deficiency within the meaning of Section 302 of ERISA or Section 412 of
the Code with respect to any Plan.

(g) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan that is subject to Title IV of ERISA
to exceed the current value of the assets (computed on a plant termination basis
in accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under Sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in Section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any material liability.

(j) permit any Plan to (i) fail to satisfy the minimum funding standard
applicable to the Plan for any plan year pursuant to Section 412 of the Code or
Section 302 of ERISA (determined without regard to Section 412(c) of the Code or
Section 302(c) of ERISA), (ii) be in at-risk status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) for a plan year, or (iii) fail
to satisfy the requirements of Section 436 of the Code or Section 206(g) of
ERISA.

Section 9.09 Sale or Discount of Receivables . Except for receivables obtained
by the Obligors or the Restricted Subsidiaries out of the ordinary course of
business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary

 

104

CREDIT AGREEMENT



--------------------------------------------------------------------------------

course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, none of the Obligors or any of
the Restricted Subsidiaries will discount or sell (with or without recourse) any
of its notes receivable or accounts receivable.

Section 9.10 Mergers, Etc. The Obligors will not, and will not permit any of the
Restricted Subsidiaries to, merge into or with or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease or otherwise dispose of (whether in one transaction or in a series
of related transactions) all or substantially all of its Property to any other
Person (any such transaction, a “consolidation”) or liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), terminate or discontinue
its business (any such transaction, a “wind-up”); provided that (a) so long as
no Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing or would result therefrom, any Restricted Subsidiary of the Borrower
may participate in a consolidation with the Borrower in a transaction in which
the Borrower is the surviving entity or transferee and in which the Borrower
remains a domestic entity, (b) so long as no Default, Event of Default or
Borrowing Base Deficiency has occurred and is continuing or would result
therefrom, any Subsidiary Guarantor may participate in a merger or consolidation
with any other Subsidiary Guarantor, (c) so long as (i) no Default, Event of
Default or Borrowing Base Deficiency has occurred and is continuing or would
result therefrom and (ii) after giving effect thereto, the Obligors are in
compliance with Section 8.13, any Restricted Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to a Subsidiary
Guarantor, (d) any Restricted Subsidiary may wind-up if the Borrower determines
in good faith that such wind-up is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders and (i) with respect to any
Subsidiary Guarantor, provides written notice to the Administrative Agent not
less than five (5) days (or less, as the Administrative Agent may agree in its
sole discretion) prior to such wind-up, (ii) distributes all Property of the
entity subject of the wind-up to the Borrower or another Restricted Subsidiary,
and (iii) complies in all respects with all covenants and agreements in the Loan
Documents to provide the Administrative Agent with perfected first-priority
liens (subject to Excepted Liens) on all Property so distributed, (e) any
Restricted Subsidiary that is not a Guarantor may participate in a merger or
consolidation with any other Restricted Subsidiary; provided that if any
Guarantor participates in such merger or consolidation, a Guarantor shall be the
surviving Person; (f) Obligors and their Restricted Subsidiaries may engage in
Investments permitted by Section 9.05(l) and Dispositions permitted by
Section 9.11, and (g) subject to the satisfaction of the conditions set forth in
Section 12.22, the Spinoff Part II Transactions.

Section 9.11 Disposition of Properties. The Obligors will not, and will not
permit any of the Restricted Subsidiaries to, Dispose of any Property, except
the below listed transactions:

(a) the Disposition of inventory, including Hydrocarbons and geological and
seismic data, in the ordinary course of business;

(b) unless a Default or an Event of Default has occurred and is continuing or
would result therefrom,

(i) Disposition of Properties to the extent permitted by Section 9.04(a),
Section 9.05, and Section 9.10;

 

105

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) the Disposition of equipment or other Property (other than Oil and Gas
Properties) that is either obsolete, worn-out or no longer necessary or useful
for the business of the Borrower or any Restricted Subsidiary or is promptly
replaced by equipment or Property of at least comparable value;

(iii) subject to Section 2.07(f) and the Borrower’s compliance with
Section 3.04(c)(iii), Dispositions of Oil and Gas Properties or any interest
therein or the Disposition of any Equity Interests of any Restricted Subsidiary
directly or indirectly owning Oil and Gas Properties in an aggregate fair market
value not to exceed $10,000,000 during any consecutive 12-month period; provided
that the consideration received in respect of such Disposition shall be equal to
or greater than the fair market value of the Oil and Gas Property, interest
therein or Restricted Subsidiary subject of such Disposition (as reasonably
determined a Responsible Officer of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect); provided further that if any
such Disposition is of a Restricted Subsidiary owning Oil and Gas Properties,
such Disposition shall include all the Equity Interests of such Restricted
Subsidiary;

(iv) subject to Section 2.07(f) and the Borrower’s compliance with
Section 3.04(c)(iii), Dispositions of any Oil and Gas Properties or any interest
therein or the Disposition of any Equity Interests of any Restricted Subsidiary
directly or indirectly owning Oil and Gas Properties; provided that (A) at least
seventy-five percent (75%) of the consideration received in respect of such
Disposition shall be cash or Cash Equivalents, (B) the consideration received in
respect of such Disposition shall be equal to or greater than the fair market
value of the Oil and Gas Property, interest therein or Restricted Subsidiary
subject of such Disposition (as reasonably determined by a Financial Officer of
the Borrower, or if the aggregate consideration received in respect of such
Disposition exceeds $50,000,000, the board of directors (or equivalent body) of
Holdings and, if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect) and (C) if any such Disposition is of a Restricted Subsidiary
owning Oil and Gas Properties, such Disposition shall include all the Equity
Interests of such Restricted Subsidiary;

(c) Farm-outs of undeveloped acreage or acreage to which no proved reserves in
which the Borrower or any Restricted Subsidiary has an interest are attributable
and assignments in connection with such farm-outs, in each case in the ordinary
course of business (for purposes of this clause, farm-out means any contract
whereby any Oil and Gas Property, or any interest therein, may be earned by one
party, by the drilling or committing to drill one or more wells by that party,
whether directly or indirectly);

(d) so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, Dispositions of the Permitted Asset Sale Properties;

(e) so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, Dispositions of Equity Interests in Unrestricted
Subsidiaries and Permitted Joint Ventures;

 

106

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(f) so long as no Default, Event of Default or Borrowing Base Deficiency has
occurred and is continuing, (i) any Obligor or any Restricted Subsidiary may
Dispose of its Properties to the Borrower or to a Subsidiary Guarantor, so long
as, after giving effect thereto, the Obligors are in compliance with
Section 8.13 without giving effect to any grace periods specified in such
section, and (y) any Restricted Subsidiary that is not a Guarantor may Dispose
of its Properties to any other Restricted Subsidiary that is not a Subsidiary
Guarantor;

(g) the Disposition of cash and Cash Equivalents in the ordinary course of
business;

(h) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business;

(i) any exchange or swap of Property; provided, that (A) such exchange or swap
is for cash and/or other Oil and Gas Property located in the United States,
(B) such consideration received in respect of such exchange or swap is equal to
or greater than the fair market value of the Property subject of such exchange
or swap (as reasonably determined in good faith by a Financial Officer of the
Borrower) and (C) if the Property exchanged or swapped constitutes Borrowing
Base Properties, such exchange or swap shall be subject to Section 2.07(f) and
Section 3.04(c)(iii) (provided further that if any Borrowing Base Deficiency
then exists or would result therefrom, the Borrower shall have made a mandatory
prepayment concurrently with the consummation of such exchange or swap, so that,
after giving effect thereto, no Borrowing Base Deficiency shall exist or result
therefrom);

(j) Casualty Events; provided that with respect to any Casualty Event of a
Borrowing Base Property, Section 2.07(f) and Section 3.04(c)(iii) shall apply;

(k) Dispositions of Properties not regulated by Section 9.11(a) through
(j) having a fair market value not to exceed $10,000,000 during any 12-month
period; and

(l) Subject to the satisfaction of the conditions set forth in Section 12.22,
the Spinoff Part II Transactions to the extent constituting a Disposition.

Section 9.12 Environmental Matters. The Obligors will not, and will not permit
any Subsidiary to, cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to any Remedial Work under any Environmental Laws, assuming disclosure to the
applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations or
remedial obligations could reasonably be expected to have a Material Adverse
Effect.

Section 9.13 Transactions with Affiliates. The Obligors will not, and will not
permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than the Guarantors, the
Borrower, and Wholly-Owned Subsidiaries of the Borrower) unless such
transactions are otherwise permitted under this Agreement and are upon terms
substantially as favorable to it as it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate; provided that the foregoing shall
not apply to:

(a) any Restricted Payment permitted by Section 9.04;

 

107

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) the payment of reasonable and customary directors’ and officers’ fees and
other benefits to Persons who are not otherwise Affiliates of the Borrower or
any Subsidiary;

(c) any employment or severance or other employee compensation, arrangement or
plan or any amendment thereto, entered into by the Obligors or the Restricted
Subsidiaries in the ordinary course of business or which is customary in the oil
and gas business, and payments, awards, grants or issuances of Equity Interests
pursuant thereto; and

(d) provision of officers’ and directors’ indemnification and insurance in the
ordinary course of business to the extent permitted by law;

(e) transactions described in Section 9.05(f) or Section 9.11(d); provided that
such transactions are on fair and reasonable financial terms from the
perspective of the applicable Obligor or Restricted Subsidiary, as applicable,
as reasonably determined in good faith by a Financial Officer of the Borrower,
or if the aggregate value of such transaction (or series of related
transactions) exceeds or is expected to exceed $50,000,000, the board of
directors (or equivalent body) of Holdings;

(f) customary administrative, management and transition services provided by
employees and management of the Obligors or the Restricted Subsidiaries in the
ordinary course of business to any Unrestricted Subsidiary, any Permitted Joint
Venture, Roan Resources, Blue Mountain, New LINN and/or any of their respective
subsidiaries, and the use by such Persons of administrative supplies, office
space and office equipment, in each case to the extent subject to fair and
reasonable compensation, reimbursement, cost-sharing and indemnification
arrangements with such Persons as reasonably approved in good faith by a
Financial Officer of the Borrower; and

(g) subject to the satisfaction of the conditions set forth in Section 12.22,
the Spinoff Part II Transactions.

Section 9.14 Negative Pledge Agreements; Dividend Restrictions. The Obligors
will not, and will not permit any of the Restricted Subsidiaries to, create,
incur, assume or suffer to exist any contract, agreement or understanding (other
than this Agreement or the Security Instruments) that in any way prohibits or
restricts the granting, conveying, creation or imposition of any Lien on any of
its Property in favor of the Administrative Agent and the Lenders to secure the
Obligations or restricts any Restricted Subsidiary from paying dividends or
making distributions to the Borrower or any Guarantor, or which requires the
consent of or notice to other Persons in connection therewith; provided,
however, that the preceding restrictions will not apply to encumbrances or
restrictions arising under or by reason of (a) any leases (other than leases of
Oil and Gas Properties) or licenses or similar contracts as they affect any
Property or Lien subject to such lease or license, (b) any restriction imposed
pursuant to any agreement entered into for the Disposition of any Property
otherwise permitted hereunder prior to the closing of such Disposition as they
affect the Property subject to such pending Disposition, (c) any restriction
imposed on the granting, conveying, creation or imposition of any Lien on any
Property of the Obligors or the Restricted Subsidiaries imposed by any contract,
agreement or understanding related to the Liens permitted under Section 9.03(c)
so long as such restriction only applies to the Property permitted to be
encumbered by such Liens, (d) restrictions imposed by any Governmental Authority
or under

 

108

CREDIT AGREEMENT



--------------------------------------------------------------------------------

any Governmental Requirement, (e) restrictions in the instruments creating an
Excepted Lien of the type described in clause (f) of the definition thereof, so
long as such restriction only applies to the Property permitted to be encumbered
by such Liens, (g) customary supermajority voting provisions and other customary
provisions with respect to the disposition or distribution of assets, each
contained in corporate charters, bylaws, stockholders’ agreements, limited
liability company agreements, partnership agreements, joint venture agreements
and other similar agreements entered into in the ordinary course of business of
the Obligors or the Restricted Subsidiaries and (h) solely with respect to
restrictions on the paying of dividends or making distributions to the Borrower
or Guarantor, obligations that are binding on a Person at the time such Person
first becomes a Restricted Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Restricted Subsidiary and such Restricted Subsidiary is an Immaterial Subsidiary
hereunder.

Section 9.15 Gas Imbalances, Take-or-Pay or Other Prepayments. The Obligors will
not, and will not permit any of the Restricted Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments (excluding firm transportation
contracts entered into in the ordinary course of business) with respect to the
Oil and Gas Properties of the Borrower or the Restricted Subsidiaries that would
require the Borrower or such Restricted Subsidiary to deliver, in the aggregate,
two percent (2%) or more of the monthly production of Hydrocarbons at some
future time without then or thereafter receiving full payment therefore.

Section 9.16 Swap Agreements.

(a) The Obligors will not, and will not permit any of the Restricted
Subsidiaries to, enter into (or, in the case of Section 9.16(a)(ii) below,
permit to exist) any Swap Agreements with any Person, except:

(i) Swap Agreements in respect of oil and gas commodities (x) with an Approved
Counterparty and (y) the notional volumes for which (when aggregated with the
notional volumes under all other commodity Swap Agreements then in effect other
than swaps covering (A) basis differential or (B) oil spread timing risks, in
each case on volumes already hedged pursuant to other Swap Agreements) do not
exceed, as of the date such Swap Agreement is executed, (I) for each calendar
month in the remainder of the then current calendar year and for the period of
four calendar years thereafter, 80% of the reasonably anticipated projected
production (from the proved Oil and Gas Properties based upon the Borrower’s
internal projections) for each such month during which such Swap Agreement is in
effect, for each of crude oil and natural gas, calculated separately, and
(II) for each calendar month thereafter, 70% of the reasonably anticipated
projected production (from the proved Oil and Gas Properties based upon the
Borrower’s internal projections) for each such month during the period during
which such Swap Agreement is in effect, for each of crude oil and natural gas,
calculated separately, and

(ii) Swap Agreements in respect of interest rates with an Approved Counterparty,
which effectively convert interest rates from floating to fixed, the notional
amounts of which (when aggregated with all other Swap Agreements of the Obligors
or their respective Subsidiaries then in effect effectively converting interest
rates from floating to fixed) do not exceed at any time 100% of the then
outstanding principal amount of the Borrower’s Debt for borrowed money which
bears interest at a floating rate.

 

109

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) If, at any time, the Borrower determines that the notional amounts of Swap
Agreements in respect of interest rates exceed 100% of the then outstanding
principal amount of the Borrower’s Debt for borrowed money which bears interest
at a floating rate, then the Borrower shall, within thirty (30) days of such
determination, terminate, create off-setting positions or otherwise unwind
existing Swap Agreements in order to comply with this Section 9.16.

(c) Notwithstanding anything to the contrary in this Section 9.16, there shall
be no prohibition against the Borrower or any Restricted Subsidiary entering
into any “put” contracts or commodity price floors with an Approved Counterparty
so long as (i) such agreements are entered into for non-speculative purposes and
in the ordinary course of business for the purpose of hedging against
fluctuations of commodity prices, (ii) such agreements are not related to
corresponding calls, collars or swaps and (iii) neither the Borrower nor any
Restricted Subsidiary has any payment obligation other than premiums and charges
the total amount of which are fixed and known at the time such agreement is
entered into.

Section 9.17 Tax Status. Neither the Borrower, the Parent nor MidCo shall elect
to be classified as a corporation for U.S. federal income tax purposes. Holdings
shall not alter its status as a subchapter C corporation for U.S. federal income
tax purposes.

Section 9.18 Subsidiaries. Neither the Borrower nor any Restricted Subsidiary
shall have any Restricted Subsidiary (a) that is a Foreign Subsidiary or
(b) that is not a Wholly-Owned Subsidiary.

Section 9.19 Account Control Agreements. The Obligors will not, and will not
permit any Restricted Subsidiary to deposit, credit or otherwise transfer any
Cash Receipts, securities, financial assets or any other Property into, any
Deposit Account or Securities Account other than (a) Deposit Accounts and
Securities Accounts in which the Administrative Agent has been granted a
first-priority Lien (subject to Excepted Liens of the type described in clause
(e) of the definition thereof) and that, in each case, is listed on Schedule
7.25 and is subject to an Account Control Agreement and (b) Excluded Accounts
(solely with respect to amounts referred to in the definition thereof).

Section 9.20 Parent Guarantors. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (a) the Parent shall not engage
in any operating or business activities or other transactions (other than the
Spinoff Part II Transactions) other than its ownership of the Borrower and shall
not directly hold Equity Interests of any subsidiary other than (i) its
ownership of the Borrower, (ii) to the extent that the Equity Interests in Roan
Resources and/or Blue Mountain have been distributed to the Parent in accordance
with Section 9.04(a)(vi), its ownership of Roan Resources and/or Blue Mountain,
and (iii) to the extent that the Equity Interests in Ultimate Holdings have been
distributed to the Parent in accordance with the Spinoff Part II Transactions,
its ownership of Ultimate Holdings prior to the Spinoff Part II Effective Date;
(b) MidCo shall not engage in any operating or business activities or other
transactions (other than the Spinoff Part II Transactions) other than its
ownership of the Parent and shall not directly hold Equity Interests of any
subsidiary other than (i) its ownership of the Parent, (ii) to the extent that
the Equity Interests in Roan Resources and/or Blue Mountain have been
distributed to Holdings in accordance with Section 9.04(a)(vi), its ownership of
Roan Resources and/or Blue Mountain, and (iii) to the extent that the Equity
Interests in Ultimate Holdings have been distributed to MidCo

 

110

CREDIT AGREEMENT



--------------------------------------------------------------------------------

in accordance with the Spinoff Part II Transactions, its ownership of Ultimate
Holdings prior to the Spinoff Part II Effective Date; and (c) Holdings shall not
engage in any operating or business activities or other transactions (other than
the Spinoff Part II Transactions) other than its ownership of MidCo and shall
not directly hold Equity Interests of any subsidiary other than (i) its
ownership of MidCo, (ii) to the extent that the Equity Interests in Roan
Resources and/or Blue Mountain have been distributed to Holdings in accordance
with Section 9.04(a)(vi), its ownership of Roan Resources and/or Blue Mountain,
and (iii) to the extent that the Equity Interests in Ultimate Holdings have been
distributed to Holdings in accordance with the Spinoff Part II Transactions, its
ownership of Ultimate Holdings prior to the Spinoff Part II Effective Date.

Notwithstanding anything to the contrary herein, the Parent, MidCo and Holdings
shall be permitted to engage in the following activities: (i) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (ii) the performance of its obligations with
respect to the Loan Documents, (iii) payment of Taxes, (iv) conduct of financial
audits as provided hereunder, (v) providing indemnification to officers,
managers and directors, (vi) making Restricted Payments to holders of its Equity
Interests to the extent permitted by Section 9.04, (vii) the issuance of Debt to
the extent permitted by Sections 9.02(f), (g), (h) and (i), and (viii) any other
activities incidental or reasonably related to the foregoing.

Section 9.21 Certain Restrictions with respect to Permitted Asset Sale
Properties and Unrestricted Subsidiaries and Permitted Joint Ventures.

(a) The Obligors will not, and will not permit any of the Restricted
Subsidiaries to invest or otherwise fund any operations, maintenance or other
improvement of the Permitted Asset Sale Properties using the proceeds of the
Loans, cash constituting Collateral of the Lenders or proceeds of Collateral;
provided, that the Borrower or any Restricted Subsidiary may (i) fund any such
cost associated with the Permitted Asset Sale Properties from such sources, in
each case, subject to all other restrictions set forth in this Agreement and
subject to the Collateral requirements herein and in the other Loan Documents,
so long as both before, and immediately after giving effect thereto, (A) no
Borrowing Base Deficiency, Default or Event of Default has occurred and is
continuing or would result therefrom, (B) the Pro Forma Net Leverage Ratio shall
be less than 2.50 to 1.00 and (C) at least eighty percent (80%) of the
Commitments are unused and (ii) make any payments required to be made under the
Engineering and Construction Agreement and Equipment Supply Agreement, each
between Linn Midstream, LLC and BCCK Engineering, Inc. related to the
construction of the Chisholm Midstream Assets, in each case, as in effect on the
Effective Date (without giving effect to amendments, modifications or
supplements thereto), so long as both before, and immediately after giving
effect thereto, no Borrowing Base Deficiency, Default or Event of Default has
occurred and is continuing or would result therefrom.

(b) Notwithstanding any other provision in this Agreement to the contrary, the
Obligors:

(i) will cause the management, business and affairs of its Unrestricted
Subsidiaries to be conducted in such a manner, including, without limitation, by
keeping separate books of account, furnishing separate financial statements of
Unrestricted Subsidiaries or Permitted Joint Ventures to creditors and potential
creditors thereof and shall not permit Properties of Obligors and the Restricted
Subsidiaries to be commingled with Properties of Unrestricted Subsidiaries; in
each case, so that each Unrestricted Subsidiary and Permitted Joint Venture that
is a corporation will be treated as a corporate entity separate and distinct
from Obligors and the Restricted Subsidiaries;

 

111

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) will not, and will not permit any of their Restricted Subsidiaries to,
incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries or Permitted Joint Ventures;

(iii) will not permit any Unrestricted Subsidiary or Permitted Joint Venture to
hold any Equity Interest in, or any Debt of, any Obligor or any Restricted
Subsidiary; and

(iv) will not engage in any transactions with, or permit any the Restricted
Subsidiaries to engage in any transaction with an Unrestricted Subsidiary or
Permitted Joint Venture other than transactions that are permitted by
Section 9.13.

Section 9.22 Sale and Leaseback Transactions. The Obligors will not, and will
not permit any Restricted Subsidiaries to, enter into any Sale and Leaseback
Transactions.

Section 9.23 Organizational Documents. The Obligors will not, and will not
permit any of the Restricted Subsidiaries to, amend, modify or supplement in any
material respect (or vote to enable, or take any other action to permit, such
amendment, modification or supplement of) any Organizational Document of the
Obligors or such Restricted Subsidiaries in any manner adverse to the interests
of the Administrative Agent and the Lenders.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default . One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Guarantor in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

 

112

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(d) the Borrower, any Guarantor or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in, Schedule
6.03, Section 8.02 Section 8.03 (with respect to the legal existence of the
Borrower or any Guarantor), Section 8.13, Section 8.16 or in ARTICLE IX.

(e) the Borrower, any Guarantor or any Restricted Subsidiary shall fail to
observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a) to (d) or (f) to (n))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after the earlier to occur of (i) notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender) or (ii) a Responsible Officer of the Obligors or any Restricted
Subsidiary otherwise becoming aware of such failure.

(f) the Borrower or any Guarantor shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material Debt,
when and as the same shall become due and payable (after the expiration of any
applicable period of grace and/or notice and cure period).

(g) any event or condition occurs (after the expiration of any applicable period
of grace and/or notice and cure period) that (i) results in any Material Debts
becoming due prior to its scheduled maturity or (ii) that enables or permits the
holder or holders of any Material Debt or any trustee or agent on its or their
behalf to cause any Material Debt to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Obligors to make an offer in respect thereof.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Obligor or its or their respective debts, or of a substantial
part of its or their respective assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Obligor or for a substantial part of its
or their respective assets, and, in any such case, such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered.

(i) any Obligor shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 10.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Obligor or for a substantial part of its or their respective assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
the holders of any Equity Interests of Holdings, MidCo, the Parent or the
Borrower shall make any request or take any action for the purpose of calling a
meeting of the shareholders or members of Holdings, MidCo, the Parent or the
Borrower, as applicable, to consider a resolution to dissolve and wind-up
Holdings’, MidCo’s, the Parent’s or the Borrower’s affairs.

 

113

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(j) any Obligor shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due.

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (to the extent not covered by independent third-party
insurance provided by reputable and financially sound insurers as to which the
insurer has not issued a notice denying coverage and is not subject to an
insolvency proceeding) or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered by a court of competent jurisdiction
against any Obligor or any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged or unsatisfied for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
material assets of any Obligor or any Restricted Subsidiary to enforce any such
judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Obligor party thereto or shall be repudiated by any of them, or any Obligor
shall so state in writing; or the Loan Documents after delivery thereof cease to
create a valid and perfected Lien of the priority required thereby on any
material portion of Collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or any Obligor shall so state
in writing.

(m) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to have a Material
Adverse Effect or result in a Lien arising under ERISA or Section 430 of the
Code.

(n) a Change in Control shall occur.

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i) at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h) or Section 10.01(i), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Borrower and the Guarantors accrued hereunder and under the
Notes and the

 

114

CREDIT AGREEMENT



--------------------------------------------------------------------------------

other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower and
each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) Except as provided in Section 4.04, all proceeds realized from the
liquidation or other disposition of Collateral or otherwise received after
maturity of the Loans, whether by acceleration or otherwise, shall be applied:
first, to payment or reimbursement of that portion of the Obligations
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such; second, pro rata to payment or reimbursement of that
portion of the Obligations constituting fees, expenses and indemnities payable
to the Lenders; third, pro rata to payment of accrued interest on the Loans;
fourth, pro rata to payment of (i) principal outstanding on the Loans,
(ii) reimbursement obligations in respect of Letters of Credit pursuant to
Section 2.08(e) (and cash collateralization of LC Exposure hereunder), (iii)
Secured Swap Obligations owing to Secured Swap Parties and (iv) Secured Cash
Management Obligations owing to Secured Cash Management Providers; fifth, pro
rata to any other Obligations; and sixth, any excess, after all of the
Obligations shall have been paid in full in cash, shall be paid to the Borrower
or as otherwise required by any Governmental Requirement; provided that, for the
avoidance of doubt, Excluded Swap Obligations with respect to any Guarantor
shall not be paid with amounts received from such Guarantor or its assets, but
appropriate adjustments shall be made with respect to payments from the Borrower
and any other Guarantors to preserve the allocation to Obligations otherwise set
forth above in this Section 10.02(c).

(d) Without limiting any other provision of this Article X, after the occurrence
of, and during the continuation of, an Event of Default, the Administrative
Agent may give instructions directing the disposition of funds, securities or
other Property credited or deposited into any Deposit Account or Securities
Account subject to an Account Control Agreement (including without limitation
sweeping such proceeds for payment of the Obligations) and/or withhold any
withdrawal rights of any Obligor with respect to any or all funds, securities or
other Property credited or deposited into any Deposit Account or Securities
Account subject to an Account Control Agreement.

Section 10.03 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and the Obligors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s and
each Obligor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Obligations and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, except after the occurrence and during the continuance of
an Event of Default, (a) the Administrative Agent and the Lenders agree that
they will neither notify the purchaser or purchasers of such production nor take
any other action to cause such proceeds to be remitted to the Administrative
Agent or the Lenders, but the Lenders will instead permit such proceeds to be
paid to the Borrower or its Subsidiaries, as applicable and (b) the Lenders
hereby authorize the Administrative Agent to take such actions as may be
necessary to cause such proceeds to be paid to the Borrower or its Subsidiaries,
as applicable.

 

115

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 10.04 Credit Bidding. Each of the Borrower and the other Obligors, and
the Lenders hereby irrevocably authorize (and by entering into a Swap Agreement,
each Approved Counterparty shall be deemed to authorize) the Administrative
Agent, based upon the instruction of the Majority Lenders, to Credit Bid and
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (and the Borrower and each other Obligor and their
respective Subsidiaries shall approve the Administrative Agent as a qualified
bidder and such Credit Bid as a qualified bid) at any sale thereof conducted by
the Administrative Agent, based upon the instruction of the Majority Lenders,
under any provisions of the Uniform Commercial Code, as part of any sale or
investor solicitation process conducted by the Borrower or any other Obligor or
their respective Subsidiaries, any interim receiver, manager, receiver and
manager, administrative receiver, trustee, agent or other Person pursuant or
under any insolvency laws; provided, however, that (a) the Majority Lenders may
not direct the Administrative Agent in any manner that does not treat each of
the Lenders equally, without preference or discrimination, in respect of
consideration received as a result of the Credit Bid, (b) the acquisition
documents shall be commercially reasonable and contain customary protections for
minority holders, such as, among other things, anti-dilution and tag-along
rights, (c) the exchanged debt or equity securities must be freely transferable,
without restriction (subject to applicable securities laws) and (d) reasonable
efforts shall be made to structure the acquisition in a manner that causes the
governance documents pertaining thereto to not impose any obligations or
liabilities upon the Lenders individually (such as indemnification obligations).

ARTICLE XI

The Administrative Agent

Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and each Issuing Bank, and neither the
Obligors nor any Subsidiary shall have rights as a third party beneficiary of
any of such provisions.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall have no duties or obligations except those expressly set forth in
the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent

 

116

CREDIT AGREEMENT



--------------------------------------------------------------------------------

shall have no duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Obligors or their respective
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any other Loan Document or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or in any other Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the satisfaction of
any condition set forth in ARTICLE VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
(vi) the existence, value, perfection or priority of any collateral security or
the financial or other condition of the Obligors or their respective
Subsidiaries or any other obligor or guarantor, or (vii) any failure by the
Borrower or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Loan Document or the performance or
observance of any covenants, agreements or other terms or conditions set forth
herein or therein. For purposes of determining compliance with the conditions
specified in ARTICLE VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 12.02), as
applicable, specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the

 

117

CREDIT AGREEMENT



--------------------------------------------------------------------------------

consent or at the request of the Majority Lenders or the Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and each Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as the Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, each Issuing Bank and the Borrower and the Administrative Agent may
be removed at any time with or without cause by the Majority Lenders. Upon any
such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower (unless an Event of Default has occurred and is
continuing), to appoint a successor. If no successor shall have been so
appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation or removal of the retiring Administrative Agent, then the retiring
Administrative Agent may, on behalf of the Lenders and each Issuing Bank,
appoint a successor Administrative Agent; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative

 

118

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to the successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this ARTICLE XI and Section 12.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Section 11.07 Administrative Agent and Lenders. The Administrative Agent shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Administrative Agent, and
the Administrative Agent and its Affiliates may accept deposits from, lend money
to and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if it were not the Administrative Agent
hereunder.

Section 11.08 No Reliance.

(a) Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and each other Loan Document to which it
is a party. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Administrative Agent shall not
be required to keep itself informed as to the performance or observance by the
Obligors or their respective Subsidiaries of this Agreement, the Loan Documents
or any other document referred to or provided for herein or to inspect the
Properties or books of the Borrower or its Subsidiaries. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders by the Administrative Agent hereunder, neither the Administrative
Agent nor the Arrangers shall have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrower (or any of its Affiliates) which may come
into the possession of the Administrative Agent, the Arrangers or any of their
respective Affiliates. In this regard, each Lender acknowledges that Paul
Hastings LLP is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

(b) The Lenders acknowledge that the Administrative Agent and the Arrangers are
acting solely in administrative capacities with respect to the structuring and
syndication of this facility and have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their
administrative duties, responsibilities and liabilities specifically as set
forth in the Loan Documents and in their capacity as Lenders hereunder. In
structuring, arranging or syndicating this facility, each Lender acknowledges
that the Administrative Agent and/or the Arrangers may be agents or lenders
under this Agreement, other loans or other securities and waives any existing or
future conflicts of interest associated with their role in such other debt
instruments.

 

119

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Obligors or their respective Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender, each Issuing Bank, each Secured Swap Party and Secured Cash
Management Provider hereby authorizes the Administrative Agent to release any
Collateral and the guarantees of any Guarantor under the Guarantee and
Collateral Agreement, and to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, releases of
guaranty from the Guarantee and Collateral Agreement, termination statements,
assignments or other documents reasonably requested by the Borrower, in
accordance with Section 12.20.

Section 11.11 The Arrangers. The Arrangers, the Syndication Agent and the
Documentation Agents shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than its duties,
responsibilities and liabilities in its individual capacity as a Lender
hereunder to the extent it is a party to this Agreement as a Lender.

 

120

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ARTICLE XII

Miscellaneous

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i) if to the Borrower or any Guarantor, to it at:

Linn Energy Holdco II LLC

600 Travis Street, Suite 1400

Houston, TX 77002

Attention: David Rottino

Telephone: 281-840-4117

Facsimile: 281-840-4189

Electronic Mail: drottino@linnenergy.com

with a copy to:

Linn Energy Holdco II LLC

600 Travis Street, Suite 1400

Houston, TX 77002

Attention: Candice Wells, Esq.

Telephone: 281-840-4156

Facsimile: 281-840-4180

Electronic Mail: cwells@linnenergy.com

(ii) if to the Administrative Agent, to it at:

Royal Bank of Canada

2800 Post Oak Blvd.

Suite 3900

Houston, TX 77056

Attention: Don McKinnerney

E-mail: Don.McKinnerney@rbccm.com

with a copy to the Administrative Agent at:

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, ON M5H 1C4

Attention: Manager, Agency Services

Facsimile: 416 842 4023

 

121

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(iii) if to any other Lender, in their capacity as such, or any other Lender in
its capacity as an Issuing Bank, to it at its address (or fax number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other agent, any
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, any other agent, each Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any other agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Subject to Section 4.04(c)(ii), neither this Agreement nor any provision
hereof nor any Loan Document nor any provision thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the written consent of the Majority Lenders.
Notwithstanding the foregoing, no such agreement of the Majority Lenders shall
(i) increase the Commitment or Maximum Credit Amount of any Lender without the
written

 

122

CREDIT AGREEMENT



--------------------------------------------------------------------------------

consent of such Lender, (ii) increase the Borrowing Base without the written
consent or deemed consent of each Lender, maintain or decrease the Borrowing
Base without the written consent or deemed consent of the Required Lenders, or
modify in any manner Section 2.07 without the written consent of each Lender;
provided that a Scheduled Redetermination may be postponed by the Required
Lenders, (iii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon (other than the waiver of interest at the
default rate pursuant to Section 3.02(c), or reduce any fees payable hereunder,
or reduce any other Obligations hereunder or under any other Loan Document,
without the written consent of each Lender affected thereby, (iv) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or any
other Obligations hereunder or under any other Loan Document, or reduce the
amount of, waive or excuse any such payment, or postpone or extend the
Termination Date or the Maturity Date without the written consent of each Lender
affected thereby, (v) change Section 2.06(b)(ii), Section 4.01(b),
Section 4.01(c) or Section 10.02(c) in a manner that would alter the pro rata
reduction of Commitments or the pro rata sharing of payments required thereby,
without the written consent of each Lender adversely affected thereby,
(vi) waive or amend Section 3.04(c) or Section 6.01, in each case without the
written consent of each Lender, (vii) release any Guarantor or release all or
substantially all of the Collateral (in each case, other than as provided in
Section 11.10 and Section 12.20) without written consent of each Lender and each
Secured Swap Party, or reduce the percentage set forth in Section 8.13(a) to
less than eighty-five percent (85%), without the written consent of each Lender,
(viii) modify the definitions of “Secured Swap Agreement”, “Secured Swap
Obligations” or “Secured Swap Party”, or the terms of Section 10.02(c),
Section 12.14, or any of the provisions of this Section 12.02(b), in each case
without the written consent of each Secured Swap Party adversely affected
thereby, (ix) change any of the provisions of this Section 12.02(b) or the
definition of “Majority Lenders”, “Super Majority Lenders” “Required Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender adversely affected
thereby, or (x) amend or otherwise modify any Security Instrument in a manner
that results in the Secured Swap Obligations no longer being secured on an equal
and ratable basis with the principal of the Loans pursuant to such Security
Instrument, without the written consent of each Secured Swap Party adversely
affected thereby; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or any Issuing
Bank hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent or such Issuing Bank, as the case may be.
Notwithstanding the foregoing, (i) any supplement to any Schedule permitted or
required to be delivered under this Agreement or any other Loan Document shall
be effective simply by delivering to the Administrative Agent a supplemental
Schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders, and (ii) any Security Instrument
may be supplemented to add additional collateral with the consent of the
Administrative Agent.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower and each other Obligor shall jointly and severally pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, the Arrangers and their respective Affiliates, including, without
limitation, the reasonable and

 

123

CREDIT AGREEMENT



--------------------------------------------------------------------------------

documented out-of-pocket fees, charges and disbursements of consultants and of
one primary counsel to the Administrative Agent and one local counsel to the
Administrative Agent in each jurisdiction deemed reasonably necessary by the
Administrative Agent, and the reasonable travel, photocopy, mailing, courier,
telephone and other similar expenses, in each case in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all out-of-pocket costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent or any Lender
in connection with any filing, registration, recording or perfection of any
security interest contemplated by this Agreement or any Security Instrument or
any other document referred to therein, (iii) all reasonable out-of-pocket
expenses incurred by each Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or any demand for payment thereunder, (iv) all out-of-pocket expenses
incurred by the Administrative Agent (and its Affiliates) and the Lenders
(including (A) the fees, charges and disbursements of counsel to the
Administrative Agent and (B) the fees, charges and disbursements of one primary
counsel to the Lenders as a group (plus no more than one additional counsel in
each jurisdiction that is relevant to such enforcement or protection of rights))
in connection with this Agreement or any other Loan Document or in connection
with the Loans made or Letters of Credit issued hereunder, including, without
limitation, all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER AND EACH OTHER OBLIGOR SHALL JOINTLY AND SEVERALLY INDEMNIFY
THE ADMINISTRATIVE AGENT, THE ARRANGERS, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENTS, EACH ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY
OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES,
CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE
REASONABLE AND CUSTOMARY FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (OTHER THAN EXPENSES IN CONNECTION WITH THE
EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS DATED OF
EVEN DATE HEREWITH, WHICH EXPENSES SHALL ONLY BE PAID BY THE OBLIGORS TO THE
EXTENT PROVIDED IN SECTION 12.03(A)) OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY
OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (ii) THE

 

124

CREDIT AGREEMENT



--------------------------------------------------------------------------------

FAILURE OF THE OBLIGORS OR THEIR RESPECTIVE SUBSIDIARIES TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT ISSUED BY
SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT
OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE OBLIGORS OR THEIR RESPECTIVE SUBSIDIARIES BY
THE OBLIGORS OR THEIR RESPECTIVE SUBSIDIARIES, (vii) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) THE OBLIGORS’, OR THEIR RESPECTIVE SUBSIDIARIES’,
BREACH OF, OR NON-COMPLIANCE WITH, ANY ENVIRONMENTAL LAW APPLICABLE TO THE
OBLIGORS OR THEIR RESPECTIVE SUBSIDIARIES, (ix) THE USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS BY THE OBLIGORS OR
THEIR RESPECTIVE SUBSIDIARIES, (x) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY
WAY TO THE OBLIGORS OR THEIR RESPECTIVE SUBSIDIARIES, (xi) THE USE BY UNINTENDED
RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEM IN
CONNECTION WITH THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR (xii) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BROUGHT BY A THIRD PARTY, THE BORROWER OR ANY GUARANTOR, WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE
IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE

 

125

CREDIT AGREEMENT



--------------------------------------------------------------------------------

TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE, AND PROVIDED FURTHER THAT THE INDEMNITY SET FORTH HEREIN SHALL
NOT APPLY TO DISPUTES SOLELY BETWEEN LENDERS UNLESS SUCH DISPUTE RESULTS FROM
ANY CLAIM ARISING OUT OF ANY REQUEST, ACT OR OMISSION ON THE PART OF ANY OBLIGOR
OR AGAINST THE ARRANGERS, THE ADMINISTRATIVE AGENT OR ANY ISSUING BANK IN ITS
CAPACITY AS SUCH, IN EACH CASE, IN CONNECTION WITH THE LOAN DOCUMENTS. WITH
RESPECT TO THE OBLIGATION TO REIMBURSE AN INDEMNITEE FOR FEES, CHARGES AND
DISBURSEMENTS OF COUNSEL, EACH INDEMNITEE AGREES THAT ALL INDEMNITEES WILL AS A
GROUP UTILIZE ONE PRIMARY COUNSEL (PLUS NO MORE THAN ONE ADDITIONAL COUNSEL IN
EACH JURISDICTION WHERE A PROCEEDING THAT IS THE SUBJECT MATTER OF THE INDEMNITY
IS LOCATED) UNLESS (1) THERE IS A CONFLICT OF INTEREST AMONG INDEMNITEES,
(2) DEFENSES OR CLAIMS EXIST WITH RESPECT TO ONE OR MORE INDEMNITEES THAT ARE
NOT AVAILABLE TO ONE OR MORE OTHER INDEMNITEES OR (3) SPECIAL COUNSEL IS
REQUIRED TO BE RETAINED AND THE BORROWER CONSENTS TO SUCH RETENTION (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED). THIS SECTION
12.03(B) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETCETERA, ARISING FROM ANY NON-TAX CLAIM.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Arrangers or any Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, the Arrangers or such Issuing Bank, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the Arrangers or such Issuing Bank in
its capacity as such.

(d) TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY HERETO NOR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS SHALL ASSERT, AND EACH
HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER SUCH PERSON, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED
TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT
OR THE USE OF THE PROCEEDS THEREOF. NOTWITHSTANDING THE FOREGOING, NOTHING
HEREIN SHALL LIMIT OR BE DEEMED TO LIMIT THE OBLIGORS’ OBLIGATION TO INDEMNIFY
THE INDEMNITEE’S FOR ANY SUCH CLAIMS BROUGHT BY THIRD PARTIES.

 

126

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(e) All amounts due under this Section 12.03 shall be payable within ten
(10) Business Days of written demand therefor attaching the relevant invoices
and/or a certificate, in each case setting forth the basis for such demand in
reasonable detail.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04 or as required under Section 5.04(b), and (iii) no Lender may
assign to the Borrower or any other Obligor or their respective Subsidiaries, or
an Affiliate of the Borrower or any other Obligor or their respective
Subsidiaries, or a Defaulting Lender or an Affiliate of a Defaulting Lender all
or any portion of such Lender’s rights and obligations under the Agreement or
all or any portion of its Commitments or the Loans owing to it hereunder.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of any Issuing Bank that
issues any Letter of Credit), Participants (to the extent provided in
Section 12.04(c)) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, each Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required if
such assignment is to a Lender or an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee,
provided further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender or any
Affiliate of a Lender or an Approved Fund, immediately prior to giving effect to
such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect

 

127

CREDIT AGREEMENT



--------------------------------------------------------------------------------

to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) no assignment shall be made to a natural Person, or to any holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person.

(iii) Subject to Section 12.04(b)(ii) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Maximum Credit Amount of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent, each Issuing Bank and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I and forward a copy of such revised Annex I to the Borrower, each Issuing
Bank and each Lender.

 

128

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section 12.04(b) and any
written consent to such assignment required by this Section 12.04(b), the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities other than an Affiliate of the Borrower or any other Obligor (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, each Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that any such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 12.02(b) that affects such
Participant. In addition such agreement must provide that the Participant be
bound by the provisions of Section 12.11. Subject to Section 12.04(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Section 5.01, Section 5.02 and Section 5.03 (subject to the requirements and
limitations therein, including the requirements under Section 5.03(e) (it being
understood that the documentation required under Section 5.03(e) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.04(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 4.01(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

129

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent and such entitlement to receive a greater payment results
from a Change in Law that occurs after the Participant acquired the applicable
participation. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.03 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(e) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank having jurisdiction over such Lender, and
this Section 12.04(d) shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03, Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the Transactions, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b) To the extent that any payments on the Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

 

130

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax, facsimile, as an attachment to an
email or other similar electronic means shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Obligors or the
Restricted Subsidiaries against any of and all the obligations of the Obligors
or the Restricted Subsidiaries owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. Each Lender or its
Affiliate agrees to promptly notify the Borrower and the Administrative Agent
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
of each Lender under this Section 12.08 are in addition to other rights and
remedies (including other rights of setoff) which such Lender or its Affiliates
may have.

 

131

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE,
RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH
LENDER IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS

 

132

CREDIT AGREEMENT



--------------------------------------------------------------------------------

REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each Credit Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Related Parties’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority or self-regulatory body, (c) to the extent required by applicable laws
or regulations or by any subpoena or similar legal process, (d) to any other
party to this Agreement or any other Loan Document, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 12.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Borrower and their obligations, (g) with the consent
of the Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower, (i) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (j) on a confidential basis to (i) any rating agency
in connection with rating the Obligors or this Agreement or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers for this Agreement. In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar services
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement
and the other Loan Documents. For the purposes of this Section 12.11,
“Information” means all information received from the Obligors or their
respective Subsidiaries relating to the Obligors or their respective
Subsidiaries and their businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Obligors or their respective
Subsidiaries; provided that, in the case of information received from the
Borrower, or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

133

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Obligors and their respective Affiliates and Related
Parties or their respective securities, and confirms that it has developed
compliance procedures regarding the use of material non-public information and
agrees that it will handle such material non-public information in accordance
with those procedures and applicable law, including federal and state securities
laws.

All information, including requests for waivers and amendments, furnished by the
Obligors or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Obligors and their respective Affiliates and Related Parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including federal and state securities laws.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions would be usurious as to any Lender under laws
applicable to it (including the laws of the United States of America and the
State of New York or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Loans, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under any
of the Loan Documents or agreements or otherwise in connection with the Loans
shall under no circumstances exceed the maximum amount allowed by such
applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Obligations (or, to the extent that the principal amount of the Obligations
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Loans is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does

 

134

CREDIT AGREEMENT



--------------------------------------------------------------------------------

not exceed the maximum amount allowed by such applicable law. If at any time and
from time to time (i) the amount of interest payable to any Lender on any date
shall be computed at the Highest Lawful Rate applicable to such Lender pursuant
to this Section 12.12 and (ii) in respect of any subsequent interest computation
period the amount of interest otherwise payable to such Lender would be less
than the amount of interest payable to such Lender computed at the Highest
Lawful Rate applicable to such Lender, then the amount of interest payable to
such Lender in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Lender
until the total amount of interest payable to such Lender shall equal the total
amount of interest which would have been payable to such Lender if the total
amount of interest had been computed without giving effect to this
Section 12.12.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Obligations shall also extend to and be available to each Secured
Swap Party and each Secured Cash Management Provider on a pro rata basis in
respect of any Secured Swap Obligations owed to such Secured Swap Party and any
Secured Cash Management Obligations owed to such Secured Cash Management
Provider. Except as set forth in Section 12.02(b), no Secured Swap Party or
Secured Cash Management Provider shall have any voting rights under any Loan
Document as a result of the existence of any Secured Swap Obligations or Secured
Cash Management Obligations owed to it.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and each Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor,

 

135

CREDIT AGREEMENT



--------------------------------------------------------------------------------

contractor, subcontractor, supplier or materialsman) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any other agent, any Issuing Bank or any
Lender for any reason whatsoever. There are no third party beneficiaries other
than to the extent contemplated by the last sentence of Section 12.04(a).

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
and other Obligors that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Obligors, which information includes the name, address and tax
identification number of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with the Patriot Act.

Section 12.17 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrower and the
Guarantors, their respective stockholders and/or their affiliates. The Borrower
agrees that nothing in the Loan Documents and nothing in connection with the
transactions related thereto will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower and any Guarantor, its stockholders or its
affiliates, on the other. The Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower on the
other, and (b) in connection therewith and with the process leading thereto,
(i) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower or any Guarantor, its stockholders or its Affiliates with respect
to the transactions contemplated hereby (or the exercise of rights or remedies
with respect thereto) or the process leading thereto (irrespective of whether
any Lender has advised, is currently advising or will advise the Borrower or any
Guarantor, its stockholders or its Affiliates on other matters) or any other
obligation to the Borrower or any Guarantor except the obligations expressly set
forth in the Loan Documents and (ii) each Lender is acting solely as principal
and not as the agent or fiduciary of the Borrower or any Guarantor, its
management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. The Borrower agrees that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any Guarantor, in connection with
such transaction or the process leading thereto.

Section 12.18 Flood Insurance Provisions.

(a) Notwithstanding any provision in this Agreement or any other Loan Document
to the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) included in the definition of “Mortgaged
Property” and no Building or Manufactured (Mobile) Home is hereby encumbered by
this Agreement or any other Loan Document. As used herein, “Flood Insurance
Regulations” means (i) the National Flood Insurance Act of 1968 as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
Protection Act of 1973 as now or hereafter in effect or any successor statute
thereto, (iii) the National Flood Insurance

 

136

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time and (iv) the Flood Insurance Reform Act of 2004
and any regulations promulgated thereunder and (v) the Biggert-Waters Flood
Reform Act of 2012 and any regulations promulgated thereunder.

(b) The Administrative Agent has adopted internal policies and procedures that
address requirements placed on federally regulated Lenders under the Flood
Insurance Regulations. The Administrative Agent will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in connection with the Flood Insurance Regulations.
However, the Administrative Agent reminds each Lender and participant in the
facility that, pursuant to the Flood Insurance Regulations, each federally
regulated Lender (whether acting as a Lender or participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

Section 12.19 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 12.20 Releases.

(a) Full Release. Upon the request of the Borrower, if (i) all Obligations under
this Agreement and the other Loan Documents shall have been paid in full in cash
(other than (A) indemnities and other contingent obligations not then due and
payable and as to which no claim has been made as of the time of determination
and (B) Secured Cash Management Obligations), (ii) all Letters of Credit shall
have expired, terminated or other arrangements satisfactory to the
Administrative Agent and the relevant Issuing Bank shall have been made,
(iii) all Secured Swap Obligations shall have been paid in full or other
arrangements satisfactory to the Administrative Agent and the Secured Swap
Parties shall have been made, (iv) commitments of the Lenders under the Loan
Documents shall have been terminated and (v) this Agreement and the other Loan
Documents shall have been terminated (other than those provisions that by their
terms survive termination), the Administrative Agent at the request and sole
expense of the Obligors shall execute and deliver or cause to be executed and
delivered such instruments as may be necessary to evidence the release of the
Liens and any guarantees granted pursuant to the Security Instruments.

 

137

CREDIT AGREEMENT



--------------------------------------------------------------------------------

(b) Partial Release. If (i) any of the Collateral shall be sold, transferred,
conveyed or otherwise disposed of by the Borrower or any Subsidiary Guarantor in
a transaction permitted by this Agreement (other than any sale, transfer,
conveyance, transfer of other disposition to the Borrower or another Subsidiary
Guarantor) or (ii) the release of such Lien is approved, authorized or ratified
in writing by the Majority Lenders (or such other percentage of the Lenders and
Secured Swap Parties whose consent may be required in accordance with
Section 12.02(b)), then upon written request delivered to the Administrative
Agent, the Administrative Agent, at the sole expense of the Borrower and the
applicable Subsidiary Guarantor, shall promptly execute and deliver to the
Borrower or such Subsidiary Guarantor all releases, termination statements
and/or other documents reasonably necessary or desirable to evidence the release
of Liens on such Collateral created under the applicable Loan Documents;
provided that the Borrower shall have delivered to the Administrative Agent a
written request for release, termination statements and other documents
identifying the Borrower or such Subsidiary Guarantor together with a
certification by the Borrower stating (x) that such transaction is in compliance
with this Agreement and the other Loan Documents, and (y) no Collateral other
than the Collateral required to be released is being released. The
Administrative Agent is authorized to release a Guarantor from its obligations
under the Loan Documents (including, without limitation, any guarantee under the
Guarantee and Collateral Agreement) and any Liens on the Property of such
Guarantor granted pursuant to the Security Instruments in the event that (i) all
the capital stock or other Equity Interests of such Guarantor are sold,
transferred, conveyed, associated or otherwise disposed of in a transaction
permitted by the Loan Documents, (ii) upon written request by the Borrower to
the Administrative Agent, such Guarantor ceases to be a Material Subsidiary or
(iii) such Guarantor is designated as an Unrestricted Subsidiary. In such event,
the Administrative Agent, at the sole expense of the Borrower and the applicable
Guarantor, shall promptly execute and deliver to the Borrower or such Guarantor
all releases, termination statements and/or other documents reasonably necessary
or desirable to evidence such release; provided that the Borrower shall have
delivered to the Administrative Agent a written request for release identifying
the relevant Guarantor together with a certification by the Borrower stating
(x) that such transaction is in compliance with this Agreement and the other
Loan Documents, and (y) no Guarantor or Collateral other than the Guarantor or
Collateral required to be released is being released.

(c) Effective as of the Spinoff Part II Effective Date, (i) each of New LINN and
Blue Mountain shall be automatically released from its obligations under the
Loan Documents (including, without limitation, any guarantee under the Guarantee
and Collateral Agreement) and (ii) each Lender hereby (A) consents to the
release of each of New LINN and Blue Mountain from all of their respective
obligations under the Loan Documents (including any guarantee under the
Guarantee and Collateral Agreement, any Lien on any Collateral owned by New LINN
or Blue Mountain securing the Obligations and any Lien on the Equity Interests
in Blue Mountain securing the Obligations) and (B) authorizes the Administrative
Agent to execute and deliver to New LINN and Blue Mountain all releases,
termination statements and/or other documents reasonably necessary or desirable
to evidence such release. Notwithstanding anything to the contrary herein or in
any Loan Document, effective as of the Spinoff Part II Effective Date, the
Equity Interests in Blue Mountain shall not be subject to any Lien securing the
Obligations or any requirement under this Agreement or the Guarantee and
Collateral Agreement to pledge such Equity Interests to secure the Obligations
(and each Lender hereby authorizes the Administrative Agent to execute and
deliver an amendment to the Guarantee and Collateral Agreement to evidence the
foregoing).

 

138

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 12.21 Joinder of New LINN, MidCo, Ultimate Holdings and/or Replacement
Holdings to this Agreement as Holdings.

(a) By executing and delivering a Credit Agreement Joinder, effective as of the
Spinoff Part I Effective Date, New LINN shall become a party to this Agreement
as “Holdings” and an “Obligor”, and MidCo shall become a party to this Agreement
as “MidCo” and an “Obligor”, in each case with the same force and effect as if
originally named herein and shall be bound by the terms of this Agreement. On
the Spinoff Part I Effective Date, each of New LINN and MidCo hereby represents
and warrants that each of the representations and warranties applicable to it in
this Agreement are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such specified
earlier date. On and after the Spinoff Part I Effective Date, the Obligors and
the Lenders hereby authorize the Administrative Agent and the Borrower (without
the consent of any other Person) to amend the definition of “Holdings” in any
Loan Document to identify New LINN, to amend the Loan Documents to add
references to MidCo where appropriate in the discretion of the Administrative
Agent and/or to make such other conforming changes as are reasonably related
thereto as determined by the Administrative Agent.

(b) By executing and delivering a Credit Agreement Joinder, effective as of the
Spinoff Part II Effective Date, Ultimate Holdings shall become a party to this
Agreement as “Holdings” and an “Obligor” with the same force and effect as if
originally named herein and shall be bound by the terms of this Agreement. On
the Spinoff Part II Effective Date, Ultimate Holdings hereby represents and
warrants that each of the representations and warranties applicable to it in
this Agreement are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality shall be true and
correct in all respects), except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such specified
earlier date. On and after the Spinoff Part II Effective Date, the Obligors and
the Lenders hereby authorize the Administrative Agent and the Borrower to amend
the definition of “Holdings” in any Loan Document to identify Ultimate Holdings
and/or to make such other conforming changes as are reasonably related thereto
as determined by the Administrative Agent.

(c) By executing and delivering a Credit Agreement Joinder, effective as of the
Replacement Holdings Effective Date, Replacement Holdings shall become a party
to this Agreement as “Holdings” and an “Obligor” with the same force and effect
as if originally named herein and shall be bound by the terms of this Agreement.
On the Replacement Holdings Effective Date, Replacement Holdings hereby
represents and warrants that each of the representations and warranties
applicable to it in this Agreement are true and correct in all material respects
(except that any representation and warranty that is qualified by materiality
shall be true and correct in all respects), except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct

 

139

CREDIT AGREEMENT



--------------------------------------------------------------------------------

in all material respects (except that any representation and warranty that is
qualified by materiality shall be true and correct in all respects) as of such
specified earlier date. On and after the Replacement Holdings Effective Date,
the Obligors and the Lenders hereby authorize the Administrative Agent and the
Borrower to amend the definition of “Holdings” as set forth in Section 1.02 of
this Agreement, and where applicable, in any other Loan Document, in each case
to identify the legal name of Replacement Holdings as set forth in such Credit
Agreement Joinder and/or to make such other conforming changes as are reasonably
related thereto as determined by the Administrative Agent.

Section 12.22 Spinoff Part II Transactions. Each of Sections 9.04(a)(vii),
9.05(q), 9.10(g), 9.11(l) and 9.13(g) shall become effective and the “Spinoff
Part II Effective Date” shall be deemed to have occurred for all purposes of
this Agreement on the date (such date, the “Spinoff Part II Effective Date”)
when each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

(a) No Default. No Default or Event of Default shall have occurred and be
continuing as of the Spinoff Part II Effective Date.

(b) Payment of Outstanding Invoices. The Administrative Agent shall have
received payment by the Borrower of all fees and other amounts due and payable
on or prior to the Spinoff Part II Effective Date, including, to the extent
invoiced prior to the anticipated Spinoff Part II Effective Date, reimbursement
or payment of all reasonable out-of-pocket expenses required to be reimbursed or
paid by the Borrower (including, but not limited to the reasonable fees of Paul
Hastings LLP), in each case pursuant to this Agreement.

(c) Joinder. The Administrative Agent shall have received from Ultimate Holdings
counterparts (in such number as may be requested by the Administrative Agent),
signed on behalf of such Person, of the following, which shall be in form and
substance reasonably satisfactory to the Administrative Agent: (i) a Credit
Agreement Joinder and (ii) an amendment or joinder to the Guarantee and
Collateral Agreement with respect to transactions occurring on the Spinoff Part
II Effective Date.

(d) Liens. The Administrative Agent shall be reasonably satisfied that the
Security Instruments create first priority, perfected Liens on all of the
Property of Ultimate Holdings, and the Administrative Agent shall have received
(i) certificates, if any, together with undated, blank stock powers for such
certificates, representing all of the issued and outstanding certificated Equity
Interests in MidCo pursuant to the Guarantee and Collateral Agreement and
(ii) UCC financing statements for Ultimate Holdings to be filed in its state of
formation.

(e) Supplement to Schedules. The Administrative Agent shall have received a
supplement to Schedule 7.14 pertaining to Ultimate Holdings.

(f) Secretary Certificate. The Administrative Agent shall have received a
certificate of a Secretary or Responsible Officer of Ultimate Holdings setting
forth (i) resolutions of the board of directors or other managing body with
respect to the authorization of Ultimate Holdings to execute and deliver the
Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the individuals (A) who are authorized to
sign

 

140

CREDIT AGREEMENT



--------------------------------------------------------------------------------

the Loan Documents to which Ultimate Holdings is a party and (B) who will, until
replaced by another individual duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the other Loan
Documents to which it is a party, (iii) specimen signatures of such authorized
individuals, and (iv) the articles or certificate of incorporation or formation
and bylaws, operating agreement or partnership agreement, as applicable, of
Ultimate Holdings, in each case, certified as being true and complete.

(g) Legal Opinion. The Administrative Agent shall have received an opinion of
Kirkland & Ellis, LLP, special counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, as to such matters as the
Administrative Agent may reasonably request.

(h) Spinoff Part II Effective Date Certificate. The Administrative Agent shall
have received a certificate of a Responsible Officer certifying (i) that
attached thereto is a true and complete copy of each material transaction
agreement relating to the Spinoff Part II Transactions (collectively, the
“Spinoff Part II Documents”), (ii) that the Spinoff Part II Transactions have
been consummated (or will be consummated substantially simultaneously with the
Spinoff Part II Effective Date) pursuant to the terms of the Spinoff Part II
Documents, (iii) that (A) no cash payments or other Dispositions have been made
as part of the Spinoff Part II Transactions, other than the Equity Interests (or
the Property of Roan Resources) to be distributed in connection with such
Spinoff Part II Transactions and (B) on the Spinoff Part II Effective Date
(immediately prior to the consummation of the Spinoff Part II Transactions), New
LINN does not directly own any Property other than Equity Interests in MidCo,
Roan Resources and other immaterial administrative Property; and (d) that each
of the representations and warranties of the Borrower and the Guarantors
(including Ultimate Holdings) set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects (except for those which
have a materiality qualifier, which shall be true and correct in all respects as
so qualified) on and as of the Spinoff Part II Effective Date, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case such representations and warranties shall continue
to be true and correct in all material respects (except for those which have a
materiality qualifier, which shall be true and correct in all respects as so
qualified) as of such specified earlier date.

(i) KYC. The Administrative Agent and the Lenders shall have received, and be
reasonably satisfied in form and substance with, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the Patriot Act, that has been requested by the
Administrative Agent in writing at least five (5) business days prior to the
anticipated Spinoff Part II Effective Date.

The Administrative Agent is hereby authorized and directed to declare the
occurrence of the Spinoff Part II Effective Date when it has received documents
confirming compliance with the conditions set forth in this Section 12.22 or the
waiver of such conditions in accordance with Section 12.02. Such declaration
shall be final, conclusive and binding upon all parties to this Agreement for
all purposes.

 

141

CREDIT AGREEMENT



--------------------------------------------------------------------------------

Section 12.23 Blue Mountain Transactions; Joinder of Replacement Holdings.
Notwithstanding anything to the contrary in this Agreement, on and after the
Spinoff Part II Effective Date, in order to consummate the corporate separation
of Blue Mountain from the Obligors (the “Blue Mountain Transaction”), (a) a
newly formed Delaware corporation wholly-owned by Holdings may replace Holdings
as the owner of 100% of the voting and economic Equity Interests of MidCo (and
which, for the avoidance of doubt, on the Replacement Holdings Effective Date
(as defined below), shall not have incurred any Debt or Liens, except for the
Obligations, the Liens securing the payment of the Obligations and Excepted
Liens) (such Person, “Replacement Holdings”); and (b) substantially
simultaneously with such replacement as described in the preceding clause (a),
Holdings may distribute, or make other Restricted Payments of, the Equity
Interests of Replacement Holdings; provided that (x) the terms and structure of
such transactions in the preceding clauses (a) and (b) shall be acceptable to
the Administrative Agent (and which terms shall include, for the avoidance of
doubt, Replacement Holdings becoming a Guarantor); and (y) the conditions
precedent set forth in Section 12.22 shall be satisfied or waived in accordance
with Section 12.02 as if (1) each reference therein to Ultimate Holdings were
replaced with a reference to Replacement Holdings, (2) each reference therein to
the Spinoff Part II Effective Date were replaced with a reference to the
Replacement Holdings Effective Date and (3) the certificate described in
Section 12.22(h) referred to the transactions and transaction agreements entered
into in connection with the Blue Mountain Transaction on the Replacement
Holdings Effective Date. As used herein, “Replacement Holdings Effective Date”
shall mean the date on which each of the conditions in the foregoing proviso is
satisfied (or waived in accordance with Section 12.02 of this Agreement).

It is further agreed and acknowledged that such replacement of Holdings with
Replacement Holdings in accordance with this Section 12.23 shall not constitute
a “Change of Control” or otherwise violate Sections 9.04, 9.10, 9.11, 9.13 or
9.20 of this Agreement; provided that in connection therewith, that (i) no cash
payments or other asset transfers or dispositions have been made, other than the
Equity Interests (or the Property of Blue Mountain) to be distributed in
connection with the Blue Mountain Transaction and (ii) on the Replacement
Holdings Effective Date (immediately prior to the consummation of the Blue
Mountain Transaction), Holdings does not directly own any Property other than
Equity Interests in Blue Mountain and other immaterial administrative Property.
Upon consummation of the transactions described in this Section 12.23, effective
as of the Replacement Holdings Effective Date, each Lender hereby (a) consents
to the release of Ultimate Holdings from all of its respective obligations under
the Loan Documents (including, without limitation, any guarantee under the
Guarantee and Collateral Agreement) and (b) authorizes the Administrative Agent
to execute and deliver to Ultimate Holdings all releases, termination statements
and/or other documents reasonably necessary or desirable to evidence such
release (including the release of Liens on Collateral owned by Ultimate Holdings
created under the applicable Loan Documents).

Furthermore, by executing and delivering a Credit Agreement Joinder, effective
as of the Replacement Holdings Effective Date, Replacement Holdings shall become
a party to this Agreement as “Holdings”, and an “Obligor” with the same force
and effect as if originally named herein and shall be bound by the terms of this
Agreement. On the Replacement Holdings Effective Date, Replacement Holdings
hereby represents and warrants that each of the representations and warranties
applicable to it in this Agreement are true and correct in all material respects
(except

 

142

CREDIT AGREEMENT



--------------------------------------------------------------------------------

that any representation and warranty that is qualified by materiality shall be
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (except that any representation and warranty that is qualified
by materiality shall be true and correct in all respects) as of such specified
earlier date. On and after the Replacement Holdings Effective Date, the Obligors
and the Lenders hereby authorize the Administrative Agent and the Borrower to
amend the definition of “Holdings” in any Loan Document to identify the legal
name of Replacement Holdings as set forth in the Credit Agreement Joinder and/or
to make such other conforming changes as are reasonably related thereto as
determined by the Administrative Agent.

[Remainder of Page Intentionally Left Blank - Signature Pages Follow]

 

143

CREDIT AGREEMENT



--------------------------------------------------------------------------------

BORROWER:     LINN ENERGY HOLDCO II LLC     By:   /s/ David B. Rottino     Name:
  David B. Rottino     Title:   Executive Vice President and Chief Financial
Officer

 

PARENT GUARANTOR:     LINN ENERGY HOLDCO LLC     By:   /s/ David B. Rottino    
Name:   David B. Rottino     Title:   Executive Vice President and Chief
Financial Officer

 

PARENT GUARANTOR:     LINN ENERGY, INC.     By:   /s/ David B. Rottino     Name:
  David B. Rottino     Title:   Executive Vice President and Chief Financial
Officer

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     ROYAL BANK OF CANADA, as Administrative Agent     By:
  /s/ Rodica Dutka     Name:   Rodica Dutka     Title:   Manager, Agency
Services Group

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ISSUING BANK AND LENDER:     ROYAL BANK OF CANADA, as Issuing Bank and a Lender
    By:   /s/ Don J. McKinnerney     Name:   Don J. McKinnerney     Title:  
Authorized Signatory

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SYNDICATION AGENT AND LENDER:     CITIBANK, N.A., as Syndication Agent and a
Lender     By:   /s/ Phil Ballard     Name:   Phil Ballard     Title:   Vice
President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENTS

AND LENDERS:

    BARCLAYS BANK PLC, as Co-Documentation Agent and a Lender     By:   /s/
Christopher M. Aitkin     Name:   Christopher M. Aitkin     Title:   Assistant
Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Co-Documentation Agent and a Lender By:   /s/
Anson Williams Name:   Anson Williams Title:   Authorized Officer

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender By:   /s/ Michael King Name:   Michael
King Title:   Authorized Signatory

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as Co-Documentation Agent and a Lender By:   /s/
Denise S. Davis Name:   Denise S. Davis Title:   Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS:     ABN AMRO CAPITAL USA LLC, as a Lender       By:   /s/ Darrell
Holley       Name:   Darrell Holley       Title:   Managing Director       By:  
/s/ David Montgomery       Name:   David Montgomery       Title:   Managing
Director

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CADENCE BANK, N.A., as a Lender By:   /s/ Eric Broussard Name:   Eric Broussard
Title:   Executive Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender By:   /s/ Nancy Mak Name:   Nancy Mak Title:   Sr. Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:   /s/ Dale T. Wilson Name:   Dale T. Wilson Title:
  Senior Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender By:   /s/
Richard Antl Name:   Richard Antl Title:   Authorized Signatory By:   /s/ Trudy
Nelson Name:   Trudy Nelson Title:   Authorized Signatory

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:   /s/ William B. Robinson Name:   William B.
Robinson Title:   Senior Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:   /s/ Dusan Lazarov Name:  
Dusan Lazarov Title:   Director By:   /s/ Marcus Tarkington Name:   Marcus
Tarkington Title:   Director

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

DNB CAPITAL LLC, as a Lender By:   /s/ Byron Cooley Name:   Byron Cooley Title:
  Senior Vice President By:   /s/ James Grubb Name:   James Grubb Title:   Vice
President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:   /s/ Justin Bellamy Name:   Justin Bellamy
Title:   Director

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as a Lender By:   /s/ George E. McKean Name:  
George E. McKean Title:   Senior Vice President

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SOCIETE GENERALE, as a Lender By:   /s/ Max Sonnonstine Name:   Max Sonnonstine
Title:   Director

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ John Kovarik Name:   John Kovarik Title:  
Director

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

BP ENERGY COMPANY, as a Lender By:   /s/ Timothy Yee Name:   Timothy Yee Title:
  Attorney-in-Fact

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CARGILL, INCORPORATED, as a Lender By:   /s/ Tyler R. Smith Name:   Tyler R.
Smith Title:   Authorized Signer

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

MACQUARIE BANK LIMITED, as a Lender By:   /s/ Ian Steddon Name:   Ian Steddon
Title:   Division Director By:   /s/ Thomas Morgan Name:   Thomas Morgan Title:
  Associate Director

 

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

NEXTERA ENERGY MARKETING, LLC, as a

Lender

By:   /s/ Lawrence Silverstein Name:   Lawrence Silverstein Title:   Senior Vice
President and Managing Director

 

SIGNATURE PAGE

TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF CREDIT AGREEMENT JOINDER

THIS CREDIT AGREEMENT JOINDER AGREEMENT (this “Joinder Agreement”), dated as of
[ ], 20[ ], is made by and between [ ] (the “New Obligor”), and Royal Bank of
Canada, as administrative agent (in such capacity, the “Administrative Agent”)
for the banks and other financial institutions (the “Lenders”) parties to the
Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Linn Energy Holdco II LLC, a Delaware limited liability company (the
“Borrower”), Holdings, the Parent, the Lenders and the Administrative Agent
entered into a Credit Agreement, dated as of August 4, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, simultaneously with the [Spinoff Part I Effective Date] [Spinoff Part
II Effective Date] [Replacement Holdings Effective Date] the Credit Agreement
requires the New Obligor to execute and deliver this Joinder Agreement; and

WHEREAS, the New Obligor desires to execute and deliver this Joinder Agreement
in order to become a party to the Credit Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Credit Agreement Joinder. By executing and delivering this Joinder Agreement,
effective as of the date hereof, the New Obligor, as provided in Section 12.21
of the Credit Agreement, hereby becomes a party to and agrees to be bound by the
Credit Agreement as “Holdings” and as an “Obligor” thereunder with the same
force and effect as if originally named in the Credit Agreement as “Holdings”
and as an “Obligor” and, without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities as “Holdings” and as an
“Obligor” under the Credit Agreement. The New Obligor hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement and the other Loan Documents,
including without limitation (a) all of the representations and warranties of
Holdings set forth in Article VII of the Credit Agreement, and (b) all of the
affirmative and negative covenants of Holdings set forth in Article VIII and
Article IX of the Credit Agreement. The New Obligor hereby represents and
warrants to the Administrative Agent and the Lenders that each of the
representations and warranties contained in Article VII of the Credit Agreement,
as they relate to the New Obligor, is true and correct on and as the date hereof
(after giving effect to this Joinder Agreement) as if made on and as of such
date. The New Obligor hereby acknowledges and confirms that it has received a
copy of the Credit Agreement, including the annexes, schedules and exhibits
thereto, and each other Loan Document.

2. Further Acts. The New Obligor agrees that at any time and from time to time,
upon the written request of the Administrative Agent, it will execute and
deliver such further documents and do such further acts and things as the
Administrative Agent may reasonably request in order to effect the purposes of
this Joinder Agreement.



--------------------------------------------------------------------------------

3. Governing Law. THIS JOINDER AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS JOINDER AGREEMENT AND ANY CLAIM OR CONTROVERSY ARISING OUT OF
OR RELATED TO THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

4. Acceptance. The New Obligor hereby expressly waives notice of acceptance of
this Joinder Agreement, acceptance on the part of the Administrative Agent, the
Issuing Bank and the Lenders being conclusively presumed by their request for
this Joinder Agreement and delivery of the same to the Administrative Agent.

5. Counterparts. This Joinder Agreement (a) may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute one contract and (b) may, upon execution, be
delivered by facsimile or electronic mail, which shall be deemed for all
purposes to be an original signature.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit J



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[NEW OBLIGOR]

By:    

Name:   Title:  

 

Acknowledged and Agreed to

as of the date first above written by:

    ADMINISTRATIVE AGENT:         ROYAL BANK OF CANADA, as Administrative Agent

 

  By:    

 

  Name:     Title:  

 

Exhibit J